Exhibit 10.2
EXECUTION VERSION
 
 
CREDIT AGREEMENT
Dated as of March 31, 2006
As Amended and Restated on April 5, 2007
As Further Amended and Restated on July 7, 2011
Among
NUANCE COMMUNICATIONS, INC.
as Borrower,
THE LENDERS PARTY HERETO,
UBS AG, STAMFORD BRANCH,
as Administrative Agent,
CITICORP NORTH AMERICA, INC.,
as Syndication Agent,
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Documentation Agent
 

CITIGROUP GLOBAL MARKETS INC. and UBS SECURITIES LLC,
as Joint Lead Arrangers,
CREDIT SUISSE SECURITIES (USA) LLC and BANC OF AMERICA SECURITIES LLC,
as Co-Arrangers,
and
CITIGROUP GLOBAL MARKETS INC., UBS SECURITIES LLC and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Bookrunners
 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    Page
ARTICLE I
   
 
     
DEFINITIONS
   
 
      SECTION 1.01.  
Defined Terms
    1 SECTION 1.02.  
Terms Generally
    41 SECTION 1.03.  
Effectuation of Transfers
    41    
 
     
ARTICLE II
   
 
     
THE CREDITS
   
 
      SECTION 2.01.  
Commitments
    41 SECTION 2.02.  
Loans and Borrowings
    43 SECTION 2.03.  
Requests for Borrowings
    44 SECTION 2.04.  
Swingline Loans
    45 SECTION 2.05.  
Letters of Credit
    46 SECTION 2.06.  
Funding of Borrowings
    51 SECTION 2.07.  
Interest Elections
    52 SECTION 2.08.  
Termination and Reduction of Commitments
    53 SECTION 2.09.  
Repayment of Loans; Evidence of Debt
    54 SECTION 2.10.  
Repayment of Term Loans and Revolving Facility Loans
    55 SECTION 2.11.  
Prepayment of Loans
    56 SECTION 2.12.  
Fees
    56 SECTION 2.13.  
Interest
    57 SECTION 2.14.  
Alternate Rate of Interest
    58 SECTION 2.15.  
Increased Costs
    58 SECTION 2.16.  
Break Funding Payments
    59 SECTION 2.17.  
Taxes
    60 SECTION 2.18.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    62 SECTION 2.19.  
Mitigation Obligations; Replacement of Lenders
    63 SECTION 2.20.  
Illegality
    64 SECTION 2.21.  
Incremental Extensions of Credit
    64 SECTION 2.22.  
Extended Loans and Commitments
    65 SECTION 2.23.  
Refinancing Term Loans
    67 SECTION 2.24.  
Defaulting Lenders
    68    
 
     
ARTICLE III
   
 
     
REPRESENTATIONS AND WARRANTIES
   
 
      SECTION 3.01.  
Organization; Powers
    71 SECTION 3.02.  
Authorization
    71 SECTION 3.03.  
Enforceability
    72 SECTION 3.04.  
Governmental Approvals
    72 SECTION 3.05.  
Financial Statements
    72 SECTION 3.06.  
No Material Adverse Change or Material Adverse Effect
    73

-i-



--------------------------------------------------------------------------------



 



                    Page    
 
      SECTION 3.07.  
Title to Properties; Possession Under Leases
    73 SECTION 3.08.  
Subsidiaries
    73 SECTION 3.09.  
Litigation; Compliance with Laws
    73 SECTION 3.10.  
Federal Reserve Regulations
    74 SECTION 3.11.  
Investment Company Act
    74 SECTION 3.12.  
Use of Proceeds
    74 SECTION 3.13.  
Tax Returns
    74 SECTION 3.14.  
No Material Misstatements
    75 SECTION 3.15.  
Employee Benefit Plans
    75 SECTION 3.16.  
Environmental Matters
    76 SECTION 3.17.  
Security Documents
    76 SECTION 3.18.  
Location of Real Property and Leased Premises
    77 SECTION 3.19.  
Solvency
    77 SECTION 3.20.  
Labor Matters
    78 SECTION 3.21.  
Insurance
    78 SECTION 3.22.  
Anti-Terrorism Law
    78 SECTION 3.23.  
[Reserved]
    79 SECTION 3.24.  
Intellectual Property
    79 SECTION 3.25.  
Agreements
    79    
 
     
ARTICLE IV
   
 
     
CONDITIONS OF LENDING
   
 
      SECTION 4.01.  
All Credit Events
    80 SECTION 4.02.  
2011 Amendment Effective Date Credit Event
    81    
 
     
ARTICLE V
   
 
     
AFFIRMATIVE COVENANTS
   
 
      SECTION 5.01.  
Existence; Businesses and Properties
    81 SECTION 5.02.  
Insurance
    81 SECTION 5.03.  
Taxes
    82 SECTION 5.04.  
Financial Statements, Reports, etc.
    82 SECTION 5.05.  
Litigation and Other Notices
    84 SECTION 5.06.  
Compliance with Laws
    84 SECTION 5.07.  
Maintaining Records; Access to Properties and Inspections
    84 SECTION 5.08.  
Use of Proceeds
    84 SECTION 5.09.  
Compliance with Environmental Laws
    84 SECTION 5.10.  
Further Assurances; Mortgages
    85 SECTION 5.11.  
Fiscal Year; Accounting
    86 SECTION 5.12.  
Maintenance of Ratings
    86    
 
     
ARTICLE VI
   
 
     
NEGATIVE COVENANTS
   
 
      SECTION 6.01.  
Indebtedness
    87 SECTION 6.02.  
Liens
    90

-ii-



--------------------------------------------------------------------------------



 



                    Page    
 
      SECTION 6.03.  
Sale and Lease-Back Transactions
    92 SECTION 6.04.  
Investments, Loans and Advances
    92 SECTION 6.05.  
Mergers, Consolidations, Sales of Assets and Acquisitions
    94 SECTION 6.06.  
Dividends and Distributions
    96 SECTION 6.07.  
Transactions with Affiliates
    97 SECTION 6.08.  
Business of the Borrower and the Subsidiaries
    98 SECTION 6.09.  
Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.
    98 SECTION 6.10.  
Swap Agreements
    100 SECTION 6.11.  
No Other “Designated Senior Indebtedness.”
    100    
 
     
ARTICLE VII
   
 
     
EVENTS OF DEFAULT
   
 
      SECTION 7.01.  
Events of Default
    100 SECTION 7.02.  
Exclusion of Immaterial Subsidiaries
    103    
 
     
ARTICLE VIII
   
 
     
THE AGENTS
   
 
      SECTION 8.01.  
Appointment
    103 SECTION 8.02.  
Delegation of Duties
    103 SECTION 8.03.  
Exculpatory Provisions
    103 SECTION 8.04.  
Reliance by Administrative Agent
    104 SECTION 8.05.  
Notice of Default
    104 SECTION 8.06.  
Non-Reliance on Agents and Other Lenders
    104 SECTION 8.07.  
Indemnification
    105 SECTION 8.08.  
Agent in Its Individual Capacity
    105 SECTION 8.09.  
Successor Administrative Agent
    105 SECTION 8.10.  
Syndication Agent and Documentation Agent
    106 SECTION 8.11.  
Quebec Security
    106    
 
     
ARTICLE IX
   
 
     
MISCELLANEOUS
   
 
      SECTION 9.01.  
Notices
    106 SECTION 9.02.  
Survival of Agreement
    107 SECTION 9.03.  
Binding Effect
    107 SECTION 9.04.  
Successors and Assigns
    107 SECTION 9.05.  
Expenses; Indemnity
    111 SECTION 9.06.  
Right of Set-off
    112 SECTION 9.07.  
Applicable Law
    112 SECTION 9.08.  
Waivers; Amendment
    113 SECTION 9.09.  
Interest Rate Limitation
    114 SECTION 9.10.  
Entire Agreement
    115 SECTION 9.11.  
WAIVER OF JURY TRIAL
    115 SECTION 9.12.  
Severability
    115

-iii-



--------------------------------------------------------------------------------



 



                    Page    
 
      SECTION 9.13.  
Counterparts
    115 SECTION 9.14.  
Headings
    115 SECTION 9.15.  
Jurisdiction; Consent to Service of Process
    115 SECTION 9.16.  
Confidentiality
    116 SECTION 9.17.  
Direct Website Communications
    116 SECTION 9.18.  
Release of Liens and Guarantees
    117 SECTION 9.19.  
USA Patriot Act
    118 SECTION 9.20.  
Dollar Equivalent Calculations
    118 SECTION 9.21.  
Judgment Currency
    118    
 
      Exhibits and Schedules1          
 
      Exhibit A  
Form of Assignment and Acceptance
      Exhibit B  
Form of Administrative Questionnaire
      Exhibit C-1  
Form of Borrowing Request
      Exhibit C-2  
Form of Swingline Borrowing Request
      Exhibit D  
Form of Collateral Agreement
      Exhibit E  
Form of Solvency Certificate
      Exhibit F-1  
Form of Term Loan Note
      Exhibit F-2  
Form of Revolving Loan Note
      Exhibit G  
Form of Affiliated Lender Assignment and Acceptance
         
 
      Schedule 1.01(a)  
Pro Forma EBITDA
      Schedule 2.01  
Commitments
      Schedule 3.01  
Organization and Good Standing
      Schedule 3.04  
Governmental Approvals
      Schedule 3.07(b)  
Possession under Leases
      Schedule 3.08(a)  
Subsidiaries
      Schedule 3.09  
Litigation
      Schedule 3.13  
Taxes
      Schedule 3.16  
Environmental Matters
      Schedule 3.20  
Labor Matters
      Schedule 3.21  
Insurance
      Schedule 3.24(b)  
Intellectual Property
      Schedule 3.24(c)  
Intellectual Property
      Schedule 3.25  
Agreements
      Schedule 4.02(b)  
Local Counsel
      Schedule 6.01  
Indebtedness
      Schedule 6.02(a)  
Liens
      Schedule 6.04  
Investments
      Schedule 6.07  
Transactions with Affiliates
     

 

1   Same as in effect under the Existing Credit Agreement except for Exhibit G,
which is attached hereto.

-iv-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of March 31, 2006, as amended and restated
as of April 5, 2007 and as further amended and restated on July 7, 2011 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among NUANCE COMMUNICATIONS, INC., a Delaware corporation
(“Borrower”), the LENDERS party hereto from time to time, UBS AG, STAMFORD
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”),
CITICORP NORTH AMERICA, INC., as syndication agent (in such capacity, the
“Syndication Agent”), CREDIT SUISSE SECURITIES (USA) LLC, as documentation agent
(in such capacity, the “Documentation Agent”), CITIGROUP GLOBAL MARKETS INC. and
UBS SECURITIES LLC, as joint lead arrangers (collectively and in such
capacities, the “Joint Lead Arrangers”), CREDIT SUISSE SECURITIES (USA) LLC and
BANC OF AMERICA SECURITIES LLC, as co-arrangers, and CITIGROUP GLOBAL MARKETS
INC., UBS SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC, as joint
bookrunners.
          The Borrower, the lending institutions from time to time party thereto
as Lenders (the “Original Lenders”), UBS AG, Stamford Branch, as administrative
agent, Citicorp North America, Inc., as Documentation Agent, Credit Suisse
Securities (USA) LLC, as joint lead arranger, joint bookrunner and syndication
agent, UBS Securities LLC as joint lead arranger and joint bookrunner, Citigroup
Global Markets Inc., as joint bookrunner and co-arranger, and Banc of America
Securities LLC, as co-arranger for the Original Lenders, are parties to that
certain Credit Agreement, dated as of March 31, 2006 as amended and restated as
of April 5, 2007 (as further amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Original Lenders made certain loans and other extensions
of credit to the Borrower.
          The Required Lenders (as defined in the Existing Credit Agreement)
have agreed to amend and restate the Existing Credit Agreement on and subject to
the terms and conditions set forth herein and in the Amendment Agreement dated
as of the date hereof (the “2011 Amendment Agreement”) among the Borrower, the
Subsidiary Loan Parties, the Agents, the Required Lenders and the Lenders party
thereto.
          The parties hereto intend that (a) the Obligations under the Existing
Credit Agreement that remain unpaid and outstanding as of the 2011 Amendment
Effective Date shall continue to exist under this Agreement on the terms set
forth herein, (b) the loans under the Existing Credit Agreement outstanding as
of the date hereof shall be Loans under and as defined in this Agreement on the
terms set forth herein, (c) any letters of credit outstanding under the Existing
Credit Agreement as of the date hereof shall be Letters of Credit under and as
defined in this Agreement and (d) the Collateral and the Loan Documents shall
continue to secure, guarantee, support and otherwise benefit the Obligations as
well as the other Obligations of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents.
          Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “2007 Amendment Effective Date” shall mean April 5, 2007.

 



--------------------------------------------------------------------------------



 



          “2011 Amendment Agreement” shall have the meaning assigned to such
term in the recitals hereto.
          “2011 Amendment Effective Date” shall have the meaning assigned
thereto in the 2011 Amendment Agreement.
          “2027 Debentures” shall mean those 2.75% Convertible Subordinated
Debentures due 2027 issued by the Borrower pursuant to that certain Indenture,
dated as of August 13, 2007, by and between the Borrower and U.S. Bank National
Association, as trustee.
          “ABR,” when used in reference to any Loan or Borrowing, is used when
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or
Swingline Loan.
          “ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
          “ABR Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the ABR in accordance with the
provisions of Article II.
          “ABR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of
Article II.
          “Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate in effect for
such Interest Period divided by (b) one minus the Statutory Reserves applicable
to such Eurocurrency Borrowing, if any.
          “Administrative Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.12(c).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit B.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, no Agent or Lender shall be deemed to be an
Affiliate of any Loan Party by virtue of its execution of this Agreement.
          “Agent Parties” shall have the meaning assigned to such term in
Section 9.17(c).
          “Agents” shall mean the Administrative Agent and the Syndication Agent
and the Documentation Agent.

-2-



--------------------------------------------------------------------------------



 



          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greater of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.
          “Alternate Currency” shall mean each of euros, pounds, yen and
Canadian dollars.
          “Alternate Currency Equivalent” shall mean, as to any amount
denominated in dollars as of any date of determination, the amount of the
applicable Alternate Currency that could be purchased with such amount of
dollars based upon the Spot Selling Rate.
          “Alternate Currency L/C Disbursement” shall mean a payment or
distribution made by an Issuing Bank pursuant to an Alternate Currency Letter of
Credit.
          “Alternate Currency L/C Exposure” shall mean at any time the sum of
(a) the aggregate undrawn amount of all Alternate Currency Letters of Credit
outstanding at such time and (b) the aggregate principal amount of all Alternate
Currency L/C Disbursements that have not yet been reimbursed at such time.
          “Alternate Currency L/C Sublimit” shall mean the maximum principal
amount of Alternate Currency Letters of Credit that may be outstanding at any
one time in Alternate Currencies, not to exceed the Dollar Equivalent of
$40.0 million.
          “Alternate Currency Letter of Credit” shall mean any Letter of Credit
to the extent denominated in an Alternate Currency.
          “Anti-Terrorism Law” shall have the meaning assigned to such term in
Section 3.22(a).
          “Applicable Margin” shall mean the Applicable Margin for the Loans
determined pursuant to the Pricing Grid.
          “Approved Currency” shall mean Dollars and each Alternate Currency.
          “Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b).
          “Assignee” shall have them meaning assigned to such term in
Section 9.04(b).
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the Borrower (if required by such assignment and acceptance), in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.

-3-



--------------------------------------------------------------------------------



 



          “Auto-Renewal Letter of Credit” shall have the meaning assigned to
such term in Section 2.05(c).
          “Availability Period” shall mean the period from and including the
Original Effective Date to but excluding (i) in the case of Tranche 1 Revolving
Facility Commitments, the earlier of the Tranche 1 Revolving Facility Maturity
Date and, in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings, Swingline Loans, Swingline Borrowings and Letters of
Credit, in each case made under the Tranche 1 Revolving Facility Commitments,
the date of termination of the Tranche 1 Revolving Facility Commitments and
(ii) in the case of Tranche 2 Revolving Facility Commitments, the earlier of the
Tranche 2 Revolving Facility Maturity Date and, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings and Letters of Credit, in each case made under the Tranche
2 Revolving Facility Commitments, the date of termination of the Tranche 2
Revolving Facility Commitments.
          “Available Investment Basket Amount” shall mean, on any date of
determination, an amount equal to (a) the Cumulative Retained Excess Cash Flow
Amount on such date, plus (b) the aggregate amount of proceeds received after
the Original Effective Date and prior to such date that would have constituted
Net Proceeds pursuant to clause (a) of the definition thereof except for the
operation of clause (x) or (y) of the second proviso thereof, plus (c) the
cumulative amount of cash proceeds from the sale of Equity Interests of the
Borrower after the Original Effective Date, to the extent not used for
expenditures pursuant to clause (k) of the definition of “Capital Expenditures,”
minus (d) any amounts thereof used to make Investments pursuant to
Section 6.04(b)(y) after the Original Effective Date and on or prior to such
date, minus (e) any amounts thereof used to make Investments pursuant to Section
6.04(j)(ii) after the Original Effective Date and on or prior to such date,
minus (f) the cumulative amount of dividends paid and distributions made
pursuant to Section 6.06(e)(ii), minus (g) the cumulative amount of repurchases,
redemptions, acquisitions, cancellations and terminations pursuant to
Section 6.09(b).
          “Available Unused Commitment” shall mean, with respect to a Revolving
Facility Lender at any time, an amount equal to the amount by which (a) such
Revolving Facility Lender’s Revolving Facility Commitment with respect to the
applicable Class of Revolving Facility Commitments at such time exceeds (b) the
Revolving Facility Credit Exposure of such Revolving Facility Lender with
respect to the applicable Class of Revolving Credit Facility Commitment at such
time.
          “Base Rate” shall mean, for any day, a rate per annum that is equal to
the corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Borrowing” shall mean a group of Loans of a single Type under a
single Facility and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
          “Borrowing Minimum” shall mean $500,000.
          “Borrowing Multiple” shall mean $100,000.

-4-



--------------------------------------------------------------------------------



 



          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C-1.
          “Budget” shall have the meaning assigned to such term in
Section 5.04(e).
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.
          “Canadian dollars” or “Can$” shall mean the lawful money of Canada.
          “Capital Expenditures” shall mean, for any person in respect of any
period, the aggregate of all expenditures incurred by such person during such
period that, in accordance with GAAP, are or should be included in “additions to
property, plant or equipment” or similar items reflected in the statement of
cash flows of such person, provided, however, that Capital Expenditures for the
Borrower and its Subsidiaries shall not include:
     (a) expenditures to the extent they are made with funds that would have
constituted Net Proceeds under clause (a) of the definition of the term “Net
Proceeds” (but that will not constitute Net Proceeds as a result of the first
proviso to such clause (a)),
     (b) expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and its Subsidiaries,
     (c) interest capitalized during such period,
     (d) expenditures that constitute lease expenses,
     (e) expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding the Borrower
or any Subsidiary) and for which neither the Borrower nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period),
     (f) the book value of any asset owned by such person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired,
     (g) the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at

-5-



--------------------------------------------------------------------------------



 



the time of such purchase and (ii) the proceeds of a concurrent sale of used or
surplus equipment, in each case, in the ordinary course of business,
     (h) expenditures that constitute Permitted Business Acquisitions,
     (i) [Reserved],
     (j) expenditures to the extent they are financed with the proceeds of a
disposition of used, obsolete, worn out or surplus equipment or property in the
ordinary course of business or a disposition that would result in a prepayment
of the Loans, pursuant to Section 2.11(b), of Net Proceeds of the type described
in clause (a) of such definition, but for the proviso at the end of such
definition, or
     (k) any expenditure made with the proceeds of an issuance of Equity
Interests of Borrower after the Original Effective Date.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
          “Cash Collateralize” shall mean to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Administrative Agent,
Issuing Bank and/or Swingline Lender (as applicable) and the Revolving Facility
Lenders, as collateral for L/C Obligations, obligations in respect of Swingline
Loans, or obligations of Revolving Facility Lenders to fund participations in
respect of either L/C Obligations or Swingline Loans (as the context may
require), cash or deposit account balances in an aggregate amount equal to 103%
of such L/C Obligations or Swingline Loans (other than with respect to
Section 2.05(c)(i)(2), in which case such cash or deposit account balance shall
be in an aggregate amount equal to 105% of the applicable Outstanding Letter of
Credit Amount) or, if an Issuing Bank or Swingline Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the applicable Issuing Bank(s) and/or the
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
          “Cash Interest Expense” shall mean, with respect to the Borrower and
its Subsidiaries on a consolidated basis for any period, Interest Expense for
such period, less the sum of (a) pay-in-kind Interest Expense or other non-cash
Interest Expense, (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions,
(c) the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Borrower and its Subsidiaries for
such period; provided that Cash Interest Expense shall exclude any one-time
financing fees, including those paid in connection with the Transactions or any
amendment of this Agreement and non-recurring cash interest expense consisting
of liquidated damages for failure to timely comply with registration rights
obligations.
          “Cash Management Obligations” shall mean obligations owed by any Loan
Party to any Lender or Affiliate of any Lender in respect of any overdraft and
related liabilities arising from treasury and cash management services or any
automated clearing house transfer of funds.

-6-



--------------------------------------------------------------------------------



 



          A “Change in Control” shall mean:
     (a) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Original Effective Date) of
Equity Interests representing more than a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Borrower, or
     (b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of Borrower by persons who were not nominated or appointed by
the board of directors of Borrower or by the Sponsor, directly or indirectly.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the Original Effective Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Original Effective Date or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.15(b), by any Lending Office of such
Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any
written request, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the Original Effective Date.
          “Charges” shall have the meaning assigned to such term in
Section 9.09.
          “Class” shall mean, (i) with respect to any Loan, whether such Loan is
a Tranche 1 Revolving Facility Loan, a Tranche 2 Revolving Facility Loan, a Term
B Loan, a Term C Loan, an Incremental Loan belonging to a separate Class in
accordance with Section 2.21, a Refinancing Term Loan designated as part of a
particular Class pursuant to Section 2.23(b) or an Extended Maturity Loan
designated as part of a particular Class pursuant to 2.22(a) and (ii) with
respect to any Commitment, whether such Commitment is a Tranche 1 Revolving
Facility Commitment, a Tranche 2 Revolving Facility Commitment, a Refinancing
Term Commitment or an Extended Maturity Commitment.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document and any other property subject or purported to be subject from
time to time to a Lien under any Security Document and shall also include the
Mortgaged Properties; provided, however, that, notwithstanding the foregoing,
Collateral shall not include (i) any outstanding stock of a Controlled Foreign
Subsidiary entitled to vote in excess of 65% of the total combined voting power
of all classes of stock of such Controlled Foreign Subsidiary entitled to vote
(within the meaning of Treasury Regulation § 1.956-2(c)(2) or any successor
provision thereto), (ii) any asset of a Controlled Foreign Subsidiary (within
the meaning of Treasury Regulation § 1.956-2(c)(2) or any successor provision
thereto) or any subsidiary of a Controlled Foreign Subsidiary or (iii) United
States Patent Nos. 6,480,304, 6,496,206, 6,009,442 and 6,262,732. For the
avoidance of doubt, any stock of another corporation owned by a Controlled
Foreign Subsidiary is an asset of a Controlled Foreign Subsidiary.
          “Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, as amended, supplemented or otherwise modified from time to time, in
the form of Exhibit D, among the Borrower, each Subsidiary Loan Party and the
Administrative Agent.

-7-



--------------------------------------------------------------------------------



 



          “Collateral and Guarantee Requirement” shall mean the requirement
that:
     (a) on the Original Effective Date, the Administrative Agent shall have
received (I) from the Borrower and each Subsidiary Loan Party, a counterpart of
the Collateral Agreement duly executed and delivered on behalf of such person
and (II) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement), if any, that is not a Loan Party and that
is an Affiliate of a Loan Party;
     (b) on the Original Effective Date or as otherwise provided in the
Collateral Agreement, the Administrative Agent shall have received (I) a pledge
of all the issued and outstanding Equity Interests of (A) each Domestic
Subsidiary owned on the Original Effective Date directly by or on behalf of
Borrower or any Subsidiary Loan Party; (II) a pledge of 65% of the outstanding
voting Equity Interests and 100% of the non-voting Equity Interests of each
“first tier” Foreign Subsidiary directly owned by Borrower or a Subsidiary Loan
Party, such pledge to be made pursuant to a Foreign Pledge Agreement for each
Foreign Subsidiary that is not an Insignificant Foreign Subsidiary; and
(III) all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;
     (c) on the Original Effective Date and at all times thereafter, all
Indebtedness of Borrower and each Subsidiary that is not a Controlled Foreign
Subsidiary (other than (i) to the extent that a pledge of such promissory note
or instrument would violate applicable law or (ii) instruments evidencing
Indebtedness having an aggregate principal amount of less than $2.5 million)
that is owing to any Loan Party shall be evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the Collateral Agreement, and
the Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;
     (d) in the case of any person that becomes a Subsidiary Loan Party after
the Original Effective Date, the Administrative Agent shall have received a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party within the period
of time specified in Section 5.10(d);
     (e) in the case of any person that becomes a “first tier” Foreign
Subsidiary directly owned by the Borrower or a Subsidiary Loan Party after the
Original Effective Date, the Administrative Agent shall have received, as
promptly as practicable within the period of time specified in Section 5.10(e)
following a request by the Administrative Agent, a pledge of 65% of the
outstanding voting Equity Interests and 100% of the non-voting Equity Interests
of such Foreign Subsidiary and, if such Foreign Subsidiary is not an
Insignificant Foreign Subsidiary, a Foreign Pledge Agreement, duly executed and
delivered on behalf of such Foreign Subsidiary and the direct parent company of
such Foreign Subsidiary;
     (f) after the Original Effective Date, all the outstanding Equity Interests
of (A) any person that becomes a Subsidiary Loan Party after the Original
Effective Date and (B) subject to Section 5.10(g), all the Equity Interests that
are acquired by a Loan Party after the Original Effective Date, shall have been
pledged pursuant to the Collateral Agreement (provided that in no event shall
more than 65% of the issued and outstanding voting Equity Interests of any
“first tier” Foreign Subsidiary directly owned by such Loan Party be pledged to
secure Obligations of the Borrower, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary be pledged to secure Obligations of the

-8-



--------------------------------------------------------------------------------



 



Borrower), and the Administrative Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;
     (g) except as disclosed on Schedule 3.04 or as otherwise contemplated by
any Security Document, all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Administrative Agent to be executed, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
executed, filed, registered or recorded or delivered to the Administrative Agent
for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document or a
supplement thereto within the period of time specified therein;
     (h) in connection with each Mortgage required pursuant to Section 5.10(c),
the Administrative Agent shall receive (i) a policy or policies or marked-up
unconditional binder of title insurance or foreign equivalent thereof, as
applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage to be entered into as a
valid first Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(ii) a survey of any Mortgaged Property (and all improvements thereon), or
foreign equivalent thereof, as applicable, which is (1) dated (or redated) not
earlier than six months prior to the date of delivery thereof unless there shall
have occurred within six months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property, in which event such survey
shall be dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, (2) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent and the title insurance company insuring the Mortgage, (3)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (4) sufficient for such title insurance company
to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Administrative Agent or an affidavit of no change to an existing survey;
provided that such title insurance company issues the title insurance policy
with full survey coverage, including all survey-related endorsements; and
     (i) except as disclosed on Schedule 3.04 or as otherwise contemplated by
any Security Document, each Loan Party shall have obtained all consents and
approvals required to be obtained by it in connection with (i) the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and (ii) the performance of
its obligations thereunder.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
          “Commitment Fee Rate” shall mean a rate determined pursuant to the
Pricing Grid.
          “Commitments” shall mean (a) with respect to any Lender, such Lender’s
commitment to make Term Loans under Section 2.01(a) or Section 2.02, Revolving
Facility Commitment, a Refinancing Term Loan Commitments, and any Extended
Maturity Commitments and (b) with respect to any Swingline Lender, its Swingline
Commitment.

-9-



--------------------------------------------------------------------------------



 



          “Communications” shall have the meaning assigned to such term in
Section 9.17(a).
          “Conduit Lender” shall mean any special purpose corporation organized
and administered by any Lender for the purpose of making Loans otherwise
required to be made by such Lender and designated by such Lender in a written
instrument; provided that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.
          “Consolidated Debt” at any date shall mean the sum of (without
duplication) all Indebtedness within the meaning of clause (a), (b), (d), (e)
(to the extent, in the case of clause (e), any payments are actually made in
respect of such Guarantees) or (f) of the definition of “Indebtedness” (other
than letters of credit to the extent undrawn).
          “Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis;
provided, further, that if the last paragraph of the definition of EBITDA is
applicable for any period for which EBITDA is to be used to calculate
Consolidated Leverage Ratio, EBITDA shall only be determined on a Pro Forma
Basis for any events specified in the definition of Pro Forma Basis if such
events occur following the Original Effective Date.
          “Consolidated Net Income” shall mean, with respect to any person for
any period, the aggregate of the Net Income of such person and its subsidiaries
for such period, on a consolidated basis; provided, however, that, without
duplication,
     (i) any net after-tax (A) extraordinary, (B) nonrecurring or (C) unusual
gains or losses or income or expenses (less all fees and expenses relating
thereto) including, without limitation, any severance expenses, litigation
expenses, and fees, expenses or charges related to any offering of Equity
Interests of Borrower, any Investment, acquisition permitted hereunder or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including any such fees, expenses, charges or change in control
payments related to the Transactions, in each case, shall be excluded, provided,
however, that the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth such
extraordinary or nonrecurring gains or losses or income or expenses and
calculations supporting them in reasonable detail,
     (ii) any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,
     (iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors of the Borrower) shall be excluded,

-10-



--------------------------------------------------------------------------------



 



     (iv) any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,
     (v) Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
     (vi) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with the Transactions
or any acquisition permitted hereunder that is consummated after the Original
Effective Date shall be excluded,
     (vii) any non-cash impairment charges resulting from the application of
Statement of Financial Accounting Standards No. 142 and 144, and the
amortization of intangibles arising pursuant to No. 141, shall be excluded,
     (viii) any currency translation gains and losses related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Agreements for currency exchange risk) shall be excluded,
     (ix) any adjustments resulting from the application of Statement of
Financial Accounting Standards No. 133 shall be excluded,
     (x) any non-cash compensation expenses realized from grants of stock
appreciation or similar rights, stock options or other rights to officers,
directors and employees of such person or any of its subsidiaries shall be
excluded, and
     (xi) accruals and reserves that are established within twelve months after
the Original Effective Date and that are so required to be established in
accordance with GAAP shall be excluded.
          “Consolidated Senior Secured Debt” at any date shall mean any
Consolidated Debt secured by a Lien.
          “Consolidated Senior Secured Leverage Ratio” shall mean, on any date,
the ratio of (a) Consolidated Senior Secured Debt as of such date to (b) EBITDA
for the period of four consecutive fiscal quarters of the Borrower most recently
ended as of such date, all determined on a consolidated basis in accordance with
GAAP; provided that EBITDA shall be determined for the relevant Test Period on a
Pro Forma Basis.
          “Consolidated Total Assets” shall mean, as of any date, the total
assets of the Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of the
Borrower as of such date.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Controlled Foreign Subsidiary” shall mean a Foreign Subsidiary that
is a “controlled foreign corporation” as defined in Section 957(a) of the Code.
          “Convertible Securities” shall mean debt securities, the terms of
which provide for conversion into Equity Interests, cash or a combination
thereof.

-11-



--------------------------------------------------------------------------------



 



          “Credit Event” shall have the meaning assigned to such term in
Article IV.
          “Cumulative Retained Excess Cash Flow Amount” shall mean, at any date,
an amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the amount of Excess Cash Flow for all Excess Cash Flow Periods ending
after the Original Effective Date that is not (and, in the case of any Excess
Cash Flow Period for which the required date of prepayment has not yet occurred
pursuant to Section 2.11(c), will not on such date of required prepayment be)
required to be applied in accordance with Section 2.11(c).
          “Current Assets” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, the sum of
all assets (other than cash and Permitted Investments or other cash equivalents)
that would, in accordance with GAAP, be classified on a consolidated balance
sheet of the Borrower and its Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.
          “Current Liabilities” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Original Effective Date or (ii) bonuses,
pension and other post-retirement benefit obligations, and (f) accruals for
add-backs to EBITDA included in clauses (a)(iv) through (a)(vi) of the
definition of such term.
          “Debt Service” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period.
          “Default” shall mean any event or condition that upon notice, lapse of
time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean at any time, subject to
Section 2.23(f), (i) any Lender that has failed for three or more Business Days
to comply with its obligations under this Agreement to make a Loan, make a
payment to the Issuing Bank in respect of an L/C Disbursement, make a payment to
the Swingline Lender in respect of a Swingline Loan or make any other payment
due hereunder (each, a “funding obligation”), (ii) any Lender that has notified
the Administrative Agent, the Borrower, the Issuing Bank or the Swingline Lender
in writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, (iii) any Lender that has defaulted on its
funding obligations under any other loan agreement or credit agreement or other
similar agreement, (iv) Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company (provided,
in each case, that neither the reallocation of funding obligations provided for
in Section 2.24(b) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (iv) above will
be conclusive and binding absent manifest error, and such Lender will be deemed

-12-



--------------------------------------------------------------------------------



 



to be a Defaulting Lender (subject to Section 2.24(f)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Bank, the
Swingline Lender and the Lenders.
          “Documentation Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Dollar Equivalent” shall mean, as to any amount denominated in an
Alternate Currency as of any date of determination, the amount of dollars that
would be required to purchase the amount of such Alternate Currency based upon
the spot selling rate at which the Administrative Agent offers to sell such
Alternate Currency for dollars in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
          “EBITDA” shall mean, with respect to Borrower and its Subsidiaries on
a consolidated basis for any period, the Consolidated Net Income of Borrower and
its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (viii) of this clause (a) reduced such Consolidated Net Income for
the respective period for which EBITDA is being determined):
     (i) provision for Taxes based on income, profits or capital of the Borrower
and its Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes paid or accrued during
such period,
     (ii) Interest Expense of the Borrower and its Subsidiaries for such period
(net of interest income of the Borrower and its Subsidiaries for such period),
     (iii) depreciation and amortization expenses of the Borrower and its
Subsidiaries for such period,
     (iv) restructuring charges; provided, that with respect to each
restructuring charge, the Borrower shall have delivered to the Administrative
Agent an officers’ certificate specifying and quantifying such charge and
stating that such charge is a restructuring charge,
     (v) any other non-cash charges; provided that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made, and
     (vi) any expenses incurred by the Borrower in such period attributable to
the Borrower’s compliance with requirements under the Sarbanes-Oxley Act of
2002, not to exceed $3 million per annum,
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash gains
increasing Consolidated Net Income of the Borrower and its Subsidiaries for such
period (but excluding any such gains (i) in respect of which cash was received
in a prior period or will be received in a future period or (ii) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).

-13-



--------------------------------------------------------------------------------



 



          “Effective Yield” shall have the meaning assigned to such term in
Section 2.21.
          “Environment” shall mean ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources such as flora and fauna or as
otherwise defined in any Environmental Law.
          “Environmental Laws” shall mean all applicable laws (including common
law), rules, regulations, codes, ordinances, orders, decrees or judgments,
promulgated or entered into by any Governmental Authority, relating to
preservation or protection of the environment, preservation or reclamation of
natural resources, the generation, management, Release or threatened Release of,
or exposure to, any Hazardous Material or to occupational health and safety
matters (to the extent relating to exposure to Hazardous Materials).
          “Equity Interests” of any person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity of such person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any Reportable Event; (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
412(m) of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
          “euro” or “€” shall mean the single currency of the Participating
Member States.
          “Eurocurrency Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.
          “Eurocurrency Loan” shall mean any Eurocurrency Term Loan or
Eurocurrency Revolving Loan.

-14-



--------------------------------------------------------------------------------



 



          “Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
          “Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan
bearing interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
          “Eurocurrency Term Loan” shall mean any Term Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Section 7.01.
          “Excess Cash Flow” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any Excess Cash Flow Period, EBITDA of
the Borrower and its Subsidiaries on a consolidated basis for such Excess Cash
Flow Period, minus, without duplication,
          (a) Debt Service for such Excess Cash Flow Period,
     (b) (i) Capital Expenditures by the Borrower and its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash to
the extent permitted hereunder and (ii) the aggregate consideration paid in cash
during the Excess Cash Flow period in respect of Permitted Business Acquisitions
and other Investments permitted hereunder to the extent not financed with the
proceeds of Indebtedness other than Loans (less any amounts received in respect
thereof as a return of capital),
     (c) Capital Expenditures that the Borrower or any Subsidiary shall, during
such Excess Cash Flow Period, become obligated to make but that are not made
during such Excess Cash Flow Period; provided that the Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of the Borrower
and certifying that such Capital Expenditures and the delivery of the related
equipment will be made in the following Excess Cash Flow Period,
     (d) Taxes paid in cash by the Borrower and its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period (provided that
any amount so deducted that will be paid after the close of such Excess Cash
Flow Period shall not be deducted again in a subsequent Excess Cash Flow Period)
and for which reserves have been established, including income tax expense and
withholding tax expense incurred in connection with cross-border transactions
involving the Foreign Subsidiaries,
     (e) an amount equal to any increase in Working Capital for such Excess Cash
Flow Period,
     (f) cash expenditures made in respect of Swap Agreements during such Excess
Cash Flow Period, to the extent not deducted in the computation of EBITDA or
Interest Expense during such Excess Cash Flow Period,
     (g) Investments and acquisitions permitted hereunder made pursuant to
Sections 6.04 and 6.05 during such Excess Cash Flow Period,

-15-



--------------------------------------------------------------------------------



 



     (h) dividends or distributions or repurchases of Equity Interests made
pursuant to Section 6.06 during such Excess Cash Flow Period,
     (i) amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as noncash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Excess Cash Flow Period and (y) reserves or accruals established in purchase
accounting,
     (j) to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith,
and
     (k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and its Subsidiaries or did not represent cash received
by the Borrower and its Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period,
plus, without duplication,
     (1) an amount equal to any decrease in Working Capital for such Excess Cash
Flow Period,
     (2) all proceeds received during such Excess Cash Flow Period of Capital
Lease Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
and any other Indebtedness, in each case to the extent used to finance any
Capital Expenditure (other than Indebtedness under this Agreement to the extent
there is no corresponding deduction to Excess Cash Flow above in respect of the
use of such Borrowings),
     (3) all amounts referred to in clause (b) above to the extent funded with
the proceeds of the issuance of Equity Interests of, or capital contributions
to, the Borrower after the Original Effective Date (to the extent not previously
used to prepay Indebtedness (other than Revolving Facility Loans or Swingline
Loans), make any investment or capital expenditure or otherwise for any purpose
resulting in a deduction to Excess Cash Flow in any prior Excess Cash Flow
Period) or any amount that would have constituted Net Proceeds under clause
(a) of the definition of the term “Net Proceeds” if not so spent, in each case
to the extent there is a corresponding deduction from Excess Cash Flow above,
     (4) to the extent any permitted Capital Expenditures referred to in clause
(c) above and the delivery of the related equipment do not occur in the
following Excess Cash Flow Period of the Borrower specified in the certificate
of the Borrower provided pursuant to clause (c) above, the amount of such
Capital Expenditures that were not so made in such following Excess Cash Flow
Period,

-16-



--------------------------------------------------------------------------------



 



     (5) cash payments received in respect of Swap Agreements during such Excess
Cash Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,
     (6) any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),
     (7) to the extent deducted in the computation of EBITDA, cash interest
income, and
     (8) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Borrower or any
Subsidiary or (y) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period.
          “Excess Cash Flow Period” shall mean each fiscal year of the Borrower
commencing with the 2007 fiscal year.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Excluded Indebtedness” shall mean all Indebtedness permitted to be
incurred under Section 6.01.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
(or measured by) its net income, however denominated, (or franchise taxes or
minimum Taxes imposed in lieu of net income taxes) by a jurisdiction as a result
of the Administrative Agent, such Lender, such Issuing Bank or such other
recipient being organized or having its principal office in or, in the case of
any Lender, having its applicable Lending Office in such jurisdiction or
otherwise imposed as a result of a connection between the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, as applicable, and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Administrative Agent, Lender, Issuing Bank or
other such recipient of payment having executed, delivered or performed its
obligations or received a payment under, or enforced, or otherwise with respect
to, this Agreement), (b) any branch profits tax or any similar tax that is
imposed by any jurisdiction described in clause (a) above and (c) in the case of
a Lender (other than a Lender who became a Lender pursuant to a request by a
Borrower pursuant to Section 2.19(b)), any United States federal withholding tax
that (x) is in effect and would apply to amounts payable hereunder to such
Lender at the time such Lender becomes a party to such Loan to the Borrower (or
designates a new Lending Office) except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts from a Loan
Party with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f) with respect to such Loan.
          “Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).
          “Existing Class” shall have the meaning assigned in Section 2.22(a)
herein.
          “Existing Credit Agreement” shall have the meaning assigned in the
recitals hereto.

-17-



--------------------------------------------------------------------------------



 



          “Existing Facility” shall have the meaning assigned to such term in
Section 2.22(a).
          “Existing Letter of Credit” shall mean each letter of credit or bank
guaranty previously issued for the account of the Borrower or any of its
subsidiaries by a Person that was on the Original Effective Date an Issuing Bank
(or an Affiliate of such Person) to the extent such letter of credit or bank
guaranty (a) was outstanding on the Original Effective Date and (b) is listed on
Schedule 2.05(a).
          “Extended Maturity Commitments” shall have the meaning assigned to
such term in Section 2.22(a).
          “Extended Maturity Loans” shall have the meaning assigned to such term
in Section 2.22(a).
          “Extended Portion” shall mean, with respect to any Loan or Commitment,
the principal amount of such Loan or Commitment minus the Non-Extended Portion
of such Loan or Commitment. For the avoidance of doubt, the Extended Portion of
the Revolving Facility Commitments as of the 2011 Amendment Effective Date shall
include the “New Tranche 2 Revolving Facility Commitments” provided pursuant to,
and as defined in, the 2011 Amendment Agreement.
          “Extending Lender” shall have the meaning assigned to such term in
Section 2.22(b).
          “Extension Amendment” shall have the meaning assigned to such term in
Section 2.22(c).
          “Extension Election” shall have the meaning assigned to such term in
Section 2.22(b).
          “Extension Maximum Amount” shall have the meaning assigned to such
term in Section 2.22(b).
          “Extension Request” shall have the meaning assigned to such term in
Section 2.22(a).
          “Facility” shall mean the applicable facility and commitments utilized
in making Loans and credit extensions hereunder, it being understood that as of
the 2011 Amendment Effective Date there are two Facilities, i.e., the Term Loan
Facility and the Revolving Facility.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” shall mean that certain Engagement and Fee Letter dated
as of June 16, 2011 by and between the Borrower and the Lead Arranger (as
defined in the 2011 Amendment Agreement).
          “Fees” shall mean the Commitment Fees, the L/C Participation Fees, the
Issuing Bank Fees and the Administrative Agent Fees.
          “Financial Officer” of any person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer, Assistant Treasurer or
Controller of such person.

-18-



--------------------------------------------------------------------------------



 



          “First Lien Pari Passu Note” shall have the meaning assigned to such
term in Section 6.01(s).
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than the United States of America. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
the Borrower or any Subsidiary with respect to employees employed outside the
United States, which provides, or results in, retirement income, a deferral of
income in contemplation of retirement, and which is not subject to ERISA or the
Code.
          “Foreign Pledge Agreement” shall mean a pledge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a “first tier”
Foreign Subsidiary, in form and substance reasonably satisfactory to the
Administrative Agent and accompanied by an opinion of counsel in such relevant
jurisdiction as to the perfection of the Administrative Agent’s security
interest in such Equity Interests; provided that in no event shall more than 65%
of the issued and outstanding voting Equity Interests of such Foreign Subsidiary
be pledged to secure Obligations of the Borrower.
          “Foreign Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
          “GAAP” shall mean generally accepted accounting principles in effect
from time to time in the United States, applied on a consistent basis, subject
to the provisions of Section 1.02.
          “Governmental Authority” shall mean any federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.
          “Guarantee” of or by any person (the “guarantor”) shall mean (a) any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Original Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement.

-19-



--------------------------------------------------------------------------------



 



          “guarantor” shall have the meaning assigned to such term in the
definition of the term “Guarantee.”
          “Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation or which would reasonably be likely to give rise to
liability under applicable Environmental Law, including, without limitation,
explosive or radioactive substances or petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls or radon
gas.
          “Incremental Extensions of Credit” shall have the meaning assigned to
such term in Section 2.21.
          “Incremental Facility Amendment” shall have the meaning assigned to
such term in Section 2.21.
          “Incremental Facility Closing Date” shall have the meaning assigned to
such term in Section 2.21.
          “Incremental Revolving Commitments” shall have the meaning assigned to
such term in Section 2.21.
          “Incremental Term Loans” shall have the meaning assigned to such term
in Section 2.21.
          “Incurrence Test” shall mean a Consolidated Leverage Ratio of no
greater than 4.50 to 1.00 on a Pro Forma Basis as of the date of such
incurrence.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services (other than current trade
liabilities and current intercompany liabilities (but not any refinancings,
extensions, renewals or replacements thereof) incurred in the ordinary course of
business and maturing within 365 days after the incurrence thereof), to the
extent that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP, (e) all Guarantees by such
person of Indebtedness of others, (f) all Capital Lease Obligations of such
person, (g) all payments that such person would have to make in the event of an
early termination, on the date Indebtedness of such person is being determined,
in respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit and (i) the principal component of all obligations
of such person in respect of bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.
          “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and
Other Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
          “Information” shall have the meaning assigned to such term in
Section 3.14(a).

-20-



--------------------------------------------------------------------------------



 



          “Insignificant Domestic Subsidiary” shall mean a Domestic Subsidiary
with (1) net sales that are less than 3.0% of the consolidated net sales of the
Borrower and the Subsidiaries for the most recent fiscal quarter for which a
consolidated income statement of the Borrower was required to be furnished to
the Administrative Agent pursuant to Section 5.04 and (2) assets that are less
than 3.0% of Consolidated Total Assets as of the end of the most recent fiscal
quarter for which a consolidated balance sheet of the Borrower was required to
be furnished to the Administrative Agent pursuant to Section 5.04; provided,
however, that if all Domestic Subsidiaries that are individually “Insignificant
Domestic Subsidiaries” have (i) aggregate net sales representing greater than
10.0% of the consolidated net sales of the Borrower and the Subsidiaries for the
most recent fiscal quarter for which a consolidated income statement of the
Borrower was required to be furnished to the Administrative Agent pursuant to
Section 5.04 or (ii) aggregate assets representing greater than 10.0% of
Consolidated Total Assets as of the end of the most recent fiscal quarter for
which a consolidated balance sheet of the Borrower was required to be furnished
to the Administrative Agent pursuant to Section 5.04, then, in either case, the
Borrower shall designate those Insignificant Domestic Subsidiaries as Subsidiary
Loan Parties that are necessary to make it so the conditions specified in
clauses (i) and (ii) are no longer satisfied.
          “Insignificant Foreign Subsidiary” shall mean a Foreign Subsidiary
with (1) net sales that are less than 3.0% of the consolidated net sales of the
Borrower and the Subsidiaries for the most recent fiscal quarter for which a
consolidated income statement of the Borrower is available and (2) assets that
are less than 3.0% of Consolidated Total Assets as of the end of the most recent
fiscal quarter for which a consolidated balance sheet of the Borrower and the
Subsidiaries is available.
          “Intellectual Property” shall have the meaning assigned to such term
in Section 3.24(a).
          “Interest Election Request” shall mean a request by the Borrower to
convert or continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.
          “Interest Expense” shall mean, with respect to any person for any
period, the sum of (a) gross interest expense of such person for such period on
a consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense and
(b) capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and its Subsidiaries with
respect to Swap Agreements.
          “Interest Payment Date” shall mean, (a) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and, in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type, (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter and (c) with respect to any Swingline Loan, the day that
such Swingline Loan is required to be repaid pursuant to Section 2.09(a).
          “Interest Period” shall mean, as to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 9 or 12 months, if at the time of the relevant
Borrowing, available to all relevant Lenders), as the Borrower may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accor-

-21-



--------------------------------------------------------------------------------



 



dance with Section 2.07 or repaid or prepaid in accordance with Section 2.09,
2.10 or 2.11; provided, unless the Administrative Agent shall otherwise agree,
that with respect to periods commencing prior to the 31st day after the Original
Effective Date, the Borrower shall only be permitted to request Interest Periods
of one month; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
          “Investment” shall have the meaning assigned to such term in
Section 6.04.
          “Issuing Bank” shall mean UBS AG, Stamford Branch, solely for the
purposes of the €194,847.92 Letter of Credit to be issued for the benefit of the
Borrower by its Milan branch, Bank of America, N.A., and each other Issuing Bank
designated pursuant to Section 2.05(k), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i) and, solely with respect to an Existing Letter of
Credit (and any amendment, renewal or extension thereof in accordance with this
Agreement), the Lender that issued such Existing Letter of Credit. An Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
          “Joint Lead Arrangers” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Judgment Currency” shall have the meaning assigned to such term in
Section 9.21(a).
          “Judgment Currency Conversion Date” shall have the meaning assigned to
such term in Section 9.21(a).
          “L/C Commitment” shall mean the commitment of each Issuing Bank to
issue Letters of Credit pursuant to Section 2.05. The aggregate amount of the
L/C Commitment shall initially be $50.0 million, but shall in no event exceed
the Revolving Commitment.
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Obligations” shall mean, as of any date, the sum of, without
duplication, of the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate amount of all payments or disbursements
made under all Letters of Credit.
          “L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).
          “Lender” shall mean each financial institution listed on
Schedule 2.01, as well as any person that becomes a “Lender” hereunder pursuant
to Section 9.04.
          “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) such Lender
or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation

-22-



--------------------------------------------------------------------------------



 



or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that the ownership or acquisition of any
equity interest in a Lender or any direct or indirect parent company thereof by
a Governmental Authority shall not in and of itself constitute a Lender
Insolvency Event so long as such ownership interest does not result in or
provide such lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such lender (or such Government Authority) to reject, repudiate
disavow or disaffirm any contracts or agreements made with such Lender.
          “Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans.
          “Letter of Credit” shall mean any letter of credit (including each
Existing Letter of Credit and Alternate Currency Letters of Credit) issued
pursuant to Section 2.05.
          “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Telerate screen page), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by the principal London office of the bank serving as the
Administrative Agent at approximately 11:00 a.m., London time, on the Quotation
Day for such Interest Period.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, hypothecation, pledge, encumbrance, charge or security interest
in or on such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities (other than
securities representing an interest in a joint venture that is not a
Subsidiary), any purchase option, call or similar right of a third party with
respect to such securities to the extent that any such right is intended to have
an effect equivalent to that of a security interest in such securities.
          “Loan Documents” shall mean this Agreement, the Amendment Agreement,
the Letters of Credit, the Security Documents and any Note issued under
Section 2.09(e), any Incremental Facility Amendment, and solely for the purposes
of Section 7.01(c) hereof, the Fee Letter.
          “Loan Parties” shall mean the Borrower and the Subsidiary Loan
Parties.
          “Loans” shall mean the Term Loans, the Revolving Facility Loans, the
Swingline Loans any loans in respect of Incremental Extensions of Credit, the
Refinancing Term Loans and any Extended Maturity Loans.
          “Local Time” shall mean New York City time.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

-23-



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” shall mean a material adverse effect on the
business, property, operations or condition of the Borrower and its
Subsidiaries, taken as a whole.
          “Material Indebtedness” shall mean Indebtedness (other than Loans and
Letters of Credit) of any one or more of the Borrower or any Subsidiary in an
aggregate principal amount exceeding $50 million.
          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
          “Maximum Term Amount” with respect to a particular Class of Term Loans
shall mean at any time (i) the initial aggregate principal amount of all Term
Loans of such Class then or theretofore made hereunder (adjusted for any Term
Loans of such Class that may have been converted to another Class in accordance
with the terms hereof), including the aggregate initial principal amount of any
Incremental Term Loans then or theretofore made, and deemed to be of such Class,
pursuant to Section 2.21.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean each real property encumbered by a
Mortgage pursuant to Section 5.10.
          “Mortgages” shall mean the mortgages, deeds of trust or deeds to
secure debt delivered pursuant to Section 5.10, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
          “Net Income” shall mean, with respect to any person, the net income
(loss) of such person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.
          “Net Proceeds” shall mean:
     (a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary of the Borrower (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets and any mortgage
or lease of real property) to any person of, any asset or assets of the Borrower
or any Subsidiary of the Borrower (other than those pursuant to Section 6.05(a),
(b), (c), (e), (f), (h), (i) or (k)), net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations
relating to the applicable asset (other than pursuant hereto or pursuant to
Permitted Junior Debt or any Permitted Refinancing Indebtedness in respect
thereto), other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith and (ii) Taxes paid or payable as
a result thereof; provided that if no Event of Default exists and the Borrower
shall deliver a certificate of a Responsible

-24-



--------------------------------------------------------------------------------



 



Officer of the Borrower to the Administrative Agent promptly following receipt
of any such proceeds setting forth the Borrower’s intention to use any portion
of such proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Borrower and its Subsidiaries or to
make investments in Permitted Business Acquisitions, in each case within
12 months of such receipt, such portion of such proceeds shall not constitute
Net Proceeds except to the extent not so used or not contractually committed to
be so used within such 12-month period (it being understood that if any portion
of such proceeds are not so used within such 12-month period because such amount
is contractually committed to be used and subsequent to such date such contract
is terminated or expires without such portion being so used or, in any event, if
such proceeds are not used within 180 days of such commitment (in the case of
proceeds from any consensual sale, transfer or disposition) or one year of such
commitment (in any other case), such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiration without giving effect
to this proviso), and provided, further, that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $5 million and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $15 million, and
     (b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to a Permitted Investor.
          “Net Share Settlement” shall mean any settlement received by any
holder of Convertible Securities upon any surrender of its Convertible
Securities for conversion consisting of Equity Interests, cash or a combination
of cash and Equity Interests.
          “New Tranche 2 Revolving Facility Commitments” shall have the meaning
assigned to such term in Section 2.22(d).
          “Non-Consenting Lender” shall have the meaning assigned to such term
in Section 2.19(c).
          “Non-Defaulting Lender” shall mean, at any time, a Lender that is not
a Defaulting Lender or a Potential Defaulting Lender.
          “Non-Extended Portion” shall mean, with respect to any Term Loan or
Revolving Facility Commitment, (i) in the case of Term Loans, (a) if such Term
Loan has been submitted for conversion to a Term C Loan on the 2011 Amendment
Effective Date pursuant to the Amendment Agreement, the portion of such Term
Loan notified by the Administrative Agent to the Lender holding such Term Loan
that will not be converted to a Term C Loan on the 2011 Amendment Effective Date
and (b) if such Term Loan has not been submitted for conversion to a Term C Loan
pursuant to the 2011 Amendment Agreement, the entire principal amount of such
Term Loan and (ii) in the case of Revolving Facility Commitments, (a) if such
Revolving Facility Commitment has been submitted for conversion to a Tranche 2
Revolving Facility Commitment on the 2011 Amendment Effective Date pursuant to
the 2011 Amendment Agreement, $0 and (b) if such Revolving Facility Commitment
has not been submitted for conversion to a

-25-



--------------------------------------------------------------------------------



 



Tranche 2 Revolving Facility Commitment pursuant to the 2011 Amendment
Agreement, the entire principal amount of such Revolving Facility Commitment.
          “Note” shall have the meaning assigned to such term in
Section 2.09(e).
          “Obligation Currency” shall have the meaning assigned to such term in
Section 9.21(a).
          “Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.
          “OFAC” shall have the meaning assigned to such term in
Section 3.22(b).
          “Original Effective Date” shall mean March 31, 2006.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
the Loan Documents, and any and all interest and penalties related thereto.
          “Outstanding Letter of Credit Amount” shall mean with respect to any
Letter of Credit, at any time, the sum of (a) the maximum amount from time to
time available to be drawn, determined without regard to whether any conditions
to drawing could then be met, and (b) the aggregate amount of all unpaid
drawings, in each case with respect to such Letter of Credit.
          “Parent Company” means, with respect to a Lender, the holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
          “Participant” shall have the meaning assigned to such term in
Section 9.04(c).
          “Participating Member States” shall mean the member states of the
European Communities that adopt or have adopted the euro as their lawful
currency in accordance with the legislation of the European Union relating to
European Monetary Union.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean a certificate in the form of
Exhibit II to the Collateral Agreement or any other form approved by the
Administrative Agent.
          “Permitted Asset Swap” shall mean any transfer of Equity Interests or
properties or other assets by the Borrower or any of the Subsidiaries in which
at least 75% of the consideration received by the transferor consists of
properties or other assets (other than cash or Permitted Investments) useful in
the business of the Borrower or such Subsidiary; provided that the aggregate
fair market value of the Equity Interests or property or other assets being
transferred by the Borrower or such Subsidiary is not greater than the aggregate
fair market value of the properties or other assets received by the Borrower or
such Subsidiary in such transfer.
          “Permitted Bond Hedge” shall mean any Swap Agreement that is settled
(after payment of any premium or any prepayment thereunder) through the delivery
of cash and/or of Equity Interests of the Borrower and is entered into in
connection with any Convertible Securities, the purpose of which is to

-26-



--------------------------------------------------------------------------------



 



provide for an effectively higher conversion premium (including, but not limited
to, any bond hedge transaction, warrant transaction or capped call transaction).
          “Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a person or division or line of business of a
person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) to the
extent that such acquisition was preceded by, or effected pursuant to, a hostile
offer by the acquirer or an Affiliate of the acquirer, no Loan proceeds are used
to consummate such acquisition and (b) immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) (A) the Borrower and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the Incurrence Test recomputed as at the last day
of the most recently ended fiscal quarter of the Borrower and its Subsidiaries,
and the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer of the Borrower certifying that such transaction
complies with this definition, together with all relevant financial information
for such Subsidiary or assets, and (B) any acquired or newly formed Subsidiary
shall not be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01); and (iv) the person or business to be acquired shall be, or shall
be engaged in, a business of the type that the Borrower and the Subsidiaries are
permitted to be engaged in under Section 6.08 and the property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents to the extent required by Section 5.10, subject to Liens
permitted by Section 6.02.
          “Permitted Investments” shall mean:
     (a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding one year from the date of acquisition
thereof;
     (b) time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$250 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);
     (c) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
     (d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;
     (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

-27-



--------------------------------------------------------------------------------



 



     (f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;
     (g) money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
     (h) time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 1/2 of 1% of the total
assets of the Borrower and its Subsidiaries, on a consolidated basis, as of the
end of the Borrower’s most recently completed fiscal year; and
     (i) Investments that are consistent with the investment policy of the
Borrower, as it may be amended from time to time, that has been adopted by the
board of directors of the Borrower and approved by the Administrative Agent.
          “Permitted Junior Debt” shall mean (a) unsecured subordinated
Indebtedness issued or incurred by the Borrower and (b) unsecured senior
Indebtedness issued by the Borrower, (i) the terms of which, in the case of each
of clauses (a) and (b), (1) do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is six
months after the Term Loan C Facility Maturity Date (or such later date that is
the latest final maturity date of any Incremental Extension of Credit) and
(2) in the case of unsecured subordinated Indebtedness, provide for
subordination of payments in respect of such Indebtedness to the Obligations and
guarantees thereof under the Loan Documents customary for high yield or
Convertible Securities and (ii) in respect of which no Subsidiary that is not an
obligor under the Loan Documents is an obligor; provided that (x) immediately
prior to and after giving effect to any incurrence of Permitted Junior Debt, no
Default has occurred or is continuing or shall result therefrom and the Borrower
shall be in compliance with the Incurrence Test on a Pro Forma Basis after
giving effect to such incurrence and (y) in the case of any Convertible
Securities issued or incurred by the Borrower that provide for Net Share
Settlement, such Convertible Securities shall qualify as Permitted Junior Debt
if they otherwise (without regard for the Net Share Settlement) meet the
requirements set forth in clause (a) or (b) above. Notwithstanding the
foregoing, the Borrower’s 2027 Debentures shall constitute “Permitted Junior
Debt.”
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon and
underwriting discounts, fees, commissions and expenses), (b) the average life to
maturity of such Permitted Refinancing Indebtedness is greater than or equal to
that of the Indebtedness being Refinanced or the Term C Loans, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced and (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral on terms no less favorable to the Secured Parties
than those contained in the documentation governing the Indebtedness being
Refinanced; and provided, further, that with re-

-28-



--------------------------------------------------------------------------------



 



spect to a Refinancing of Permitted Junior Debt, such Permitted Refinancing
Indebtedness shall meet the requirements of clauses (i) and (ii) of the
definition of “Permitted Junior Debt.”
          “Permitted Swap Agreement” shall mean (i) any Swap Agreement related
to incentive stock, stock options, phantom stock or similar agreements entered
into with current or former directors, officers, employees or consultants of the
Borrower or the Subsidiaries, (ii) any stock option or warrant agreement for the
purchase of Equity Interests of the Borrower, (iii) any Swap Agreement for the
purchase of Equity Interests or Indebtedness (including securities convertible
into Equity Interests) of the Borrower pursuant to delayed delivery contracts,
(iv) any Permitted Bond Hedge, (v) any Swap Agreement to repurchase or redeem
shares permitted pursuant to Section 6.06(e) and (vi) any of the foregoing to
the extent it constitutes a derivative embedded in a convertible security issued
by the Borrower, which in the case of each of the foregoing (except to the
extent that a Permitted Bond Hedge may so qualify) has not be been entered into
for speculative purposes.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Platform” shall have the meaning assigned to such term in
Section 9.17(b).
          “Pledged Collateral” shall have the meaning assigned to such term in
the Collateral Agreement provided, however, that, notwithstanding anything to
the contrary, Pledged Collateral shall not include (i) any outstanding stock of
a Controlled Foreign Subsidiary entitled to vote in excess of 65% of the total
combined voting power of all classes of stock of such Controlled Foreign
Subsidiary entitled to vote (within the meaning of Treasury Regulation §
1.956-2(c)(2) or any successor provision thereto) or (ii) any asset of a
Controlled Foreign Subsidiary (within the meaning of Treasury Regulation §
1.956-2(c)(2) or any successor provision thereto or a subsidiary of a Controlled
Foreign Subsidiary. For the avoidance of doubt, any stock of another corporation
owned by a Controlled Foreign Subsidiary is an asset of a Controlled Foreign
Subsidiary.
          “Potential Defaulting Lender” shall mean, at any time, (i) any Lender
with respect to which an event of the kind referred to in the definition of
“Lender Insolvency Event” has occurred and is continuing in respect of any
financial institution affiliate of such Lender, (ii) any Lender that has
notified, or whose Parent Company or a financial institution affiliate thereof
has notified, the Administrative Agent, the Borrower, the Issuing Bank or the
Swingline Lender in writing, or has stated publicly, that it does not intend to
comply with its funding obligations under any other loan agreement or credit
agreement or other similar agreement or (iii) any Lender that has, or whose
Parent Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination that a Lender is a
Potential Defaulting Lender under any of clauses (i) through (iii) above will be
made by the Administrative Agent or, in the case of clause (ii), the Issuing
Bank or the Swingline Lender, as the case may be, in its sole discretion acting
in good faith. The Administrative Agent will promptly send to all parties hereto
a copy of any notice to the Borrower provided for in this definition.
          “pounds,” “GBP” or “£” shall mean lawful money of the United Kingdom.

-29-



--------------------------------------------------------------------------------



 



          “Pricing Grid” shall mean:
     (a) in the case of Tranche 1 Revolving Facility Commitments and Tranche 1
Revolving Facility Loans:

                                      Applicable Margin         Applicable
Margin   for Eurocurrency   Commitment     for ABR Loans   Loans   Fee Rate
Consolidated Leverage Ratio greater than or equal to 3.75 to 1.0.
    1.25 %     2.25 %     0.50 %
Consolidated Leverage Ratio less than 3.75 to 1.0, but greater than or equal to
3.0 to 1.0.
    1.00 %     2.00 %     0.50 %
Consolidated Leverage Ratio less than 3.0 to 1.0, but (i) greater than or equal
to 2.50 to 1.0 or (ii) less than 2.50 to 1.0 and corporate family rating from
Moody’s is less than Ba3 (stable).
    0.75 %     1.75 %     0.375 %
Consolidated Leverage Ratio less than 2.50 to 1.0 and corporate family rating
from Moody’s is Ba3 (stable) or better.
    0.50 %     1.50 %     0.375 %

     (b) in the case of Term B Loans:

                              Applicable Margin     Applicable Margin for   for
Eurocurrency     ABR Loans   Loans
Consolidated Leverage Ratio greater than or equal to 3.75 to 1.0.
    1.50 %     2.50 %
Consolidated Leverage Ratio less than 3.75 to 1.0, but greater than or equal to
3.0 to 1.0.
    1.25 %     2.25 %
Consolidated Leverage Ratio less than 3.0 to 1.0, but (i) greater than or equal
to 2.50 to 1.0 or (ii) less than 2.50 to 1.0 and corporate family rating from
Moody’s is less than Ba3 (stable).
    1.00 %     2.00 %
Consolidated Leverage Ratio less than 2.50 to 1.0 and corporate family rating
from Moody’s is Ba3 (stable) or better.
    0.75 %     1.75 %

-30-



--------------------------------------------------------------------------------



 



     (c) in the case of Tranche 2 Revolving Facility Commitments and Tranche 2
Revolving Facility Loans:

                  Borrower Corporate             Credit Rating from          
Applicable Margin Moody’s / Corporate Family Rating   Applicable Margin   for
Eurocurrency from S&P   for ABR Loans   Loans
Scenario 1: Ba1 (stable) or better and BB+ (stable) or better
    1.25 %     2.25 %
Scenario 2: Ba2 (stable) or better and BB (stable) or better, but Scenario 1
does not apply
    1.50 %     2.50 %
Scenario 3: Ba3 (stable) or better and BB- (stable) or better, but neither
Scenario 1 or Scenario 2 applies
    1.75 %     2.75 %
Scenario 4: None of Scenarios 1, 2 or 3 applies
    2.25 %     3.25 %

          Borrower Corporate     Credit Rating from   Commitment Moody’s /
Corporate Family Rating from S&P   Fee Rate
Scenario 1: Ba2 (stable) or better or BB (stable) or better.
    0.375 %
Scenario 2: Scenarios 1 does not apply
    0.50 %

     (d) in the case of Term C Loans, 2.00% in the case of ABR Loans and 3.00%
in the case of Eurocurrency Loans.
          For the purposes of the Pricing Grid, changes in the Applicable Margin
or the Commitment Fee Rate resulting from changes in the Consolidated Leverage
Ratio shall become effective on the date following the Original Effective Date
that is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 5.04 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.04, then, until the date that is three Business Days
after the date on which such financial statements are delivered, the highest
rate set forth in each column of the Pricing Grid shall apply. In addition, at
all times while an Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the Pricing Grid shall apply.

-31-



--------------------------------------------------------------------------------



 



          “primary obligor” shall have the meaning given such term in the
definition of the term “Guarantee.”
          “Pro Forma Basis” shall mean, as to any person, for any events that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the most recent
four consecutive fiscal quarter period (the “Reference Period”) ended on or
before the occurrence of such event for which financial statements have been
delivered for the quarter or fiscal year ending on the last day of such period
pursuant to Section 5.04, or if such events occur before the first day of the
first four consecutive fiscal quarter period for which financial statements are
required to be delivered pursuant to Section 5.04, financial statements for the
Borrower and its subsidiaries generated by the Borrower that generally comply
with Section 5.04: (i) in making any determination of EBITDA, pro forma effect
shall be given to any asset disposition, any acquisition permitted hereunder,
any discontinued operation or any operational change (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition,” occurring during the
Reference Period or thereafter and through and including the date upon which the
Permitted Business Acquisition is consummated), (ii) in making any determination
on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness incurred or
assumed and for which the financial effect is being calculated, whether incurred
under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and not used to
finance any acquisition permitted hereunder) incurred or permanently repaid
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition,” occurring during
the Reference Period or thereafter and through and including the date upon which
the Permitted Business Acquisition is consummated) shall be deemed to have been
incurred or repaid at the beginning of such period and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods and (iii) the Subsidiary
Redesignation, if any, then being designated as well as any other Subsidiary
Redesignation after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated.
          Pro forma calculations made pursuant to the definition of the term
“Pro Forma Basis” shall be determined in good faith by a Responsible Officer of
the Borrower and, for any fiscal period ending on or prior to the first
anniversary of an acquisition permitted hereunder, asset disposition,
discontinued operation or operational change (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such acquisition permitted hereunder, asset disposition or other
similar transaction, as follows: (x) for purposes of determining the Applicable
Margin, such adjustments shall reflect demonstrable operating expense reductions
and other demonstrable operating improvements or synergies that would be
includable in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act; and (y) for purposes of determining
compliance with the Incurrence Test and achievement of other financial measures
provided for herein, such adjustments may reflect additional operating expense
reductions and other additional operating improvements or synergies that would
not be includable in pro forma financial statements prepared in accordance with
Regulation S-X but for which substantially all of the steps necessary for the
realization thereof have been taken or are reasonably anticipated by the
Borrower to be taken in the next 12-month period following the consummation
thereof, are estimated on a good faith ba-

-32-



--------------------------------------------------------------------------------



 



sis by the Borrower; provided, however, that the aggregate amount of any such
adjustments with respect to operational changes shall not exceed $20 million in
any fiscal year. The Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements and synergies and information and calculations supporting them in
reasonable detail.
          “Projections” shall mean the projections and any forward-looking
statements (including statements with respect to booked business) of such
entities furnished to the Lenders or the Administrative Agent by or on behalf of
the Borrower or any Subsidiary prior to the 2007 Amendment Effective Date.
          “Purchasing Borrower Party” shall mean the Borrower or any Subsidiary
of the Borrower that becomes Transferee pursuant to Section 9.04(g).
          “Qualified Capital Stock” shall mean any Equity Interest of any person
that does not by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (a) provide for scheduled payments of dividends in cash,
(b) become mandatorily redeemable (other than pursuant to customary provisions
relating to redemption upon a change of control or sale of assets) pursuant to a
sinking fund obligation or otherwise prior to the date that is 91 days after the
Term Loan C Maturity Date (or such later date that is the latest final maturity
date of any Incremental Extension of Credit), (c) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or Equity
Interests that are not Qualified Capital Stock or (d) contain any maintenance
covenants, other covenants adverse to the Lenders or remedies (other than voting
rights and increases in dividends).
          “Quotation Day” shall mean, with respect to any Eurocurrency Borrowing
and any Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
          “Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
          “Refinance” shall have the meaning assigned to such term in the
definition of the term “Permitted Refinancing Indebtedness,” and “Refinanced”
shall have a meaning correlative thereto.
          “Refinancing Effective Date” shall have the meaning assigned to such
term in Section 2.23(a).
          “Refinancing Term Lender” shall have the meaning assigned to such term
in Section 2.23(b).
          “Refinancing Term Loan Amendment” shall have the meaning assigned to
such term in Section 2.23(c).
          “Refinancing Term Loan Commitments” shall have the meaning assigned to
such term in Section 2.23(a).
          “Refinancing Term Loans” shall have the meaning assigned to such term
in Section 2.23(a).

-33-



--------------------------------------------------------------------------------



 



          “Register” shall have the meaning assigned to such term in
Section 9.04(b).
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Parties” shall mean, with respect to any specified person,
such person’s Affiliates and the respective directors, trustees, officers,
employees, agents and advisors of such person and such person’s Affiliates.
          “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, emanating or migrating in, into, onto or through the
environment.
          “Relevant Currency Equivalent” shall mean the Dollar Equivalent or
each Alternate Currency Equivalent, as applicable.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).
          “Required Lenders” shall mean, at any time, Lenders having (a) Loans
(other than Swingline Loans) outstanding, (b) Revolving L/C Exposures,
(c) Swingline Exposures and (d) Available Unused Commitments, that taken
together, represent more than 50% of the sum of (w) all Loans (other than
Swingline Loans) outstanding, (x) Revolving L/C Exposures, (y) Swingline
Exposures and (z) the total Available Unused Commitments at such time. The
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
          “Required Percentage” shall mean, with respect to any Excess Cash Flow
Period, 50%; provided that (a) if the Consolidated Leverage Ratio at the end of
such Excess Cash Flow Period is greater than 3.0:1.00 but less than or equal to
3.25:1.00, such percentage shall be 25%, and (b) if the Consolidated Leverage
Ratio at the end of such Excess Cash Flow Period is less than or equal to
3.00:1.00, such percentage shall be 0%.
          “Required Tranche 2 Revolving Lenders” shall have the meaning assigned
to such term in Section 2.08(d).
          “Responsible Officer” of any person shall mean any executive officer
or Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
          “Revolving Facility” shall mean the Tranche 1 Revolving Facility and
the Tranche 2 Revolving Facility.
          “Revolving Facility Borrowing” shall mean a Borrowing comprised of
Revolving Facility Loans.

-34-



--------------------------------------------------------------------------------



 



          “Revolving Facility Commitment” shall mean, (x) prior to the Tranche 1
Revolving Facility Maturity Date, the aggregate amount of Tranche 1 Revolving
Facility Commitments and Tranche 2 Revolving Facility Commitments and (y) on or
after the Tranche 1 Revolving Facility Maturity Date, the Tranche 2 Revolving
Facility Commitments; provided, that Revolving Facility Commitment, when used
with respect to a Class of Revolving Facility Loans shall refer to the aggregate
amount of Tranche 1 Revolving Facility Commitments, Tranche 2 Revolving Facility
Commitments, or Extended Maturity Commitments of the relevant Class, as
applicable.
          “Revolving Facility Credit Exposure” shall mean, (x) prior to the
Tranche 1 Revolving Facility Maturity Date, the aggregate amount of Tranche 1
Revolving Facility Credit Exposure and Tranche 2 Revolving Facility Credit
Exposure and (y) on or after the Tranche 1 Revolving Facility Maturity Date, the
Tranche 2 Revolving Facility Credit Exposure.
          “Revolving Facility Lender” shall mean each Tranche 1 Revolving Lender
and each Tranche 2 Revolving Lender.
          “Revolving Facility Loan” shall mean a Tranche 1 Revolving Facility
Loan or a Tranche 2 Revolving Facility Loan.
          “Revolving Facility Percentage” shall mean a Tranche 1 Revolving
Facility Percentage or Tranche 2 Revolving Facility Percentage, as applicable.
          “Revolving L/C Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time (in
the case of Alternate Currency Letters of Credit, the Dollar Equivalent of such
amount) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (in the case of Alternate Currency L/C
Disbursements, the Dollar Equivalent of such amount). The Revolving L/C Exposure
of any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.
          “S&P” shall mean Standard & Poor’s Ratings Group, Inc.
          “Sale and Lease-Back Transaction” shall have the meaning assigned to
such term in Section 6.03.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Second Lien Secured Notes” shall have the meaning assigned to such
term in Section 6.01(s).
          “Secured Parties” shall mean the “Secured Parties” as defined in the
Collateral Agreement.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall mean the Mortgages, the Collateral
Agreement, the Foreign Pledge Agreements and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.10.
          “Social Security Act” shall mean the Social Security Act of 1965 as
set forth in Title 42 of the United States Code, as amended, and any successor
statute thereto, as interpreted by the rules and

-35-



--------------------------------------------------------------------------------



 



regulations issued thereunder, in each case as in effect from time to time.
References to sections of the Social Security Act shall be construed to refer to
any successor sections.
          “Sponsor” shall mean Warburg Pincus LLC.
          “Spot Selling Rate” shall mean the spot selling rate at which the
Administrative Agent offers to sell such Alternate Currency for dollars in the
London foreign exchange market at approximately 11:00 a.m. London time on such
date for delivery two (2) Business Days later.
          “Statutory Reserves” shall mean, with respect to any currency, any
reserve, liquid asset or similar requirements established by any Governmental
Authority of the United States of America or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.
          “subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, directly or indirectly, owned, Controlled or held, or (b) that
is, at the time any determination is made, otherwise Controlled, by the parent
or one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
          “Subsidiary” shall mean, unless the context otherwise requires, a
subsidiary of the Borrower. Notwithstanding the foregoing (and except for
purposes of Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the
definition of “Unrestricted Subsidiary” contained herein), an Unrestricted
Subsidiary shall be deemed not to be a subsidiary of the Borrower or any of the
Borrower’s subsidiaries for purposes of this Agreement.
          “Subsidiary Loan Party” shall mean (A) each Wholly Owned Subsidiary of
the Borrower that is not a Foreign Subsidiary and (B) each Domestic Subsidiary
of the Borrower other than any Domestic Subsidiary that is a subsidiary of a
Controlled Foreign Subsidiary; provided that no Insignificant Domestic
Subsidiary formed or acquired after the 2007 Amendment Effective Date shall be a
Subsidiary Loan Party.
          “Subsidiary Redesignation” shall have the meaning provided in the
definition of “Unrestricted Subsidiary” contained in this Section 1.01.
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
          “Swingline Borrowing” shall mean a Borrowing comprised of Swingline
Loans.
          “Swingline Borrowing Request” shall mean a request by the Borrower
substantially in the form of Exhibit C-2.

-36-



--------------------------------------------------------------------------------



 



          “Swingline Commitment” shall mean, with respect to each Swingline
Lender, the commitment of such Swingline Lender to make Swingline Loans pursuant
to Section 2.04. The aggregate amount of the Swingline Commitments on the
Original Effective Date is $7.5 million.
          “Swingline Exposure” shall mean at any time the aggregate principal
amount of all outstanding Swingline Borrowings at such time. The Swingline
Exposure of any Revolving Facility Lender at any time shall mean its Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.
          “Swingline Lender” shall mean UBS Loan Finance LLC, in its capacity as
a lender of Swingline Loans, and its successor(s) in such capacity.
          “Swingline Loans” shall mean the swingline loans made to the Borrower
pursuant to Section 2.04.
          “Syndication Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all interest and penalties related thereto.
          “Term B Lender” shall mean a Lender with outstanding Term B Loans.
          “Term B Loan” shall mean each Term Loan (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement that is not converted to a Term C
Loan pursuant to Section 2.01(b) on the 2011 Amendment Effective Date.
          “Term B Loan Facility” means the Term B Loans remaining outstanding
pursuant to Section 2.01(a) on the 2011 Amendment Effective Date.
          “Term B Loan Maturity Date” shall mean March 31, 2013.
          “Term Borrowing” shall mean a borrowing of Term B Loans, Term C Loans
or any Extended Maturity Loans that are Term Loans.
          “Term C Lender” shall mean a Lender with outstanding Term C Loans.
          “Term C Loan” shall mean each Term Loan (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement that is converted to a Term C Loan
pursuant to Section 2.01(b) on the 2011 Amendment Effective Date and each
Incremental Term Loan that is deemed to be a Term C Loan pursuant to
Section 2.21.
          “Term C Loan Facility” shall mean the Term C Loans created pursuant to
Section 2.01(b) on the 2011 Amendment Effective Date.
          “Term C Loan Maturity Date” shall mean March 31, 2016.

-37-



--------------------------------------------------------------------------------



 



          “Term Facility Maturity Date” shall mean the Term B Loan Maturity
Date, the Term C Loan Maturity Date or the maturity date of any Refinancing Term
Loan or Extended Maturity Loan that is a Term Loan, in each case as applicable.
          “Term Loan Facility” shall mean and include (i) the Term B Loan
Facility, (ii) the Term C Loan Facility, (iii) the commitments under
Section 2.21 to make Incremental Term Loans, and the Incremental Term Loans made
pursuant thereto and (iv) the commitments under Section 2.22 to make Extended
Maturity Loans that are Term Loans, and the Extended Maturity Loans that are
Term Loans made pursuant thereto.
          “Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a).
          “Term Loan” shall mean each Term B Loan, Term C Loan, Incremental Term
Loan, Refinancing Term Loan and Extended Maturity Loan.
          “Test Period” shall mean, on any date of determination, the period of
four consecutive fiscal quarters of the Borrower then most recently ended (taken
as one accounting period).
          “Tranche 1 Revolving Facility” shall mean the Tranche 1 Revolving
Facility Commitments and the extensions of credit made thereunder by the Tranche
1 Revolving Lenders.
          “Tranche 1 Revolving Facility Commitment” shall mean, with respect to
each Tranche 1 Revolving Facility Lender, the commitment of such Tranche 1
Revolving Facility Lender to make Tranche 1 Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Facility Lender’s Tranche 1 Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
aggregate amount of the Tranche 1 Revolving Facility Commitments on the 2011
Amendment Effective Date is $35,000,000 and for each Revolving Facility Lender
is set forth opposite such Lender’s name on Schedule 2.01 attached to the 2011
Amendment Agreement.
          “Tranche 1 Revolving Facility Credit Exposure” shall mean, at any
time, the sum of (a) the aggregate principal amount of the Tranche 1 Revolving
Facility Loans denominated in Dollars outstanding at such time, (b) the
Swingline Exposure at such time and (c) the Revolving L/C Exposure at such time.
The Tranche 1 Revolving Facility Credit Exposure of any Tranche 1 Revolving
Facility Lender at any time shall be the sum of (a) the aggregate principal
amount of such Tranche 1 Revolving Facility Lender’s Tranche 1 Revolving
Facility Loans outstanding at such time and (b) such Tranche 1 Revolving
Facility Lender’s Tranche 1 Revolving Facility Percentage of Swingline Exposure
and Revolving L/C Exposure at such time.
          “Tranche 1 Revolving Facility Loan” shall mean a Loan made by a
Tranche 1 Revolving Lender pursuant to Section 2.01(c). Each Tranche 1 Revolving
Facility Loan shall be a Eurocurrency Loan or an ABR Loan.
          “Tranche 1 Revolving Facility Maturity Date” shall mean March 31,
2012.
          “Tranche 1 Revolving Facility Percentage” shall mean, with respect to
any Tranche 1 Revolving Lender, the percentage of the total Tranche 1 Revolving
Facility Commitments represented by such Lender’s Tranche 1 Revolving Facility
Commitment. If the Tranche 1 Revolving Facility Commitments have terminated or
expired, the Tranche 1 Revolving Facility Percentages shall be determined

-38-



--------------------------------------------------------------------------------



 



based upon the Tranche 1 Revolving Facility Commitments most recently in effect,
giving effect to any assignments pursuant to Section 9.04.
          “Tranche 1 Revolving Lender” shall mean a Lender with a Tranche 1
Revolving Facility Commitment.
          “Tranche 2 Revolving Facility” shall mean the Tranche 2 Revolving
Facility Commitments and the extensions of credit made thereunder by the Tranche
2 Revolving Lenders.
          “Tranche 2 Revolving Facility Commitment” shall mean, with respect to
each Tranche 2 Revolving Facility Lender, the commitment of such Tranche 2
Revolving Facility Lender to make Tranche 2 Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Facility Lender’s Tranche 2 Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
aggregate amount of the Tranche 2 Revolving Facility Commitments on the 2011
Amendment Effective Date is $40,000,000; and for each Revolving Facility Lender
is set forth opposite such Lender’s name on Schedule 2.01 attached to the 2011
Amendment Effective Agreement.
          “Tranche 2 Revolving Facility Credit Exposure” shall mean, at any
time, the sum of (a) the aggregate principal amount of the Tranche 2 Revolving
Facility Loans outstanding at such time, (b) the Swingline Exposure at such time
and (c) the Revolving L/C Exposure at such time. The Tranche 2 Revolving
Facility Credit Exposure of any Tranche 2 Revolving Facility Lender at any time
shall be the sum of (a) the aggregate principal amount of such Tranche 2
Revolving Facility Lender’s Tranche 2 Revolving Facility Loans outstanding at
such time and (b) such Tranche 2 Revolving Facility Lender’s Tranche 2 Revolving
Facility Percentage of the Swingline Exposure and Revolving L/C Exposure at such
time.
          “Tranche 2 Revolving Facility Loan” shall mean a Loan made by a
Tranche 2 Revolving Lender pursuant to Section 2.01(c). Each Tranche 2 Revolving
Facility Loan shall be a Eurocurrency Loan or an ABR Loan.
          “Tranche 2 Revolving Facility Maturity Date” shall mean March 31,
2015.
          “Tranche 2 Revolving Facility Percentage” shall mean, with respect to
any Tranche 2 Revolving Lender, the percentage of the total Tranche 2 Revolving
Facility Commitments represented by such Lender’s Tranche 2 Revolving Facility
Commitment. If the Tranche 2 Revolving Facility Commitments have terminated or
expired, the Tranche 2 Revolving Facility Percentages shall be determined based
upon the Tranche 2 Revolving Facility Commitments most recently in effect,
giving effect to any assignments pursuant to Section 9.04.
          “Tranche 2 Revolving Lender” shall mean a Lender with a Tranche 2
Revolving Facility Commitment.
          “Tranche 2 Revolving Lender Termination Event” shall have the meaning
assigned to such term in Section 2.08(d).
          “Transaction Costs” shall mean fees and expenses payable or otherwise
borne by the Borrower and its Subsidiaries in connection with the Transactions
occurring on or about the 2011 Amendment Effective Date.

-39-



--------------------------------------------------------------------------------



 



          “Transactions” shall mean, collectively, the transactions to occur
pursuant to the Loan Documents, including (a) the execution and delivery of the
Loan Documents and the 2011 Amendment Agreement; and (b) the payment of the
Transaction Costs.
          “Transferee” shall mean a Participant or Assignee in accordance with
Section 9.04.
          “Type,” when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Adjusted LIBO Rate and the ABR.
          “United States Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
          “Unrestricted Subsidiary” shall mean any Subsidiary that is acquired
or created after the Original Effective Date and designated by the Borrower as
an Unrestricted Subsidiary hereunder by written notice to the Administrative
Agent; provided that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Original Effective Date and so long as (a) no
Default or Event of Default exists or would result therefrom and (b) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any Subsidiary) through Investments as permitted by, and in
compliance with, Section 6.04(j), with any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof to be treated as
Investments pursuant to Section 6.04(j); provided that at the time of the
initial Investment by the Borrower or any Subsidiary in such Subsidiary, the
Borrower shall designate such entity as an Unrestricted Subsidiary in a written
notice to the Administrative Agent. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default then exists or
would occur as a consequence of any such Subsidiary Redesignation (including,
but not limited to, under Sections 6.01 and 6.02), (iii) immediately after
giving effect to such Subsidiary Redesignation, the Borrower shall be in
compliance with the Incurrence Test on a Pro Forma Basis, (iv) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (v) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of the preceding clauses (i) through (v),
inclusive, and containing the calculations required by the preceding clauses
(iii) and (iv).
          “Wholly Owned Subsidiary” of any person shall mean a subsidiary of
such person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such person or another Wholly Owned Subsidiary of
such person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Working Capital” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that, for purposes of calculating Excess Cash

-40-



--------------------------------------------------------------------------------



 



Flow, increases or decreases in Working Capital shall be calculated without
regard to any changes in Current Assets or Current Liabilities as a result of
(a) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the effect of fluctuations in the amount of accrued or
contingent obligations under Swap Agreements.
          “yen” shall mean the lawful money of Japan.
          SECTION 1.02. Terms Generally.
          (a) The definitions set forth or referred to in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Effective Date in GAAP or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
          (b) All Loans, Letters of Credit and accrued and unpaid amounts
(including interest and fees) owing by the Borrower to any Person under the
Existing Credit Agreement that have not been paid to such Person on or prior to
the 2011 Amendment Effective Date shall continue as Loans, Letters of Credit and
accrued and unpaid amounts hereunder on the 2011 Amendment Effective Date and
shall be payable on the dates such amounts would have been payable pursuant to
the Existing Credit Agreement (except to the extent the principal of any loans
has been converted or exchanged in accordance with the terms of this Agreement
on the 2011 Amendment Effective Date), and from and after the 2011 Amendment
Effective Date, interest, fees and other amounts shall accrue as provided under
this Agreement.
          SECTION 1.03. Effectuation of Transfers. Each of the representations
and warranties of the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.
ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein:
     (a) the Non-Extended Portion of each Term Loan outstanding under the
Existing Credit Agreement immediately prior to the 2011 Amendment Effective Date
shall remain outstanding under this Agreement from and after the 2011 Amendment
Effective Date as a Term B Loan hereunder and such Term B Loans shall, for the
avoidance of doubt, have an aggregate principal amount of $151,986,329.75 as of
the 2011 Amendment Effective Date. The Non-

-41-



--------------------------------------------------------------------------------



 



Extended Portion of each Term Loan that was a Eurocurrency Term Loan under the
Existing Credit Agreement immediately prior to the 2011 Amendment Effective Date
shall initially be a Eurocurrency Term Loan under this Agreement with an initial
Interest Period equal to the then remaining Interest Period for such
Eurocurrency Term Loan under the Existing Credit Agreement. The Non-Extended
Portion of each Term Loan that was an ABR Term Loan under the Existing Credit
Agreement immediately prior to the 2011 Amendment Effective Date shall initially
be an ABR Term Loan under this Agreement. The Term B Loans may from time to time
be Eurocurrency Term Loans or ABR Term Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.02 and 2.07;
     (b) the Extended Portion of each Term Loan outstanding under the Existing
Credit Agreement immediately prior to the 2011 Amendment Effective Date shall be
converted into a Term C Loan under this Agreement from and after the 2011
Amendment Effective Date and such Term C Loans shall, for the avoidance of
doubt, have an aggregate principal amount of $488,226,170.25 as of the 2011
Amendment Effective Date. Term C Loans that were Eurocurrency Term Loans under
the Existing Credit Agreement immediately prior to the 2011 Amendment Effective
Date shall initially be Eurocurrency Term Loans under this Agreement with an
initial Interest Period equal to the then remaining Interest Period for such
Eurocurrency Term Loan under the Existing Credit Agreement. Term C Loans that
were ABR Term Loans under the Existing Credit Agreement immediately prior to the
2011 Amendment Effective Date shall initially be ABR Term Loans under this
Agreement. The Term C Loans may from time to time be Eurocurrency Term Loans or
ABR Term Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.02 and 2.07;
     (c) the Non-Extended Portion of each Revolving Facility Commitment
outstanding under (and as defined in) the Existing Credit Agreement immediately
prior to the 2011 Amendment Effective Date shall continue to be outstanding
under this Agreement from and after the 2011 Amendment Effective Date as Tranche
1 Revolving Facility Commitments. Subject to the terms and conditions hereof,
the Extended Portion of each Revolving Facility Commitment outstanding under
(and as defined in) the Existing Credit Agreement immediately prior to the 2011
Amendment Effective Date shall continue to be outstanding under this Agreement
from and after the 2011 Amendment Effective Date, and any New Tranche 2
Revolving Facility Commitment incurred pursuant to Section 2.22(d) shall be
outstanding under this Agreement from and after the date of such incurrence, in
each case, as Tranche 2 Revolving Facility Commitments. Any Revolving Facility
Loans outstanding on the 2011 Amendment Effective Date shall initially be
Revolving Facility Loans under this Agreement; provided that on and after the
2011 Amendment Effective Date, (x) each Tranche 1 Revolving Lender will be
deemed to be holding such Revolving Facility Loans as Tranche 1 Revolving
Facility Loans and (y) each Tranche 2 Revolving Lender will be deemed to be
holding such Revolving Facility Loans as Tranche 2 Revolving Facility Loans. Any
Revolving Facility Loans made on or after the 2011 Amendment Effective Date
shall be allocated to the two Classes of Revolving Facility Loans ratably in
accordance with the aggregate Commitments under each Class, and among the
Revolving Lenders in each Class ratably in accordance with their respective
Revolving Facility Percentages and shall be reallocated on the Tranche 1
Revolving Facility Maturity date in the manner set forth below; provided,
however, that there shall be no such reallocation of Revolving Facility Loans in
the event the maturity of the Loans has been accelerated prior to the Tranche 1
Revolving Facility Maturity Date. Revolving Facility Loans that were
Eurocurrency Revolving Loans under the Existing Credit Agreement immediately
prior to the 2011 Amendment Effective Date shall initially be Eurocurrency
Revolving Loans under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurocurrency Revolving Loans under
the Existing Credit Agreement. Revolving

-42-



--------------------------------------------------------------------------------



 



Facility Loans that were ABR Revolving Loans under the Existing Credit Agreement
immediately prior to the 2011 Amendment Effective Date shall initially be ABR
Revolving Loans under this Agreement. The Revolving Facility Loans may from time
to time be Eurocurrency Revolving Loans or ABR Revolving Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.02 and 2.07. Subject to Section 2.01(d) below, on the Tranche 1
Revolving Facility Maturity Date, each Tranche 2 Revolving Lender shall purchase
at par from each Tranche 1 Revolving Lender such portions of the Revolving
Facility Loans outstanding on the 2011 Amendment Effective Date as may be
specified by the Administrative Agent so that, immediately following such
purchases, all Eurocurrency Revolving Loans and all ABR Revolving Loans shall be
held by the Tranche 2 Revolving Lenders on a pro rata basis in accordance with
their respective Tranche 2 Revolving Facility Percentages on the Tranche 1
Revolving Facility Maturity Date; and
     (d) each Revolving Facility Lender agrees to make Revolving Facility Loans
to the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Revolving Facility Lender’s
Revolving Facility Credit Exposure of any class exceeding such Revolving
Facility Lender’s Revolving Facility Commitment of such Class or (ii) the total
Revolving Facility Credit Exposure of any Class exceeding the total Revolving
Facility Commitments of such Class. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Facility Loans.
          SECTION 2.02. Loans and Borrowings.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Class (or, in the case of
Swingline Loans, in accordance with their respective Swingline Commitments);
provided, however, that on and after the 2011 Amendment Effective Date and prior
to the Tranche 1 Revolving Facility Maturity Date, Revolving Facility Loans
shall be made as set forth in Section 2.01(c) and on and following the Tranche 1
Revolving Facility Maturity Date Revolving Facility Loans shall be made by
Tranche 2 Revolving Lenders ratably in accordance with their respective Tranche
2 Revolving Facility Percentages on the date such Revolving Facility Loans are
made. The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.14, each Borrowing (other than a Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. Each Swingline Borrowing shall be
an ABR Borrowing. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum; provided that an ABR Revolving
Borrowing may be in

-43-



--------------------------------------------------------------------------------



 



an aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type and under more
than one Facility may be outstanding at the same time; provided that there shall
not at any time be more than a total of (i) 5 Eurocurrency Borrowings
outstanding under the Term Loan Facility and (ii) 10 Eurocurrency Borrowings
outstanding under the Revolving Facility.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after (i) with respect to Borrowings of Tranche 1 Revolving Facility Loans, the
Tranche 1 Revolving Facility Maturity Date, (ii) with respect to Borrowings of
Tranche 2 Revolving Facility Loans, the Tranche 2 Revolving Facility Maturity
Date, (iii) with respect to Borrowings of Term B Loans, the Term B Loan Maturity
Date and (iv) with respect to Borrowings of Term C Loans, the Term C Loan
Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing and/or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (iv) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

-44-



--------------------------------------------------------------------------------



 



          SECTION 2.04. Swingline Loans.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the total
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed promptly by a Swingline Borrowing Request by telecopy), not later
than 11:00 a.m., Local Time, on the day of a proposed Swingline Borrowing. Each
such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day), (ii) the amount
of the requested Swingline Borrowing and (iii) the location and number of the
Borrower’s account to which funds comprising the requested Swingline Borrowing
are to be disbursed. The Swingline Lender shall consult with the Administrative
Agent as to whether the making of the Swingline Loan is in accordance with the
terms of this Agreement prior to the Swingline Lender funding such Swingline
Loan. The Swingline Lender shall make each Swingline Loan in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., Local Time, to the account of the Borrower (or, in
the case of a Swingline Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Revolving Facility Lenders to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it.
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Facility Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Revolving Facility Lender’s Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent for the account of the Swingline
Lender, such Revolving Facility Lender’s Revolving Facility Percentage of such
Swingline Loan or Loans. Each Revolving Facility Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Facility Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving

-45-



--------------------------------------------------------------------------------



 



Facility Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          (d) Upon the 2011 Amendment Effective Date, the aggregate amount of
participations in Swingline Loans held by Revolving Lenders shall be deemed to
be reallocated to the Tranche 1 Revolving Lenders and Tranche 2 Revolving
Lenders so that participation of the Tranche 1 Revolving Lenders and Tranche 2
Revolving Lenders, respectively, in outstanding Swingline Loans shall be in
proportion to their respective Tranche 1 Revolving Facility Commitments and
Tranche 2 Revolving Facility Commitments.
          (e) Upon the Tranche 1 Revolving Facility Maturity Date, the aggregate
amount of participations in Swingline Loans held by Tranche 1 Revolving Lenders
shall be deemed to be reallocated to the Tranche 2 Revolving Lenders so that
participation of the Tranche 2 Revolving Lenders in outstanding Swingline Loans
shall be in proportion to such Tranche 2 Revolving Lenders’ Tranche 2 Revolving
Facility Commitments; provided, however, that (x) to the extent that the amount
of such reallocation would cause the aggregate Tranche 2 Revolving Facility
Credit Exposure to exceed the aggregate amount of Tranche 2 Revolving Facility
Commitments, immediately prior to such reallocation the amount of Swing Line
Loans equal to such excess shall be repaid or Cash Collateralized and (y) there
shall be no such reallocation of participations in Swingline Loans to Tranche 2
Revolving Lenders if a Default or Event of Default has occurred and is
continuing or if the Loans have been accelerated prior to the Tranche 1
Revolving Facility Maturity Date.
          SECTION 2.05. Letters of Credit.
          (a) General. Each Existing Letter of Credit shall continue to remain
outstanding as a Letter of Credit as specified hereunder on and after such date
on the same terms as applicable to it immediately prior to such date. In
addition, subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit in Dollars, or if an Issuing Bank
notifies the Borrower and the Administrative Agent that it is capable of doing
so, in an Alternate Currency, for its own account or the account of a Subsidiary
in a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time during the Availability Period and prior to the date that is
five Business Days prior to the Tranche 2 Revolving Facility Maturity Date;
provided that the Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Letter of Credit issued for the account of a
Subsidiary. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal (other than an automatic renewal in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit), the Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the Approved
Currency, the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire

-46-



--------------------------------------------------------------------------------



 



(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, whether the Letter of Credit is to be issued for its own
account or for the account of a Subsidiary (provided that the Borrower shall be
a co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary), the name and address
of the beneficiary thereof and such other information as shall be necessary to
issue, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
Revolving L/C Exposure shall not exceed the total L/C Commitment, (ii) the total
Revolving Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments and (iii) the Alternate Currency L/C Exposure shall not exceed the
Alternate Currency L/C Sublimit.
          (c) Expiration Date.
          (i) Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (1) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (2) (x) the date that is five
Business Days prior to the Tranche 2 Revolving Facility Maturity Date or
(y) such later date as agreed to by the Issuing Bank and the Administrative
Agent so long as the Borrower shall immediately Cash Collateralize such Letter
of Credit; provided that any Letter of Credit with a one-year tenor may provide
for the automatic renewal thereof for additional one-year periods (which, in no
event, shall extend beyond the date referred to in clause (2) of this paragraph
(c)(i) unless otherwise agreed by the Issuing Bank and the Administrative
Agent);
          (ii) If Borrower so requests in any Letter of Credit Request, the
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the Borrower and to the beneficiary thereof not later than a
date in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued and to be set forth therein. Unless otherwise directed by
the Issuing Bank, Borrower shall not be required to make a specific request to
the Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the renewal of such Letter of Credit at
any time to an expiry date not later than the earlier of (i) one year from the
date of such renewal and (ii) the date that the Letter of Credit expires;
provided that the Issuing Bank shall not permit any such renewal if (x) the
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof, or
(y) it has received notice on or before the day that is two Business Days before
the date which has been agreed upon pursuant to the proviso of the first
sentence of this paragraph, (1) from the Administrative Agent that any Revolving
Lender directly affected thereby has elected not to permit such renewal or
(2) from the Administrative Agent, any Lender or Borrower that one or more of
the applicable conditions specified in Section 4.01 are not then satisfied;
provided, further, that the Issuing Bank or Administrative Agent may require any
such letter of credit to permit cancellation of such automatic renewal provision
upon at least 90 days’ prior written notice.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Facility Lenders, such Issuing Bank hereby grants to each Revolving Facili-

-47-



--------------------------------------------------------------------------------



 



ty Lender, and each Revolving Facility Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Facility
Lender’s Revolving Facility Percentage of the aggregate Dollar Equivalent amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Facility Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Revolving Facility Lender’s Revolving
Facility Percentage of each L/C Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount equal to such
L/C Disbursement in the Approved Currency in which the L/C Disbursement giving
rise to such payment is denominated not later than 2:00 p.m., Local Time, on
(i) the Business Day that the Borrower receives notice under paragraph (g) of
this Section of such L/C Disbursement, if such notice is received on such day
prior to 12:00 noon, Local Time, or (ii) if clause (i) does not apply, the
Business Day immediately following the date the Borrower receives such notice;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing, in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other Revolving Facility Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof and, in the case of a Revolving
Facility Lender, such Lender’s Revolving Facility Percentage thereof. Promptly
following receipt of such notice, each Revolving Facility Lender shall pay to
the Administrative Agent its Revolving Facility Percentage of the Dollar
Equivalent of the payment then due from the Borrower in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear; provided that, in the case of Alternate Currency Letters
of Credit, payment to such Lenders shall be in the Dollar Equivalent of the
amount of the payment. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such L/C Disbursement.
          (f) Obligations Absolute. The obligation of the Borrower to reimburse
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue

-48-



--------------------------------------------------------------------------------



 



or inaccurate in any respect, (iii) payment by the applicable Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clause (i), (ii) or (iii) of the first sentence; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
determined by a court of competent jurisdiction to have been caused by (i) such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
or (ii) such Issuing Bank’s failure to exercise care when refusing to issue a
Letter of Credit in accordance with the terms of this Agreement. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised care in each such determination and each refusal to
issue a Letter of Credit. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such L/C Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrower shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.
          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the

-49-



--------------------------------------------------------------------------------



 



successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12. From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of such Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement but shall not be required to issue additional Letters of
Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default
(subject to Section 7.01), on the third Business Day, in each case, following
the date on which the Borrower receives notice from the Administrative Agent
(or, if the maturity of the Loans has been accelerated, Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure) demanding the deposit of Cash Collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the Revolving L/C Exposure as of such date
plus any accrued and unpaid interest thereon; provided that upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01, the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind. Each such deposit pursuant
to this paragraph shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of (i) for so long as an Event of Default
shall be continuing, the Administrative Agent and (ii) at any other time, the
Borrower, in each case, in Permitted Investments and at the risk and expense of
the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          (k) Additional Issuing Banks. From time to time, the Borrower may by
notice to the Administrative Agent designate up to three Lenders (in addition to
UBS AG, Stamford Branch) each of which agrees (in its sole discretion) to act in
such capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

-50-



--------------------------------------------------------------------------------



 



          (l) Reporting. Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall (i) provide to the Administrative Agent copies of any
notice received from the Borrower pursuant to Section 2.05(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent.
          (m) Upon the 2011 Amendment Effective Date, the aggregate amount of
participations in Letters of Credit held by Revolving Lenders shall be deemed to
be reallocated to the Tranche 1 Revolving Lenders and Tranche 2 Revolving
Lenders so that participation of the Tranche 1 Revolving Lenders and Tranche 2
Revolving Lenders, respectively, in outstanding Letters of Credit shall be in
proportion to their respective Tranche 1 Revolving Facility Commitments and
Tranche 2 Revolving Facility Commitments.
          (n) Upon the Tranche 1 Revolving Facility Maturity Date, the aggregate
amount of participations in Letters of Credit held by Tranche 1 Revolving
Lenders shall be deemed to be reallocated to the Tranche 2 Revolving Lenders so
that participation of the Tranche 2 Revolving Lenders in outstanding Letters of
Credit shall be in proportion to such Tranche 2 Revolving Lenders’ Tranche 2
Revolving Facility Commitments; provided, however, that (x) to the extent that
the amount of such reallocation would cause the aggregate Tranche 2 Revolving
Facility Credit Exposure to exceed the aggregate amount of Tranche 2 Revolving
Facility Commitments, immediately prior to such reallocation an amount of
Letters of Credit equal to such excess shall be cancelled, terminated or Cash
Collateralized and (y) there shall be no such reallocation of participations in
Letters of Credit to Tranche 2 Revolving Lenders if a Default or Event of
Default has occurred and is continuing or if the Loans have been accelerated
prior to the Tranche 1 Revolving Facility Maturity Date.
          SECTION 2.06. Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City; provided that ABR Revolving
Loans and Swingline Borrowings made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender

-51-



--------------------------------------------------------------------------------



 



has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.07. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly (but in any event
on the same Business Day) by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period.”

-52-



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
          SECTION 2.08. Termination and Reduction of Commitments.
          (a) Unless previously terminated (x) the Tranche 1 Revolving Facility
Commitments shall terminate on the Tranche 1 Revolving Facility Maturity Date
and (y) the Tranche 2 Revolving Facility Commitments shall terminate on the
Tranche 2 Revolving Facility Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments; provided that any such reduction of
Revolving Facility Commitments shall be allocated at the Borrower’s option
(x) to the Revolving Lenders ratably between the Classes of Revolving Facility
Commitments, (y) to the Tranche 1 Revolving Lenders or (z) any combination of
the foregoing described in clauses (x) and (y), in each case ratably within each
applicable Class; provided further that (i) each such reduction shall be in an
amount that is an integral multiple of $1.0 million and not less than
$5.0 million (or, if less, the remaining amount of the Revolving Facility
Commitments or Tranche 1 Revolving Facility Commitments, as applicable) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.11, the Revolving Facility
Credit Exposure would exceed the total Revolving Facility Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under either Facility shall be made ratably among the Lenders
in accordance with their respective Commitments under such Facility.
          (d) At any time there is any outstanding Tranche 2 Revolving Facility
Credit Exposure (not including any Letters of Credit which have been Cash
Collateralized by the Borrower) and the Consolidated Senior Secured Leverage
Ratio on the last day of any fiscal quarter for the four quarter pe-

-53-



--------------------------------------------------------------------------------



 



riod ended as of such date exceeds 3.50 to 1.00, Tranche 2 Revolving Lenders
having greater than 50% of the Tranche 2 Revolving Facility Credit Exposure (the
“Required Tranche 2 Revolving Lenders”) shall have the right to terminate all or
portion of the Tranche 2 Revolving Facility Commitments upon 1 Business Days’
notice to the Borrower (a “Tranche 2 Revolving Lender Termination Event”). In
connection with a Tranche 2 Revolving Lender Termination Event, the Borrower
shall repay all outstanding Tranche 2 Revolving Facility Loans and shall
terminate or Cash Collateralize all outstanding Letters of Credit.
          (e) The Borrower shall permanently reduce the amount of Tranche 1
Revolving Commitments by the amount of any New Tranche 2 Revolving Facility
Commitments as set forth in Section 2.22(d).
          SECTION 2.09. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay (i) (x) on the
Tranche 1 Revolving Facility Maturity Date to the Administrative Agent for the
account of each Tranche 1 Revolving Facility Lender the then unpaid principal
amount of each Tranche 1 Revolving Facility Loan made to the Borrower (to the
extent not purchased pursuant to Section 2.01(c)) and (y) on the Tranche 2
Revolving Facility Maturity Date to the Administrative Agent for the account of
each Tranche 2 Revolving Facility Lender the then unpaid principal amount of
each Tranche 2 Revolving Facility Loan made to the Borrower and (ii) (x) on the
Term B Loan Maturity Date, to the Administrative Agent for the account of each
Term B Lender the then unpaid principal amount of each Term B Loan of such
Lender as provided in Section 2.10 and (y) on the Term C Loan Maturity Date, to
the Administrative Agent for the account of each Term C Lender the then unpaid
principal amount of each Term C Loan of such Lender as provided in Section 2.10.
The Borrower hereby unconditionally promises to each Swingline Lender the then
unpaid principal amount of each Swingline Loan made to the Borrower on the
earlier of the Tranche 2 Revolving Facility Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least five Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Facility Borrowing is made by the
Borrower, the Borrower shall repay all of its Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by

-54-



--------------------------------------------------------------------------------



 



such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.
          (a) Subject to adjustment pursuant to paragraph (c) of this Section
and paragraph (a) of Section 2.11, the Borrower shall repay Term Loans owed by
it on (x) March 31, June 30, September 30 and December 31 of each year (each
such date being referred to as a “Term Loan Installment Date”) and prior to the
Term B Loan Maturity Date or the Term C Loan Maturity Date, as applicable, in an
aggregate amount for each Class of Term Loans equal to 1/4 of 1% of the then
Maximum Term Amount with respect to such Class, (y) the Term B Loan Maturity
Date in an amount equal to the remaining principal amount of the Term B Loans
owed by it and (z) the Term C Loan Maturity Date in an amount equal to the
remaining principal amount of the Term C Loans owed by it.
          (b) To the extent not previously paid, all Term B Loans shall be due
and payable on the Term B Loan Maturity Date and all Term C Loans shall be due
and payable on the Term C Loan Maturity Date.
          (c) Prepayment of the Borrowings from:
     (i) all Net Proceeds and Excess Cash Flow pursuant to Section 2.11(b) or
2.11(c) shall be applied to ratably to each Class of Term Borrowings, with the
application thereof in direct chronological order to the unpaid amounts due on
the next succeeding Term Loan Installment Dates for Term Loans of such Class;
and
     (ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied as set forth therein.
          (d) Prior to any repayment of any Borrowing under any Class hereunder,
the Borrower shall select the Borrowing or Borrowings under the applicable Class
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 2:00 p.m., Local Time, (i) in the
case of an ABR Borrowing, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, three Business Days
before the scheduled date of such repayment. Each repayment of a Borrowing
(x) in the case of a Revolving Facility, shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment) and (y) in all other cases, shall be applied ratably to
the Loans included in the repaid Borrowing; provided that for prepayments made
pursuant to Section 2.11(b) or 2.11(c), each Term Loan Lender may elect, by
written notice to the Administrative Agent at least one Business Day prior to
the prepayment date, to decline its pro rata share of such Term Loan repayment,
in which case the amount so declined shall be offered ratably to each
non-rejecting Term Loan Lender of such Class, who shall have the right to reject
such additional amount, and any amounts so rejected shall be retained by the
Borrower. Notwithstanding anything to the contrary in the immediately preceding
sentence, prior to any repayment of a Swingline Borrowing hereunder, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
not later than 1:00 p.m., Local Time, on the scheduled date of such repayment.
Repayments of Borrowings shall be accompanied by accrued interest on the amount
repaid.

-55-



--------------------------------------------------------------------------------



 



          SECTION 2.11. Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to Section 2.16), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the aggregate amount then outstanding under the Term Loan
Facility (in the case of a prepayment of a Term Borrowing) or the Revolving
Facility (in the case of a prepayment of a Revolving Borrowing), subject to
prior notice in accordance with Section 2.10(d); provided, that such optional
prepayments of the Term Loans shall be applied, at the Borrower’s option, either
(a) to the Term B Loans (or, if no Term B Loans are then outstanding, to the
Class of Term Loans then having the earliest date of final maturity) before
application to any Class of Term Loans with a later final maturity date, (b) on
a pro rata basis among all Classes of Term Loans or (c) any combination of
options (a) and (b) above and, in each case, shall be applied within such Class,
at the option of the Borrower, to reduce the remaining scheduled amortization
payments in respect of such Class of Term Loans (x) on a pro rata basis (based
on the amount of such amortization payments) or (y) in direct order of
amortization payments of such Class of Term Loans.
          (b) The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Borrowings in accordance with paragraphs (c) and (d) of
Section 2.10.
          (c) Not later than 90 days after the end of each Excess Cash Flow
Period, the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow
Period and shall apply an amount equal to (x) the Required Percentage of such
Excess Cash Flow minus (y) the amount of any voluntary prepayments of Term Loans
during such Excess Cash Flow Period and the amount of any permanent voluntary
reductions during such Excess Cash Flow Period of Revolving Facility Commitments
to the extent that an equal amount of Revolving Facility Loans was
simultaneously repaid, other than, in each case, to the extent financed, or
intended to be financed, using the proceeds of the incurrence of Indebtedness
and so long as the amount of such prepayment is not already reflected in Debt
Service for such Excess Cash Flow Period to prepay Term Borrowings in accordance
with paragraphs (c) and (d) of Section 2.10. Not later than the date on which
the Borrower is required to deliver financial statements with respect to the end
of each Excess Cash Flow Period under Section 5.04(a), the Borrower shall
deliver to the Administrative Agent a certificate signed by a Financial Officer
of the Borrower setting forth the amount, if any, of Excess Cash Flow for such
fiscal year and the calculation thereof in reasonable detail.
          SECTION 2.12. Fees.
          (a) The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, 10 Business Days after the
last Business Day of March, June, September and December in each year, and three
Business Days after the date on which the Revolving Facility Commitments of all
the Lenders shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the
Original Effective Date or ending with the date on which the last of the
Commitments of such Lender shall be terminated) at the Commitment Fee Rate. All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall reduce the amount of the Available
Unused Commitment on a dollar for dollar basis. The Commitment Fee due to each
Lender shall commence to accrue on the Original Effective Date and shall cease
to accrue on the date on which the last of the Commitments of such Lender shall
be terminated as provided herein.

-56-



--------------------------------------------------------------------------------



 



          (b) The Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, 10 Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Original Effective Date
or ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Borrowings effective for
each day in such period, and (ii) to each Issuing Bank, for its own account,
(x) 10 Business Days after the last day of March, June, September and December
of each year and three Business Days after the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in respect of each Letter of Credit issued by such Issuing Bank
for the period from and including the date of issuance of such Letter of Credit
to and including the termination of such Letter of Credit, computed at a rate
equal to 1/4 of 1% per annum of the daily average stated amount of such Letter
of Credit or $1,000 per annum, whichever is higher, plus (y) in connection with
the issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.
          (c) The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the agency fees set forth in the Fee Letter
(as defined in the Existing Credit Agreement), as amended, restated,
supplemented or otherwise modified from time to time, at the times specified
therein (the “Administrative Agent Fees”).
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.
          SECTION 2.13. Interest.
          (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the ABR plus the Applicable Margin.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.
          (d) Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of applicable Class of the Revolving Facility
Commitments and (iii) in the case of the Term Loans, on the applicable

-57-



--------------------------------------------------------------------------------



 



Term Facility Maturity Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders under a
Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.
          SECTION 2.15. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition (other than Indemnified Taxes or Other Taxes that are
covered by Section 2.17 and Excluded Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to

-58-



--------------------------------------------------------------------------------



 



reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to

-59-



--------------------------------------------------------------------------------



 



bid, at the commencement of such period, for deposits in dollars of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes.
          (a) Any and all payments by or on account of any obligation of any
Loan Party hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or any Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Each Loan Party shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 20 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes payable by the
Administrative Agent, such Lender or such Issuing Bank, as applicable, on or
with respect to any payment by or on account of any obligation of such Loan
Party hereunder (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, except for any expenses that
arise from the gross negligence or willful misconduct on the part of the
Administrative Agent, such Lender or such Issuing Bank, as applicable. A
certificate as to the amount of such payment or liability, prepared in good
faith and delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, shall deliver to the Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law and as reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without such withholding tax or at a reduced rate; provided that no Lender
shall have any obligation under this paragraph (e) with respect to any
withholding Tax imposed by any jurisdiction other than the United States if in
the reasonable judgment of such Lender such compliance would subject such Lender
to any unreimbursed cost or expense or would otherwise be disadvantageous to
such Lender in any material respect.

-60-



--------------------------------------------------------------------------------



 



          (f) Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on the date on or before which such Foreign Lender becomes
a Lender under this Agreement (and promptly from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), two copies
of whichever of the following is applicable: (i) duly completed copies of
Internal Revenue Service Form W-8BEN (or any subsequent versions thereof or
successors thereto), claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party, (ii) duly completed copies of
Internal Revenue Service Form W-8ECI (or any subsequent versions thereof or
successors thereto), (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), (iv) duly completed copies of Internal Revenue Service Form W-8IMY
together with the additional documentation that must be transmitted with Form
W-8IMY, including the appropriate forms described in (i), (ii) and (iii), or
(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made. In addition, each Lender that is not a Foreign Lender other
than a Lender that may reasonably be treated as an exempt recipient based on the
indicators described in Treasury Regulation 1.6049-4(c)(1)(ii), shall deliver to
the Borrower and the Administrative Agent two duly completed copies of Internal
Revenue Service Form W-9 (or any subsequent versions thereof or successors
thereto) on or before the date such Lender becomes a Lender under this
Agreement. In addition, in each of the foregoing circumstances, each Lender
shall deliver such forms promptly upon the obsolescence, expiration, or
invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form or certificate to the Borrower (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that such Lender is not legally able to deliver.
          (g) If the Administrative Agent, Issuing Bank or a Lender determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, Issuing Bank or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent,
Issuing Bank or Lender in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the written
request of the Administrative Agent, Issuing Bank or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, Issuing Bank or such Lender
in the event the Administrative Agent, Issuing Bank or such Lender is required
to repay such refund to such Governmental Authority. This Section 2.17(g) shall
not be construed to require the Administrative Agent, Issuing Bank or any Lender
to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Loan Parties or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to any Loan Party pursuant to this Section 2.17(g)
the payment of which would place such Lender in a less favorable net after-tax
position than such Lender

-61-



--------------------------------------------------------------------------------



 



would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made
directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans, Revolving Facility Loans or participations in
L/C Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Dis-

-62-



--------------------------------------------------------------------------------



 



bursements to any assignee or participant, other than to the Borrower or any
Subsidiary or any Affiliate of the Borrower (as to which the provisions of this
paragraph (c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the ex-

-63-



--------------------------------------------------------------------------------



 



tent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender.
          (c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to promptly assign its Loans and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent that shall consent to such proposed amendment, waiver, discharge or
termination, provided that: (a) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and (c) the replacement Lender shall pay the processing and recordation
fee referred to in Section 9.04(b)(ii)(B). In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04.
          SECTION 2.20. Illegality. If any Lender reasonably determines that any
change in law has made it unlawful, or that any Governmental Authority has
asserted after the Original Effective Date that it is unlawful, for any Lender
or its applicable Lending Office to make or maintain any Eurocurrency Loans,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency Borrowings shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
          SECTION 2.21. Incremental Extensions of Credit. Subject to the terms
and conditions set forth herein, the Borrower may at any time and from time to
time, request to add additional term loans (the “Incremental Term Loans”) or
additional revolving credit commitments (the “Incremental Revolving
Commitments,” and together with the Incremental Term Loans, the “Incremental
Extensions of Credit”) in a minimum principal amount of $15.0 million for all
Incremental Term Loans or all Incremental Revolving Loans consummated on the
same date; provided that (x) immediately prior to and after giving effect to any
Incremental Facility Amendment, no Default has occurred or is continuing or
shall result therefrom and the Borrower shall, after giving effect to the
incurrence of the Incremental Extensions of Credit, be in compliance with
(A) the Incurrence Test on a Pro Forma Basis (including the pro forma effect of
any Permitted Business Acquisition being funded with the proceeds of Incremental
Extensions of Credit) and (B) a Consolidated Senior Secured Leverage Ratio of
3.50 to 1.00 on a Pro Forma Basis (including the pro forma effect of any
Permitted Business Acquisition being funded with the proceeds of Incremental
Extensions of Credit) as of the most recent Test Period and as of the date of
incurrence of the Incremental Extensions of Credit (assuming such Incremental
Revolving Commitments are fully drawn), and (y) the Incremental Extensions of
Credit shall rank pari passu in right of payment and right of security

-64-



--------------------------------------------------------------------------------



 



in respect of the Collateral with the then existing Facilities. In addition,
(a) the Incremental Extensions of Credit shall be in an aggregate principal
amount not exceeding $300 million (no more than $100 million of which may be
Incremental Revolving Commitments) from and after the 2011 Amendment Effective
Date, (b) the Incremental Term Loans shall not have a final maturity date
earlier than the Term C Loan Maturity Date, (c) the Incremental Revolving
Commitments shall not have a final maturity date earlier than the Tranche 2
Revolving Facility Maturity Date, (d) the Incremental Term Loans shall not have
a weighted average life that is shorter than that of the then-remaining weighted
average life of the Term C Loans, (e) the Incremental Revolving Commitments
shall not have a weighted average life that is shorter than that of the
then-remaining weighted average life of the Tranche 2 Revolving Facility
Commitments, (f) to the extent that the terms of any Incremental Term Loans
(other than as specifically contemplated by immediately preceding clauses
(b) and (d)) differ from the Term C Loans, such terms shall be reasonably
acceptable to the Administrative Agent, (g) to the extent that the terms of any
Incremental Revolving Commitments (other than as specifically contemplated by
immediately preceding clauses (c) and (e)) differ from the Tranche 2 Revolving
Facility Commitments, such terms shall be reasonably acceptable to the
Administrative Agent and each Issuing Lender, (h) if the then yield (which shall
be deemed to include all upfront or similar fees or original issue discount
payable to all Lenders providing such Incremental Term Loan in the initial
primary syndication thereof) (the “Effective Yield”) with respect to any such
Incremental Term Loans exceeds the then applicable Effective Yield on the Term C
Loans (which shall be deemed to include upfront or similar fees or original
issue discount payable to all Term C Lenders in the initial primary syndication
thereof) by more than 50 basis points, the Applicable Margin for the Term C
Loans shall be automatically increased by the amount necessary so that the
Effective Yield of such Incremental Term Loans is no more than 50 basis points
higher than the Effective Yield for the Term C Loans and (i) all fees and
expenses owing in respect of such Incremental Extensions of Credit to the
Administrative Agent and the Lenders (including reasonable fees and expenses of
counsel) shall have been paid. Any additional bank, financial institution,
existing Lender or other Person that elects to extend commitments to provide
Incremental Extensions of Credit shall be reasonably satisfactory to the
Borrower and, in the case of Incremental Revolving Commitments, the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and shall become a Lender
under this Agreement, pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement, giving effect to the modifications permitted by
this Section 2.21, and, as appropriate, the other Loan Documents, executed by
the Borrower, each existing Lender agreeing to provide a commitment in respect
of the Incremental Extensions of Credit, if any, each Additional Lender, if any,
and the Administrative Agent. Commitments in respect of Incremental Extensions
of Credit shall become Commitments under this Agreement. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be reasonably necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section. The effectiveness of any Incremental Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.01 (it being understood that all references to “the date of such
Borrowing” in Section 4.01 shall be deemed to refer to the Incremental Facility
Closing Date). Except as set forth above, the proceeds of the Incremental
Extensions of Credit shall be used for general corporate purposes including
Permitted Business Acquisitions.
          SECTION 2.22. Extended Loans and Commitments.
          (a) The Borrower may at any time and from time to time request that
all or any portion of the Loans and Commitments of any Class (an “Existing
Class”) be converted to extend the final maturity date of such Loans and
Commitments (any such Loans which have been so converted, “Extended Maturity
Loans” and any such Commitments which have been so converted, “Extended Maturity
Commitments”) and to provide for other terms consistent with this Section 2.22;
provided that there may

-65-



--------------------------------------------------------------------------------



 



be no more than 5 different final maturity dates in the aggregate for all
Classes of Loans and Commitments under this Agreement without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed). In order to establish any Extended Maturity Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Term Loan
Facility of Revolving Facility (an “Existing Facility”) (such request an
“Extension Request”) setting forth the proposed terms of the Extended Maturity
Loans and/or Extended Maturity Commitments, as applicable, to be established
which shall be substantially identical to the Loans under the Existing Facility
from which such Extended Maturity Loans and/or Extended Maturity Commitments, as
applicable, are to be converted, except that:
     (i) all or any of the scheduled amortization payments of principal of the
Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;
     (ii) the interest margins (including applicable margin) and fees (including
prepayment premiums or fees) with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the interest margins and
fees for the Loans and/or Commitments of such Existing Class, in each case, to
the extent provided in the applicable Extension Amendment; and
     (iii) the Extension Amendment may provide for amendments to the covenants
that apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive
than the covenants applicable to the then outstanding Term Loans under this
Agreement after giving effect to the Extension Amendment.
          Any Extended Maturity Loans and/or Extended Maturity Commitments
converted pursuant to any Extension Request shall be designated a Class of
Extended Maturity Loans and/or Extended Maturity Commitments for all purposes of
this Agreement; provided that any Extended Maturity Loans and/or Extended
Maturity Commitments converted from an Existing Class may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Class with respect to such Existing Class.
          (b) The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
Existing Class are requested to respond. No Lender shall have any obligation to
agree to have any of its Loans and/or Commitments of any Existing Facility
converted into Extended Maturity Loans and/or Extended Maturity Commitments
pursuant to any Extension Request. Any Lender (an “Extending Lender”) wishing to
have all or any portion of its Loans and/or Commitments under such Existing
Class subject to such Extension Request converted into Extended Maturity Loans
and/or Extended Maturity Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Loans and/or Commitments under
the Existing Facility which it has elected to request be converted into Extended
Maturity Loans and/or Extended Maturity Commitments (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent);
provided that for any Extension Request, the Borrower may establish a maximum
amount for such Extended Maturity Loans and/or Extended Maturity Commitments (an
“Extension Maximum Amount”). In the event that the aggregate amount of Loans
and/or Commitments under the Existing Class subject to Extension Elections
exceeds the Extension Maximum Amount, then each Lender’s amount of consented
Loans and/or Commitments subject to an Extension Election shall be reduced on a
pro rata basis such that the total amount

-66-



--------------------------------------------------------------------------------



 



of Extended Maturity Loans and/or Extended Maturity Commitments shall be the
Extension Maximum Amount.
          (c) Extended Maturity Loans and/or Extended Maturity Commitments shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending Lender
thereunder, which shall be consistent with the provisions set forth in
paragraphs (a) and (b) above (but which shall not require the consent of any
other Lender other than the Extending Lenders (including any changes
contemplated by Section 9.08(d))), and which shall, in the case of Extended
Maturity Commitments for Revolving Loans, make appropriate modifications to this
Agreement (including without limitation to the definitions of “Revolving
Availability Period,” “Revolving Facility Commitment,” “Revolving Facility
Credit Exposure” and “Revolving Facility Percentage,” and to Sections 2.04 and
2.05) to provide for issuance of Letters of Credit and the extension of
Swingline Loans based on such Extended Maturity Commitments. Only Extending
Lenders will have their Loans and/or Commitments converted into Extended
Maturity Loans and/or Extended Maturity Commitments and only Extending Lenders
will be entitled to any increase in pricing or fees in connection with the
Extension Amendment. Each Extension Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto. In connection with any Extension
Amendment, the Loan Parties and the Administrative Agent shall enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent (which shall not require any consent from any Lender) in
order to ensure that the Extended Maturity Loans and/or Extended Maturity
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be reasonably requested by the Administrative Agent.
          (d) Notwithstanding anything to the contrary set forth herein, on or
prior to the date that is 180 days after the 2011 Amendment Effective Date the
Borrower may accept new Tranche 2 Revolving Facility Commitments (the “New
Tranche 2 Revolving Commitments”) up to an amount such that the aggregate amount
of Tranche 2 Revolving Facility Commitments does not exceed $75.0 million and
the Borrower shall simultaneously permanently reduce Tranche 1 Revolving
Facility Commitments by the amount of such New Tranche 2 Revolving Facility
Commitments, with such reduction being applied ratably to the Tranche 1
Revolving Facility Commitments of all Tranche 1 Revolving Lenders; provided that
any lender that provides a New Tranche 2 Revolving Commitments shall be subject
to prior consent by the Administrative Agent (such consent not to be
unreasonably withheld).
          (e) For the avoidance of doubt, this Section 2.22 was added on the
2011 Amendment Effective Date and, in accordance with Section 9.08, supercedes
any provision in Section 2.18 to the contrary.
          SECTION 2.23. Refinancing Term Loans.
          (a) The Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more additional tranches of term
loan commitments under this Agreement (the “Refinancing Term Loan Commitments”
and any loans made thereunder, the “Refinancing Term Loans”), to repay any Term
Loan. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not less than five Business Days after the date on
which such notice is delivered to the Administrative Agent; provided that:
     (i) before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Effective Date, no Event of Default or Default
shall have occurred and be continuing;

-67-



--------------------------------------------------------------------------------



 



     (ii) no Lender under this Agreement shall be obligated to provide any
portion of such Refinancing Term Loan Commitments;
     (iii) all fees and expenses owing to the Agents and the Lenders with
respect to such Refinancing Term Loan Commitments shall have been paid;
     (iv) (x) the average life to maturity of all Refinancing Term Loans under
such Refinancing Term Loan Commitments shall not be shorter than the
then-remaining average life to maturity of all Classes of Term Loans being
refinanced and (y) the applicable maturity date of all such Refinancing Term
Loans under such Refinancing Term Loan Commitments shall be no shorter than the
latest applicable maturity date of all of the Term Loans being refinanced; and
     (v) the applicable Refinancing Term Loan Amendment may provide for
amendments to the covenants that apply solely to such Refinancing Term Loans
under such Refinancing Term Loan Commitments; provided that such amended
covenants may be no more restrictive than the covenants applicable to the then
outstanding Term Loans under this Agreement after giving effect to the
Refinancing Term Loan Amendment.
          (b) The Borrower may approach any Lender or any other Person that
would be a permitted assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans (a “Refinancing Term Lender”); provided
that any Lender offered or approached to provide all or a portion of the
Refinancing Term Loans may elect or decline, in its sole discretion, to provide
a Refinancing Term Loan. Any Refinancing Term Loans made on any Refinancing
Effective Date shall be designated a Class of Refinancing Term Loans for all
purposes of this Agreement; provided that any Refinancing Term Loans may, to the
extent provided in the applicable Refinancing Term Loan Amendment, be designated
as an increase in any previously established Class of Refinancing Term Loans
made to the same Borrower.
          (c) The Refinancing Term Loans shall be established pursuant to an
amendment to this Agreement among the Borrower, the Administrative Agent and the
Refinancing Term Lenders providing such Refinancing Term Loans (a “Refinancing
Term Loan Amendment”) which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other Lender
(including any changes contemplated by Section 9.08(d))). Each Refinancing Term
Loan Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto. In connection with any Refinancing Term Loan Amendment, the Loan
Parties and the Administrative Agent shall enter into such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
(which shall not require any consent from any Lender) in order to ensure that
the Refinancing Term Loans under the Refinancing Term Loan Commitments are
provided with the benefit of the applicable Collateral Documents on a pari passu
basis with the other Obligations and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be
reasonably requested by the Administrative Agent.
          (d) For the avoidance of doubt, this Section 2.23 was added on the
2011 Amendment Effective Date and, in accordance with Section 9.08, supercedes
any provision in Section 2.18 to the contrary.
          SECTION 2.24. Defaulting Lenders
          (a) Cash Collateral Call. If any Lender becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter
of Credit or Swingline Loan is at the time outstanding, the Issuing Bank and the
Swingline Lender, as the case may be, may (except, in the case

-68-



--------------------------------------------------------------------------------



 



of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.24(b), by notice to the Borrower and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to the Issuing Bank and the Swingline Lender in respect of such Letter
of Credit or Swingline Loan in amount at least equal to 103% of the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or such Potential Defaulting Lender to be applied pro rata in
respect thereof, or to make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swingline Lender, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender.
          (b) Reallocation of Defaulting Lender Commitment, Etc. If a Lender (in
the case of clause (i) below, other than any Tranche 1 Revolving Lender that did
not execute the 2011 Amendment Agreement on or prior to the 2011 Amendment
Effective Date) becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding L/C
Exposure and any outstanding Swingline Exposure of such Defaulting Lender:
     (i) the Revolving L/C Exposure and the Swingline Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s total Revolving Facility Credit Exposure, total Swingline Exposure and
total Revolving L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Revolving L/C Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than one Business Day after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender, as the case may be), (a) Cash Collateralize the obligations of
the Borrower to the Issuing Bank and the Swingline Lender in respect of such
Revolving L/C Exposure or Swingline Exposure, as the case may be, in an amount
at least equal to the aggregate amount of the unreallocated portion of such
Revolving L/C Exposure or Swingline Exposure, or (b) in the case of such
Swingline Exposure, prepay (subject to clause (iii) below) and/or Cash
Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, and to the Issuing Bank
and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and
     (iii) any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.24(f)) the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Ad-

-69-



--------------------------------------------------------------------------------



 



ministrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Bank or the Swingline Lender (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal and unreimbursed L/C
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
          (c) Right to Give Drawdown Notices. In furtherance of the foregoing,
if any Lender becomes, and during the period it remains, a Defaulting Lender or
a Potential Defaulting Lender, each of the Issuing Bank and the Swingline Lender
is hereby authorized by the Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Administrative
Agent, a Borrowing Request for a Revolving Facility Loan pursuant to
Section 2.03 in such amounts and in such times as may be required to
(i) reimburse an outstanding L/C Disbursement, (ii) repay an outstanding
Swingline Loan, and/or (iii) Cash Collateralize the obligations of the Borrower
in respect of outstanding Letters of Credit or Swingline Loans in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender or Potential Defaulting Lender in respect of such
Letter of Credit or Swingline Loan.
          (d) Fees. Anything herein to the contrary notwithstanding, during such
period as a Lender (other than any Tranche 1 Revolving Lender that did not
execute the 2011 Amendment Agreement on or prior to the 2011 Amendment Effective
Date) is a Defaulting Lender, such Defaulting Lender will not be entitled to any
fees accruing during such period pursuant to Section 2.12(a) and Section 2.12(b)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees), provided that (a) to the extent that all or a portion of the
Revolving L/C Exposure or the Swingline Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.23 (b), such
fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (b) to the extent
that all or any portion of such Revolving L/C Exposure or Swingline Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank and the Swingline Lender, as applicable (and the
pro rata payment provisions of Section 2.18 will automatically be deemed
adjusted to reflect the provisions of this Section).
          (e) Termination of Defaulting Lender Commitment. The Borrower may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than one Business Day’s prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof), and in such event the provisions of
Section 2.24(b)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender.
          (f) Cure. If the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree in writing in their discretion that a Lender is
no longer a Defaulting Lender or a

-70-



--------------------------------------------------------------------------------



 



Potential Defaulting Lender, as the case may be, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.24(b)), such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the Revolving Facility Credit Exposure, Revolving L/C
Exposure and Swingline Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender or Potential Defaulting Lender and will be a
Non-Defaulting Lender (and such Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to each of the Lenders that:
          SECTION 3.01. Organization; Powers. Except as set forth on
Schedule 3.01, the Borrower and each of the Subsidiaries (a) is a limited
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the business, property,
operations or condition of the Borrower and the Subsidiaries, taken as a whole,
or the validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent and the Lenders thereunder and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by the Borrower and each Subsidiary Loan Party of each of the Loan Documents to
which it is a party, and the borrowings hereunder and the transactions forming a
part of the Transactions (a) have been duly authorized by all corporate,
stockholder, limited partnership or limited liability company action required to
be obtained by the Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or such Subsidiary Loan Party, (B) any applicable order
of any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or such Subsidiary
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designa-

-71-



--------------------------------------------------------------------------------



 



tion for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, property, operations or
condition of the Borrower and the Subsidiaries, taken as a whole, or the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent and the Lenders thereunder, or (iii) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by the Borrower or such Subsidiary
Loan Party, other than the Liens created by the Loan Documents and Liens
permitted by Section 6.02.
          SECTION 3.03. Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Copyright Office and United States Patent and Trademark
Office, (c) recordation of the Mortgages, (d) such as have been made or obtained
and are in full force and effect, (e) such actions, consents and approvals the
failure to be obtained or made which could not reasonably be expected to have,
individually or in the aggregate a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders thereunder, and
(f) filings or other actions listed on Schedule 3.04.
          SECTION 3.05. Financial Statements.
          (a) The audited consolidated balance sheet of the Borrower as at
September 30, 2010, and the audited consolidated statements of income and cash
flows for such fiscal year, copies of which have heretofore been furnished to
each Lender, present fairly the consolidated financial position of the Borrower,
as of such date and the consolidated results of operations and cash flows of the
Borrower for the year then ended.
          (b) [Reserved]
          (c) The unaudited interim consolidated balance sheets and related
statements of income and cash flows of the Borrower and its subsidiaries for
each fiscal quarter of the Borrower ended at least 45 days prior to the 2011
Amendment Effective Date and subsequent to September 30, 2010 (and, in each
case, for the comparable quarter in the previous fiscal year), present fairly
the consolidated financial condition of the Borrower (subject to normal year-end
audit adjustments) as of the date of such financial statements. All such
financial statements have been prepared in accordance with GAAP applied
consistently throughout the periods involved (subject to (i) normal year-end
adjustments and (ii) the absence of notes). Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
none of the Borrower or any Subsidiary has any material Guarantees, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
delivered pursuant to Section 5.04. During the period from September 30, 2010 to
and including the 2011 Amendment Effective Date,

-72-



--------------------------------------------------------------------------------



 



there has been no disposition by the Borrower or any of its subsidiaries of any
material part of its business or property.
          SECTION 3.06. No Material Adverse Change or Material Adverse Effect.
Since September 30, 2010, there has been no event, circumstance or condition
that has or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
          SECTION 3.07. Title to Properties; Possession Under Leases.
          (a) The Borrower and each Subsidiary has good and insurable fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties (including all Mortgaged
Properties) and has good and marketable title to its personal property and
assets, in each case, except for defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.
          (b) The Borrower and each Subsidiary has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not have Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Borrower and each Subsidiary enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (c) As of the Original Effective Date, none of the Borrower or any
Subsidiary has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved.
          (d) None of the Borrower or any Subsidiary is obligated on the
Original Effective Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.
          SECTION 3.08. Subsidiaries.
          (a) Schedule 3.08(a) sets forth as of the 2007 Amendment Effective
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of the Borrower and, as to each such subsidiary, the percentage
of each class of Equity Interests owned by the Borrower or by any such
subsidiary.
          (b) As of the 2007 Amendment Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
any Subsidiary.
          SECTION 3.09. Litigation; Compliance with Laws.
          (a) Except as set forth on Schedule 3.09, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or

-73-



--------------------------------------------------------------------------------



 



any Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (b) None of the Borrower or any Subsidiary or any of their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
          SECTION 3.10. Federal Reserve Regulations.
          (a) None of the Borrower and/or any Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
          SECTION 3.11. Investment Company Act. None of the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
          SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of
the Revolving Facility Loans and Swingline Loans, and may request the issuance
of Letters of Credit, solely for general corporate purposes.
          SECTION 3.13. Tax Returns.
          (a) The Borrower and each Subsidiary has filed or caused to be filed
all federal, state, local and non-U.S. Tax returns required to have been filed
by it on or before the date hereof that are material to such companies, taken as
a whole, and each such Tax return is true and correct in all material respects;
          (b) The Borrower and each Subsidiary has timely paid or caused to be
timely paid all Taxes and assessments due and payable by it whether or not shown
on the returns referred to in clause (a) and has made adequate provision (in
accordance with GAAP) for the payment of all Taxes not yet due and payable with
respect to all periods or portions thereof ending on or before the 2011
Amendment Effective Date (except Taxes or assessments that are being contested
in good faith by appropriate proceedings in accordance with Section 5.03 and for
which the Borrower or such Subsidiary (as the case may be) has set aside on its
books adequate reserves in accordance with GAAP), which Taxes, if not paid,
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and
          (c) Other than as could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect as of the 2011
Amendment Effective Date, with respect to the Borrower and each Subsidiary,
there are no claims being asserted in writing with respect to any Taxes.

-74-



--------------------------------------------------------------------------------



 



          (d) None of the Borrower or its Subsidiaries has been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(ii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation Act of 2004 with respect to a taxable year for
which the statute of limitations is not closed, or has “participated” in a
“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4 that has not been properly disclosed pursuant to
such regulation, except as could not reasonably be expected to, individually or
in the aggregate, have in a Material Adverse Effect.
          SECTION 3.14. No Material Misstatements.
          (a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Borrower, the Subsidiaries, the Transactions and any other transactions
contemplated hereby prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects as of the
date such Information was furnished to the Lenders and as of the Amendment
Effective Date and did not contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.
          (b) The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or any of their
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby prepared by or on behalf of the foregoing or
their representative (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as of the date thereof (it being
understood that actual results may vary materially from the Projections), as of
the date such Projections and estimates were furnished to the Lenders and as of
the 2011 Amendment Effective Date, and (ii) as of the 2011 Amendment Effective
Date, have not been modified in any material respect by the Borrower.
          SECTION 3.15. Employee Benefit Plans.
          (a) Except as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) the Borrower and each
Subsidiary is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder; (ii) no Reportable Event has occurred during the
past five years as to which the Borrower or any Subsidiary or any ERISA
Affiliate was required to file a report with the PBGC, other than reports that
have been filed; (iii) no ERISA Event has occurred or is reasonably expected to
occur; and (iv) none of the Borrower, any Subsidiary or any ERISA Affiliate has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated.
          (b) Except where noncompliance would not reasonably be expected to
result in a Material Adverse Effect, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, and neither the Borrower nor any Subsidiary have incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Plan. Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the present value of the accrued
benefit liabilities (whether

-75-



--------------------------------------------------------------------------------



 



or not vested) under each Foreign Plan which is required to be funded,
determined as of the end of the most recently ended fiscal year of the Borrower
or Subsidiary (based on the actuarial assumptions used for purposes of the
applicable jurisdiction’s financial reporting requirements), did not exceed the
current value of the assets of such Foreign Plan, and for each Foreign Plan
which is not required to be funded, the obligations of such Foreign Plan are
properly accrued.
          SECTION 3.16. Environmental Matters. Except as to matters that could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, claim, demand,
order or complaint has been received by the Borrower or any Subsidiary, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any Subsidiary, (ii) the Borrower and each Subsidiary has all authorizations
and permits necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits and with all
other applicable Environmental Laws, (iii) no Hazardous Material is located at,
in, or under any property currently or, the Borrower’s knowledge, formerly
owned, operated or leased by the Borrower or any Subsidiary that could
reasonably be expected to give rise to any liability or obligation of the
Borrower or any Subsidiary under any Environmental Laws, and no Hazardous
Material has been generated, owned or controlled or has been transported to or
released at any location by the Borrower or any Subsidiary in a manner that
would reasonably be expected to give rise to any liability or obligation of the
Borrower or any Subsidiary under any Environmental Laws, and (iv) there are no
acquisition agreements in which the Borrower or any Subsidiary has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other Person arising under or relating to
Environmental Laws which, in any such case, has not been made available to the
Administrative Agent prior to the Original Effective Date.
          SECTION 3.17. Security Documents.
          (a) The Collateral Agreement is effective to create in favor of the
Administrative Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on the Collateral described therein and proceeds thereof. In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Collateral Agreement (other than the
Intellectual Property (as defined in the Collateral Agreement)), when financing
statements and other filings attached as Schedule 6 to the Perfection
Certificate are filed in the offices specified on Schedule 7 of the Perfection
Certificate, the Administrative Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, or possession, in each case prior
and superior in right to any other person (except, in the case of Collateral
other than Pledged Collateral, Liens expressly permitted by Section 6.02).
          (b) When the Collateral Agreement or an intellectual property security
agreement executed in accordance therewith is properly filed in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and, with respect to Collateral in which a security interest cannot
be perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Administrative Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties thereunder in the
Intellectual Property, in each case prior and superior in right to any other
person (it being understood that

-76-



--------------------------------------------------------------------------------



 



subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, may be necessary to perfect a
lien on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Original Effective
Date).
          (c) Each Foreign Pledge Agreement, if any, shall be effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on the Collateral described therein
and proceeds thereof. In the case of the Pledged Collateral described in a
Foreign Pledge Agreement, when certificates representing such Pledged Collateral
are delivered to the Administrative Agent and/or any other requirements
described in such Foreign Pledge Agreement have been complied with, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other person.
          (d) The Mortgages executed and delivered on the Original Effective
Date are, and the Mortgages executed and delivered after the Original Effective
Date pursuant to Section 5.10 shall be, effective to create in favor of the
Administrative Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, the Administrative Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of a Person pursuant to Liens expressly
permitted by Section 6.02.
          SECTION 3.18. Location of Real Property and Leased Premises.
          (a) Schedule 8 to the Perfection Certificate lists completely and
correctly, as of the 2007 Amendment Effective Date, all material real property
owned by the Borrower and the Subsidiary Loan Parties and the addresses thereof.
As of the 2007 Amendment Effective Date, the Borrower and the Subsidiary Loan
Parties own in fee all the real property set forth as being owned by them on
such Schedules.
          (b) The Borrower and the Subsidiary Loan Parties have valid leases in
all material real property leased by the Borrower and the Subsidiary Loan
Parties.
          SECTION 3.19. Solvency.
          (a) Immediately after giving effect to the Transactions on the 2011
Amendment Effective Date, (i) the fair value of the assets of the Borrower
(individually) and the Borrower and the Subsidiaries on a consolidated basis, at
a fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower (individually) and the Borrower and the
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower (individually) and the Borrower and the
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower (individually) and the
Borrower and the Subsidiaries on a consolidated basis, respectively, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
(individually) and the Borrower and the Subsidiaries on a consolidated basis
will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Borrower (individually) and the Borrower and the
Subsidiaries on a consolidated

-77-



--------------------------------------------------------------------------------



 



basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the 2011 Amendment Effective Date.
          (b) The Borrower does not intend to, and does not believe that it or
any of its subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.
          SECTION 3.20. Labor Matters. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or threatened against
the Borrower or any Subsidiary; (b) the hours worked and payments made to
employees of the Borrower and each Subsidiary have not been in violation of the
Fair Labor Standards Act or any other applicable law dealing with such matters;
and (c) all payments due from the Borrower and each Subsidiary or for which any
claim may be made against the Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect or the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any Subsidiary (or any predecessor of the
Borrower or any Subsidiary) is a party or by which the Borrower or any
Subsidiary (or any predecessor of the Borrower or any Subsidiary) is bound.
          SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of the
Borrower or any Subsidiary as of the 2007 Amendment Effective Date. As of such
date, such insurance is in full force and effect. The Borrower believes that the
insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate.
          SECTION 3.22. Anti-Terrorism Law.
          (a) No Loan Party and, to the knowledge of the Loan Parties, none of
its Affiliates is in violation of any Requirement of Law relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
          (b) To the knowledge of the Loan Parties, no Loan Party and no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:
     (i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
     (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

-78-



--------------------------------------------------------------------------------



 



          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
          (c) To the knowledge of the Loan Parties, no Loan Party, no Subsidiary
of the Borrower and no broker or other agent of any Loan Party acting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in paragraph (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
          SECTION 3.23. [Reserved].
          SECTION 3.24. Intellectual Property.
          (a) Each Loan Party owns, or is licensed to use, all patents, patent
applications, trademarks, trade names, service marks, copyrights, technology,
trade secrets, proprietary information, domain names, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and except that the Loan Parties may dispose of United
States Patents Nos. 6,480,304, 6,496,206, 6,009,442 and 6,262,732. Except as set
forth in Schedule 3.24(a), to each Loan Party’s knowledge as of the 2007
Amendment Effective Date, no claim has been asserted and is pending by any
person challenging the use of any such Intellectual Property by such Loan Party
or the validity or effectiveness of any such Intellectual Property owned by such
Loan Party, nor does any Loan Party know of any valid basis for such claim. To
each Loan Party’s knowledge, the use of such Intellectual Property by such Loan
Party does not infringe the intellectual property rights of any Person, except
for such claims and infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
          (b) Set forth on Schedule 3.24(b) as of the 2007 Amendment Effective
Date are all issued patents, trademark registrations, copyright registrations,
and all applications for any of the foregoing in the United States owned by the
Loan Parties. Except pursuant to licenses and other user agreements entered into
by each Loan Party in the ordinary course of business, on and as of the 2007
Amendment Effective Date (i) to the knowledge of each Loan Party, each Loan
Party owns and possesses the right to use, and has done nothing to authorize or
enable any other person to use, any copyright, patent or trademark (as such
terms are defined in the Collateral Agreement) listed on Schedule 3.24(b) and
(ii) to the knowledge of the Loan Party, all registrations listed on
Schedule 3.24(b) are valid and in full force and effect.
          (c) To each Loan Party’s knowledge, on and as of the 2007 Amendment
Effective Date, there is no material infringement by others of any right of such
Loan Party with respect to any copyright, patent or trademark owned by any of
the Loan Parties and listed on Schedule 3.24(b), pledged by it under the name of
such Loan Party except as may be set forth on Schedule 3.25(c).
          SECTION 3.25. Agreements. No Loan Party is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be ex-

-79-



--------------------------------------------------------------------------------



 



pected to result in a Material Adverse Effect. No Loan Party is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other agreement or instrument to which it is a
party or by which it or any of its property is or may be bound, where such
default could reasonably be expected to result in a Material Adverse Effect, and
no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default. Schedule 3.25 accurately and completely
lists all material agreements to which any Loan Party is a party which are in
effect on the date hereof in connection with the operation of the business
conducted thereby and Borrower has delivered to the Administrative Agent
complete and correct copies of all such material agreements, including any
amendments, supplements or modifications with respect thereto, and all such
agreements are in full force and effect.
ARTICLE IV
CONDITIONS OF LENDING
          The obligations of (a) the Lenders (including the Swingline Lender) to
make Loans and (b) any Issuing Bank to issue Letters of Credit or increase the
stated amounts of Letters of Credit hereunder (each, a “Credit Event”) are
subject to the satisfaction of the following conditions:
          SECTION 4.01. All Credit Events. On the date of each Borrowing and on
the date of each issuance, amendment, extension or renewal of a Letter of
Credit:
     (a) The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by Section
2.05(b).
     (b) The representations and warranties set forth in Article III shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).
     (c) At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
     (d) Solely in the case of Tranche 2 Revolving Facility Commitments, the
Consolidated Senior Secured Leverage Ratio shall not exceed 3.50 to 1.00 on a
Pro Forma Basis after giving effect to such Borrowing, issuance, amendment or
extension.
          Each Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal, as applicable, as to the matters specified in paragraphs (b), (c) and ,
if applicable, (d) of this Section 4.01.

-80-



--------------------------------------------------------------------------------



 



          SECTION 4.02. 2011 Amendment Effective Date Credit Event. On the 2011
Amendment Effective Date:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) All conditions precedent in Section 3 of the 2011 Amendment Agreement
shall have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will cause each of the
Subsidiaries to:
          SECTION 5.01. Existence; Businesses and Properties.
          (a) Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary, (i) where the failure to do so would not reasonably be expected to
have a material adverse effect on the business, property, operations or
condition of the Borrower and the Subsidiaries, taken as a whole, or the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent and the Lenders thereunder, (ii) as
otherwise expressly permitted under Section 6.05, or (iii) the liquidation or
dissolution of Subsidiaries if the assets of such Subsidiaries to the extent
they exceed estimated liabilities are acquired by the Borrower or a Wholly Owned
Subsidiary of the Borrower in such liquidation or dissolution; provided that
Subsidiary Loan Parties may not be merged into Subsidiaries that are not Loan
Parties and Domestic Subsidiaries may not be merged into Foreign Subsidiaries.
          (b) Except where the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, to use
commercially reasonable efforts to (i) lawfully obtain, preserve, renew, extend
and keep in full force and effect the permits, franchises, authorizations,
patents, trademarks, service marks, trade names, copyrights, licenses and rights
with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by the Loan Documents).
          SECTION 5.02. Insurance.
          (a) Maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies en-

-81-



--------------------------------------------------------------------------------



 



gaged in the same or similar businesses operating in the same or similar
locations and cause the Administrative Agent to be listed as a co-loss payee on
property and casualty policies and as an additional insured on liability
policies.
          (b) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.
          (c) All such insurance shall provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof.
          (d) Deliver to the Administrative Agent and the Lenders a report of a
reputable insurance broker with respect to such insurance and such supplemental
reports with respect thereto as the Administrative Agent may from time to time
reasonably request.
          (e) No Loan Party that is an owner of Mortgaged Property shall take
any action that is reasonably likely to be the basis for termination, revocation
or denial of any insurance coverage required to be maintained under such Loan
Party’s respective Mortgage or that could be the basis for a defense to any
claim under any insurance policy maintained in respect of the premises.
          SECTION 5.03. Taxes. Pay and discharge promptly when due all material
Taxes imposed upon it or upon its income or profits or in respect of its
property before the same shall become delinquent or in default, as well as all
lawful claims which, if unpaid, might give rise to a Lien upon such properties
or any part thereof; provided, however, that such payment and discharge shall
not be required with respect to any such Tax or claim so long as such Tax or
claim is being contested in good faith by appropriate proceedings, and the
Borrower or the affected Subsidiary, as the case may be, shall have set aside on
its books reserves in accordance with GAAP with respect thereto.
          SECTION 5.04. Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
     (a) within 90 days after the end of each fiscal year of the Borrower (or
such earlier date on which the Borrower is required to file a Form 10-K under
the Exchange Act), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understand that the
information required by clause (a) may be furnished in the form of a Form 10-K);
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, (or such earlier date on which the Borrower is required to
file a Form 10-Q under the Ex-

-82-



--------------------------------------------------------------------------------



 



change Act), a consolidated balance sheet and related statements of operations
and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the information required by this clause (b) may be furnished in
the form of a 10-Q);
     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter ending September 30, 2006,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating the calculations for the Consolidated
Leverage Ratio and the Consolidated Senior Secured Leverage Ratio;
     (d) promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Borrower or any Subsidiary with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable;
     (e) within 90 days after the beginning of each fiscal year, a detailed
consolidated quarterly budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and the Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income) and, as soon as available, significant
revisions, if any, of such budget and quarterly projections with respect to such
fiscal year, including a description of underlying assumptions with respect
thereto (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that, to the best of his or her knowledge, the Budget is a reasonable
estimate for the period covered thereby;
     (f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);
     (g) promptly, a copy of all reports submitted to the board of directors (or
any committee thereof) of the Borrower or any Subsidiary in connection with any
material interim or special audit made by independent accountants of the books
of the Borrower or such Subsidiary (excluding any reports which have been
identified as confidential);
     (h) promptly following a request therefor, all documentation and other
information that the Administrative Agent reasonably requests on its own behalf
or on behalf of any Lender in order to comply with ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act; and

-83-



--------------------------------------------------------------------------------



 



     (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, or such
consolidated financial statements, as in each case the Administrative Agent may
reasonably request on its own behalf or on behalf of any Lender.
          SECTION 5.05. Litigation and Other Notices. Furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of the Borrower obtains actual knowledge thereof:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
     (b) the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any Subsidiary as to which an adverse
determination is reasonably probable and which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;
     (c) any other development specific to the Borrower or any Subsidiary that
is not a matter of general public knowledge and that has had, or could
reasonably be expected to have, a Material Adverse Effect; and
     (d) the occurrence of any ERISA Event (or termination of, withdrawal from,
or noncompliance with applicable law or plan terms with respect to, Foreign
Plans) that, together with all other ERISA Events (and any such termination,
withdrawal or noncompliance with respect to Foreign Plans) that have occurred,
could reasonably be expected to have a Material Adverse Effect.
          SECTION 5.06. Compliance with Laws. Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of the Borrower or any Subsidiary at
reasonable times, upon reasonable prior notice to the Borrower, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Revolving
Facility Loans and the Swingline Loans and request issuance of Letters of Credit
solely for general corporate purposes.
          SECTION 5.09. Compliance with Environmental Laws. Comply, and make
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and

-84-



--------------------------------------------------------------------------------



 



permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          SECTION 5.10. Further Assurances; Mortgages.
          (a) Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
          (b) If any asset (including any real property (other than real
property covered by paragraph (c) below) or improvements thereto or any interest
therein) has an individual fair market value in an amount greater than
$2.5 million is acquired by the Borrower or any other Loan Party after the
Original Effective Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than assets constituting Collateral
under a Security Document that automatically become subject to the Lien of such
Security Document upon acquisition thereof by operation of such Security
Document), promptly (and in any event within 60 days (or such later date as the
Administrative Agent (acting reasonably) may consent to)) cause such asset to be
subjected to a Lien securing the Obligations and take, and cause the Subsidiary
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.
          (c) Grant and cause each of the Subsidiary Loan Parties to grant to
the Administrative Agent security interests and mortgages in such real property
of the Borrower or any such Subsidiary Loan Parties, to the extent acquired
after the Original Effective Date and having a value at the time of acquisition
in excess of $2.5 million pursuant to documentation in such form as is
reasonably satisfactory to the Administrative Agent and constituting valid and
enforceable Liens subject to no other Liens except as are permitted by
Section 6.02, at the time of perfection thereof, record or file, and cause each
such Subsidiary to record or file, the Mortgage or instruments related thereto
in such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant to the Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to paragraph (g) below. Unless otherwise waived by the
Administrative Agent, with respect to each such Mortgage for real property
having a value at the time of acquisition in excess of 2.5 million, the Borrower
shall deliver to the Administrative Agent contemporaneously therewith a title
insurance policy and a survey or an affidavit of no change in accordance with
clause (h) of the Collateral and Guarantee Requirement, and the legal opinions
of local U.S. counsel in the state where such real property is located, in form
and substance reasonably satisfactory to the Administrative Agent.
          (d) If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired after the Original Effective Date and if such Subsidiary is a
Subsidiary Loan Party, within five Business Days after the date such Subsidiary
is formed or acquired, notify the Administrative Agent thereof and, within 20
Business Days after the date such Subsidiary is formed or acquired or such
longer period as the Administrative Agent shall agree, cause the Collateral and
Guarantee Requirement to be satis-

-85-



--------------------------------------------------------------------------------



 



fied with respect to such Subsidiary and with respect to any Equity Interest in
or Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.
          (e) If (i) any Foreign Subsidiary of the Borrower that is not an
Insignificant Foreign Subsidiary is formed or acquired after the Original
Effective Date and if such Subsidiary is a “first tier” Foreign Subsidiary,
within five Business Days after the date such Foreign Subsidiary is formed or
acquired, notify the Administrative Agent thereof and, within 20 Business Days
after the date such Foreign Subsidiary is formed or acquired or such longer
period as the Administrative Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to the Equity Interests in
such Foreign Subsidiary owned by or on behalf of any Loan Party and (ii) any
“first tier” Foreign Subsidiary that is an Insignificant Foreign Subsidiary
fails to continue to qualify as an Insignificant Foreign Subsidiary, within five
Business Days after the date such Insignificant Foreign Subsidiary fails to
continue to qualify as such, notify the Administrative Agent thereof and, within
20 Business Days after the date such Insignificant Foreign Subsidiary fails to
continue to qualify as an Insignificant Foreign Subsidiary or such longer period
as the Administrative Agent shall agree, cause a Foreign Pledge Agreement to be
entered into with respect to the Equity Interests in such Foreign Subsidiary
owned by or on behalf of any Loan Party.
          (f) (i) Furnish to the Administrative Agent promptly ((and in any
event within 30 Business Days) or such later date as the Administrative Agent
may reasonably agree to) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure or (C) in any Loan Party’s jurisdiction of organization
and/or organizational identification number; provided that the Borrower shall
not effect or permit any such change unless all filings have been made, or will
have been made within any statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties and
(ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
          (g) The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied with respect to (i) any real property
held by the Borrower or any Subsidiary as a lessee under a lease, (ii) any
Equity Interests acquired after the Original Effective Date in accordance with
the Loan Documents if, and to the extent that, and for so long as (A) doing so
would violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary, and
(iii) any assets acquired after the Original Effective Date, to the extent that,
and for so long as, taking such actions would violate a contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a Lien
permitted pursuant to Section 6.02(i)); provided that, upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clauses (ii) and
(iii) above.
          SECTION 5.11. Fiscal Year; Accounting. Cause its fiscal year to end on
September 30.
          SECTION 5.12. Maintenance of Ratings. Use commercially reasonable
efforts to maintain ratings issued by Moody’s and S&P with respect to its senior
secured debt.

-86-



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
          The Borrower covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not permit any of
the Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except
     (a) Indebtedness existing on the 2007 Amendment Effective Date and set
forth on Schedule 6.01 and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness (other than intercompany indebtedness Refinanced
with Indebtedness owed to a person not affiliated with the Borrower or any
Subsidiary);
     (b) Indebtedness created hereunder and under the other Loan Documents;
     (c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap
Agreements permitted by Section 6.10;
     (d) Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person;
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;
     (e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party to any Loan Party shall be
subject to Section 6.04(b) and (ii) Indebtedness of the Borrower to any
Subsidiary and Indebtedness of any other Loan Party to any Subsidiary that is
not a Subsidiary Loan Party shall be subordinated to the Obligations;
     (f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;
     (g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days of its incurrence;

-87-



--------------------------------------------------------------------------------



 



     (h) (i) Indebtedness of a Subsidiary acquired after the 2007 Amendment
Effective Date or a corporation merged into or consolidated with the Borrower or
any Subsidiary after the 2007 Amendment Effective Date and Indebtedness assumed
in connection with the acquisition of assets, which Indebtedness in each case
exists at the time of such acquisition, merger or consolidation and is not
created in contemplation of such event and where such acquisition, merger or
consolidation is permitted by this Agreement, and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; provided that the
aggregate principal amount of such Indebtedness outstanding at any time under
this paragraph (h), after giving effect to such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable (together with
Indebtedness outstanding pursuant to paragraph (i) of this Section 6.01), would
not exceed the greater of $50.0 million and 4.25% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such
acquisition, merger or consolidation, such assumption or such incurrence, as
applicable, for which financial statements have been delivered pursuant to
Section 5.04, determined on a Pro Forma Basis;
     (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the applicable asset in
order to finance such acquisition or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount outstanding at
any time under this paragraph (i) after giving effect to the incurrence thereof
(together with Indebtedness outstanding pursuant to paragraph (h) of this
Section 6.01) would not exceed the greater of $50.0 million and 4.25% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04, determined on a Pro Forma Basis;
     (j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;
     (k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding at any time under this paragraph (k) after giving
effect to the incurrence thereof, would not exceed the greater of $50.0 million
and 4.25% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04, at any time;
     (l) Guarantees (i) by any Loan Party of the Indebtedness of the Borrower
referred to in paragraph (r) or any Permitted Refinancing Indebtedness in
respect thereof, (ii) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party expressly permitted to
be incurred under this Agreement, (iii) by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise expressly permitted hereunder of any Subsidiary
that is not a Subsidiary Loan Party to the extent such Guarantees are permitted
by Section 6.04(b) and (iv) by any Foreign Subsidiary of Indebtedness of another
Foreign Subsidiary; provided that Guarantees by the Borrower or any Subsidiary
Loan Party under this Section 6.01(l) of any other Indebtedness of a person that
is subordinated to other Indebtedness of such person shall be expressly
subordinated to such other Indebtedness to the same extent;
     (m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business or assets of the Borrower or a Subsidiary, other
than Guarantees of Indebtedness incurred by any person acquiring all

-88-



--------------------------------------------------------------------------------



 



or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;
     (n) letters of credit or bank guarantees (other than Letters of Credit
issued pursuant to Section 2.05) having an aggregate face amount not in excess
of $25.0 million at any time outstanding, provided that if the Tranche 2
Revolving Commitments are reduced or terminated pursuant to Section 2.08, such
amount shall be increased by the amount of the Tranche 2 Revolving Commitment
that was reduced or terminated, up to $75.0 million;
     (o) Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit; provided that such
Indebtedness is promptly repaid with the proceeds of any drawing on such Letter
of Credit;
     (p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
     (q) Indebtedness of Foreign Subsidiaries in an aggregate amount not to
exceed $25.0 million at any time outstanding;
     (r) unsecured Indebtedness consisting of Permitted Junior Debt and
Permitted Refinancing Indebtedness in respect thereof;
     (s) Indebtedness incurred by any Loan Party in the form of first lien notes
secured on a pari passu basis with the Loans and Commitments (“First Lien Pari
Passu Notes”) or second lien notes secured on a senior secured second lien basis
(“Second Lien Senior Secured Notes”) so long as (x) (A) no Default or Event of
Default shall have occurred and be continuing, (B) the proceeds of such First
Lien Pari Passu Notes or Second Lien Senior Secured Notes shall be used to repay
outstanding Term Loans and shall be applied, at the Borrower’s option, either
(1) to the Term B Loans (or, if no Term B Loans are then outstanding, to the
Class of Term Loans then having the earliest date of final maturity) before
application to any Class of Term Loans with a later final maturity date, (2) on
a pro rata basis among all Classes of Term Loans or (3) any combination of
options (1) and (2) above and, in each case, shall be applied within such Class,
at the option of the Borrower, to reduce the remaining scheduled amortization
payments in respect of such Class of Term Loans (i) on a pro rata basis (based
on the amount of such amortization payments) or (ii) in direct order of
amortization payments of such Class of Term Loans and (C) such First Lien Pari
Passu Notes or Second Lien Senior Secured Notes shall otherwise qualify as
Permitted Refinancing Indebtedness and (y) the trustee or other representative
for such Pari Passu Notes shall have entered into an intercreditor agreement
with the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent;
     (t) all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (s) above and paragraph (u) below; and
     (u) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protection and similar arrangements, in each case,
in connection with cash management and deposit accounts.

-89-



--------------------------------------------------------------------------------



 



          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including stock or other securities of any person,
including the Borrower and each Subsidiary) at the time owned by it or on any
income or revenues or rights in respect of any thereof, except:
     (a) Liens on property or assets of the Borrower or any Subsidiary existing
on the 2007 Amendment Effective Date that are set forth on Schedule 6.02(a) or
encumber property or assets that have a fair market value that does not exceed
$2.5 million in the aggregate; provided that such Liens shall secure only those
obligations that they secure on the 2007 Amendment Effective Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary;
     (b) any Lien created under the Loan Documents or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;
     (c) any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided that such Lien (i) does not apply to any other
property or assets of the Borrower or any Subsidiary not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing such Indebtedness or
Permitted Refinancing Indebtedness if such Indebtedness or Permitted Refinancing
Indebtedness requires a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien is permitted, subject to compliance with clause (e) of the definition
of the term “Permitted Refinancing Indebtedness”;
     (d) Liens for Taxes, assessments or other governmental charges or levies
not yet delinquent or that are being contested in compliance with Section 5.03;
     (e) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, the Borrower and the Subsidiaries shall have set aside
on their books reserves in accordance with GAAP;
     (f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
     (g) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, and other obligations of a
like nature (including letters of credit in lieu of any such bonds or to support
the issuance thereof) incurred in the ordinary course of business, including
those incurred pursuant to Environmental Law in the ordinary course of business;

-90-



--------------------------------------------------------------------------------



 



     (h) zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;
     (i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of such equipment
or other property or improvements at the time of such acquisition or
construction, including transaction costs incurred by the Borrower or any
Subsidiary in connection with such acquisition, and (iv) such security interests
do not apply to any other property or assets of the Borrower or any Subsidiary
(other than to accessions to such equipment or other property or improvements
but not to other parts of the property to which any such improvements are made);
provided, further, that individual financings of equipment provided by a single
lender may be cross-collateralized to other financings of equipment provided
solely by such lender;
     (j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;
     (k) Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $50.0 million, shall be discharged within 60 days
of the creation thereof;
     (l) Liens disclosed by any title insurance policy delivered on or
subsequent to the 2007 Amendment Effective Date and pursuant to Section 5.10,
which Liens (x) are extinguished within 30 days following the delivery of such
title insurance policy, (y) do not, in the good faith judgment of the Borrower,
detract materially from the value of the property covered by such title
insurance policy or (z) are reasonably acceptable to the Administrative Agent;
     (m) any interest or title of a lessor under any leases or subleases entered
into by the Borrower or any Subsidiary in the ordinary course of business;
     (n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;
     (o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
     (p) Liens securing obligations in respect of letters of credit and bank
guarantees permitted under Section 6.01(f) or (n) and any goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

-91-



--------------------------------------------------------------------------------



 



     (q) licenses of intellectual property granted in the ordinary course of
business;
     (r) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (s) Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;
     (t) Liens with respect to property or assets of any Foreign Subsidiary
securing Indebtedness of a Foreign Subsidiary incurred under Section 6.01(q);
     (u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that such property and assets shall have an aggregate fair
market value (valued at the time of creation of the Liens) of not more than
$50.0 million at any time;
     (v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
     (w) agreements to subordinate any interest of the Borrower or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any of its Subsidiaries pursuant to an agreement
entered into in the ordinary course of business;
     (x) Liens arising from precautionary UCC financing statements regarding
operating leases;
     (y) Liens on Equity Interests in joint ventures held by the Borrower or a
Subsidiary securing obligations of such joint venture;
     (z) Liens on the Collateral securing First Lien Pari Passu Notes and Second
Lien Secured Notes, and
     (aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof.
          SECTION 6.03. Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided that a Sale and Lease-Back Transaction shall be
permitted with respect to property to the extent the Net Proceeds of all such
Sale and Leaseback Transactions since the 2011 Amendment Effective Date do not
exceed $25.0 million.
          SECTION 6.04. Investments, Loans and Advances. Purchase, hold or
acquire any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to or Guarantees of the
obligations of, or make or permit to exist any investment or any other interest
in, or the acquisition of all or any substantial part of the assets of (each, an
“Investment”), any other person, except:
     (a) Investments made pursuant to the Transactions;

-92-



--------------------------------------------------------------------------------



 



     (b) (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary; (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness
otherwise expressly permitted hereunder of the Borrower or any Subsidiary;
provided that the sum of (A) Investments (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof)
after the 2011 Amendment Effective Date by the Loan Parties pursuant to clause
(i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
intercompany loans after the 2011 Amendment Effective Date to Subsidiaries that
are not Subsidiary Loan Parties pursuant to clause (ii), plus (C) Guarantees of
Indebtedness after the 2011 Amendment Effective Date of Subsidiaries that are
not Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an
aggregate net amount equal to (x) $50.0 million (plus any return of capital (to
the extent received by the Borrower or a Subsidiary Loan Party in cash) in
respect of investments made pursuant to this paragraph (b)); plus (y) the
portion, if any, of the Available Investment Basket Amount on the date of such
election that the Borrower elects to apply to this Section 6.04(b)(y);
     (c) Permitted Investments, or any Investments that were Permitted
Investments when made;
     (d) Investments arising out of the receipt by the Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.05;
     (e) (i) loans and advances to employees or consultants of the Borrower or
any Subsidiary in the ordinary course of business not to exceed $2.5 million in
the aggregate at any time outstanding (calculated without regard to write-downs
or write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;
     (f) accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;
     (g) Swap Agreements permitted pursuant to Section 6.10;
     (h) Investments existing on, or contractually committed as of, the 2007
Amendment Effective Date and set forth on Schedule 6.04;
     (i) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);
     (j) other Investments by the Borrower or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) since the 2007 Amendment Effective Date
not to exceed (i) the greater of $50.0 million and 4.25% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04 (plus any returns of capital actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
paragraph (j)) plus (ii) if as of the last day of the immediately preceding Test
Period the Borrower shall have been in compliance with the Incurrence Test (on a
Pro Forma Basis), the portion, if any, of the Available Investment Basket Amount
on the date of such election that the Borrower elects to apply to this
Section 6.04(j)(ii);

-93-



--------------------------------------------------------------------------------



 



     (k) Investments, including Investments in Subsidiaries, constituting or in
contemplation of Permitted Business Acquisitions;
     (l) intercompany loans between Foreign Subsidiaries and Guarantees
permitted by Section 6.01(l);
     (m) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business;
     (n) Investments of a Subsidiary acquired after the 2007 Amendment Effective
Date or of a corporation merged into the Borrower or merged into or consolidated
with a Subsidiary in accordance with Section 6.05 after the 2007 Amendment
Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
     (o) acquisitions by the Borrower of obligations of one or more officers or
other employees of the Borrower or any Subsidiary in connection with such
officer’s or employee’s acquisition of Equity Interests of the Borrower, so long
as no cash or other property is (or will be or is committed to be) actually
advanced by the Borrower or such Subsidiary to any person in connection with the
acquisition of any such obligations;
     (p) Guarantees by the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or such Subsidiary in
the ordinary course of business;
     (q) Investments made using Equity Interests of the Borrower; and
     (r) Investments made in any Foreign Subsidiary in the ordinary course of
business and in a manner reasonably consistent with past practice of the
Borrower.
          SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section 6.05 shall not prohibit:
     (a) (i) the purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary, (iii) the sale of surplus, obsolete
or worn out equipment or other property in the ordinary course of business by
the Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;
     (b) if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger or consolidation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other

-94-



--------------------------------------------------------------------------------



 



than the Borrower or a Subsidiary Loan Party receives any consideration,
(iii) the merger or consolidation of any Subsidiary that is not a Subsidiary
Loan Party into or with any other Subsidiary that is not a Subsidiary Loan Party
or (iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than the Borrower) if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders;
     (c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party shall be made in compliance with Section 6.07;
provided, further, that the aggregate gross proceeds of sales, transfers, leases
or other dispositions made outside the ordinary of business by Loan Parties to
Subsidiaries that are not Subsidiary Loan Parties in reliance upon this
paragraph (c) shall not exceed, in any fiscal year of the Borrower,
$10.0 million;
     (d) Sale and Lease-Back Transactions permitted by Section 6.03;
     (e) Investments permitted by Section 6.04, Liens permitted by Section 6.02
and Dividends permitted by Section 6.06;
     (f) the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;
     (g) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed, in
any fiscal year of the Borrower, the greater of $50.0 million and 4.25% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements are required to be
delivered pursuant to Section 5.04; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(b);
     (h) any merger or consolidation in connection with a Permitted Business
Acquisition; provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation,
(ii) involving a Domestic Subsidiary, the surviving or resulting entity shall be
a Subsidiary Loan Party that is a Wholly Owned Subsidiary and (iii) involving a
Foreign Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;
     (i) licensing and cross-licensing arrangements involving any technology or
other intellectual property of the Borrower or any Subsidiary in the ordinary
course of business;
     (j) sales, transfers, abandonment, dedication to the public, or other
dispositions of United States Patent Nos. 6,480,304, 6,496,206, 6,009,442 and
6,262,732 or of intellectual property that is determined by the management of
the Borrower to be no longer useful or necessary to the operation of the
business of the Borrower and the Subsidiaries; and
     (k) sales, leases or other dispositions of inventory of the Borrower and
the Subsidiaries determined by the management of the Borrower to be no longer
useful or necessary in the operation of the business of the Borrower and the
Subsidiaries.

-95-



--------------------------------------------------------------------------------



 



          Notwithstanding anything to the contrary contained in this
Section 6.05 above, (i) no sale, transfer or other disposition of assets in
excess of $2.5 million shall be permitted by this Section 6.05 (other than
sales, transfers, leases or other dispositions to Loan Parties pursuant to
paragraph (c) hereof) unless such disposition is for fair market value, (ii) no
sale, transfer or other disposition of assets shall be permitted by paragraph
(a) (other than a Permitted Asset Swap) or (d) of this Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets (other than a Permitted Asset Swap) in excess of
$2.5 million shall be permitted by paragraph (g) of this Section 6.05 unless
such disposition is for at least 75% cash consideration; provided that for
purposes of clauses (ii) and (iii), the amount of any secured Indebtedness or
other Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Borrower’s most recent balance sheet or in the notes thereto) or any Subsidiary
of the Borrower that is assumed by the transferee of any such assets shall be
deemed to be cash.
          SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Qualified Capital Stock of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any of its Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Qualified Capital Stock of the person redeeming, purchasing, retiring
or acquiring such shares); provided, however, that:
     (a) any Subsidiary may declare and pay dividends to, repurchase its Equity
Interests from or make other distributions to the Borrower or to any Wholly
Owned Subsidiary of the Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests);
     (b) the Borrower may purchase or redeem the Equity Interests of the
Borrower (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
the Borrower or any Subsidiary or by any Plan upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued, provided that the aggregate amount of such purchases or
redemptions under this paragraph (b) shall not exceed in any fiscal year
$2.5 million (plus the amount of net proceeds (x) received by the Borrower
during such calendar year from sales of Equity Interests of the Borrower to
directors, consultants, officers or employees of the Borrower or any Subsidiary
in connection with permitted employee compensation and incentive arrangements
and (y) of any key-man life insurance policies received during such calendar
year), which, if not used in any year, may be carried forward to any subsequent
calendar year;
     (c) the repurchase of company granted stock awards or options necessary to
satisfy obligations attributable to tax withholding, provided that the aggregate
amount of such repurchases under this paragraph (c) shall not exceed in any
fiscal year $50.0 million;
     (d) non-cash repurchases of Equity Interests deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options;
     (e) the Borrower may pay dividends to and make distributions to, or
repurchase or redeem shares from, its equity holders, or make payments on its
Equity Interests or any make any

-96-



--------------------------------------------------------------------------------



 



payment pursuant to an accelerated share repurchase program, or similar Swap
Agreement, to effectuate any of the foregoing in an aggregate amount since the
2007 Amendment Effective Date equal to (i) 4.25% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such payment
or repurchase for which financial statements are required to be delivered
pursuant to Section 5.04, plus (ii) if as of the last day of the immediately
preceding Test Period the Borrower shall have been in compliance with the
Incurrence Test (on a Pro Forma Basis), the portion, if any, of the Available
Investment Basket Amount on the date of such election that the Borrower elects
to apply to this Section 6.06(e)(ii); and
     (f) the Borrower may make (i) any Net Share Settlement in respect of
Convertible Securities constituting Permitted Junior Debt in an amount not to
exceed the outstanding principal amount of the Convertible Securities acquired
upon the conversion for which such Net Share Settlement is paid; provided that,
after giving effect to such Net Share Settlement, the aggregate amount of
(x) the Borrower’s total unrestricted cash (calculated in a manner consistent
with the consolidated balance sheet of the Borrower required to be furnished to
the Administrative Agent pursuant to Section 5.04) plus (y) the difference
between the Revolving Facility Commitment and the Revolving Facility Credit
Exposure, shall not be less than $100.0 million as of the date of such Net Share
Settlement, (ii) to the extent restricted hereby, any payment in connection with
a Permitted Bond Hedge or (iii) any repurchase or redemption at the option of
the holders of the 2027 Debentures pursuant to the terms of the 2027 Debentures.
          SECTION 6.07. Transactions with Affiliates.
          (a) Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with,
any of its Affiliates or any direct or indirect holder of 10% or more of any
class of capital stock of the Borrower, unless such transaction is (i) otherwise
permitted (or required) under this Agreement or (ii) upon terms no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate; provided that this clause (ii) shall not apply to the indemnification
of directors of the Borrower and each Subsidiary in accordance with customary
practice.
          (b) The foregoing paragraph (a) shall not prohibit, to the extent not
otherwise prohibited under the Loan Documents,
     (i) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans approved by the board of
directors of the Borrower,
     (ii) loans or advances to employees or consultants of the Borrower or any
Subsidiary in accordance with Section 6.04(e),
     (iii) transactions among the Borrower and the Subsidiary Loan Parties and
transactions among the Subsidiary Loan Parties otherwise permitted by this
Agreement,
     (iv) the payment of fees and indemnities to directors, officers,
consultants and employees of the Borrower or any Subsidiary in the ordinary
course of business,
     (v) transactions pursuant (i) to the Loan Documents and (ii) permitted
agreements in existence on the 2007 Amendment Effective Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect,

-97-



--------------------------------------------------------------------------------



 



     (vi) (A) any employment agreements entered into by the Borrower or any
Subsidiary in the ordinary course of business, (B) any subscription agreement or
similar agreement pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,
     (vii) dividends, redemptions and repurchases permitted under Section 6.06,
     (viii) transactions with Wholly Owned Subsidiaries for the purchase or sale
of goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,
     (ix) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is (A) in the good faith determination of
the Borrower qualified to render such letter and (B) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to the Borrower or such Subsidiary, as applicable,
than would be obtained in a comparable arm’s-length transaction with a person
that is not an Affiliate, or
     (x) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice.
          SECTION 6.08. Business of the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
any of them on the 2011 Amendment Effective Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.
          SECTION 6.09. Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.
          (a) Amend or modify in any manner materially adverse to the Lenders,
or grant any waiver or release under or terminate in any manner (if such
granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation or by-laws or limited liability company
operating agreement of the Borrower or any Subsidiary.
          (b) (i) Make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Permitted
Junior Debt or any Permitted Refinancing Indebtedness in respect of any of the
foregoing Indebtedness, or any payment or other distribution (whether in cash,
securities (other than through the issuance of additional Qualified Capital
Stock of the person making such payment) or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Permitted Junior
Debt or any Permitted Refinancing Indebtedness in respect thereof (except for
(i) Refinancings permitted by Section 6.01(r), (ii) (A) any Net Share Settlement
in respect of Convertible Securities constituting Permitted Junior Debt in an
amount not to exceed the outstanding principal amount of the Convertible
Securities acquired upon the conversion for which such Net Share Settlement is
paid; provided that, after giving effect to such Net Share Settlement, the
aggregate amount of (x) the Borrower’s total unrestricted cash (calculated in a
manner

-98-



--------------------------------------------------------------------------------



 



consistent with the consolidated balance sheet of the Borrower required to be
furnished to the Administrative Agent pursuant to Section 5.04) plus (y) the
difference between the Revolving Facility Commitment and the Revolving Facility
Credit Exposure, shall not be less than $100.0 million as of the date of such
Net Share Settlement and (B) repurchase or redemption at the option of the
holders of the 2027 Debentures pursuant to the terms of the 2027 Debentures, or
(iii) payments of regularly scheduled interest); provided, however, that the
Borrower may at any time and from time to time repurchase, redeem, acquire,
cancel or terminate all or any portion of Permitted Junior Debt or any Permitted
Refinancing Indebtedness in respect thereof with (1) the proceeds from the
issuance, sale or exchange by the Borrower of its Qualified Capital Stock, so
long as such proceeds are not included in any determination of the Available
Investment Basket Amount or (2) so long as (A) before and after giving effect to
such repurchase, redemption, acquisition, cancellation or termination, no
Default or Event of Default shall have occurred or be continuing and (B) the
aggregate principal amount of such repurchases, redemptions, acquisitions,
cancellations and terminations shall not exceed the sum of the aggregate
Available Investment Basket Amount not otherwise used; or
          (ii) Amend or modify, or permit the amendment or modification of, any
provision of the Permitted Junior Debt or any Permitted Refinancing Indebtedness
in respect thereof, or any agreement (including any document relating to any
Permitted Junior Debt or any Permitted Refinancing Indebtedness in respect
thereof) relating thereto, other than amendments or modifications that are not
in any manner materially adverse to Lenders and that do not affect the
subordination provisions thereof (if any) in a manner adverse to the Lenders.
          (c) Permit any Subsidiary to enter into, or suffer to exist or become
effective, any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances to the
Borrower or any Subsidiary that is a direct or indirect parent of any Subsidiary
or (ii) the granting of Liens pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:
     (A) restrictions imposed by applicable law;
     (B) contractual encumbrances or restrictions in effect on the 2011
Amendment Effective Date or any agreements related to any permitted renewal,
extension or refinancing of any Indebtedness existing on the 2011 Amendment
Effective Date that does not expand the scope of any such encumbrance or
restriction;
     (C) any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;
     (D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
     (E) any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
     (F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
     (G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

-99-



--------------------------------------------------------------------------------



 



     (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
     (I) customary restrictions and conditions contained in any agreement
relating to the sale of any asset permitted under Section 6.05 pending the
consummation of such sale;
     (J) customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is permitted under Section 6.02
and such restrictions or conditions relate only to the specific asset subject to
such Lien, and (2) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 6.09;
     (K) customary net worth provisions contained in real property leases
entered into by Subsidiary, so long as the Borrower has determined in good faith
that such net worth provisions could not reasonably be expected to impair the
ability of the Borrower and the Subsidiaries to meet their ongoing obligations;
and
     (L) any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary.
          SECTION 6.10. Swap Agreements. Enter into any Swap Agreement, other
than (a) Swap Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities (including,
without limitation, raw material, supply costs and currency risks), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary and (c) any Permitted Swap Agreement.
          SECTION 6.11. No Other “Designated Senior Indebtedness.” The Borrower
shall not designate, or permit the designation of, any Indebtedness (other than
under this Agreement or the other Loan Documents) as “Designated Senior
Indebtedness” or any other similar term for the purpose of the definition of the
same or the subordination provisions contained in any documentation governing
Permitted Junior Debt or other Indebtedness that is subordinated or senior
subordinated Indebtedness or any Permitted Refinancing Indebtedness thereof.
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01. Events of Default. In case of the happening of any of
the following events (each, an “Event of Default”):
     (a) any representation or warranty made or deemed made by the Borrower or
any other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;
     (b) default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and

-100-



--------------------------------------------------------------------------------



 



payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan or on
any L/C Disbursement or in the payment of any Fee or any other amount (other
than an amount referred to in (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;
     (d) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a), 5.08 or in Article VI;
     (e) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or the Required Lenders to
the Borrower;
     (f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) the Borrower or any Subsidiary shall fail to pay the principal of any
Material Indebtedness at the stated final maturity thereof; provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is promptly
repaid in full following the consummation of such sale or transfer;
     (g) there shall have occurred a Change in Control;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary or
(iii) the winding-up or liquidation of the Borrower or any Subsidiary (except,
in the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;
     (i) The Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of the property or
assets of the

-101-



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;
     (j) the failure by the Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $50 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;
     (k) (i) a Reportable Event or Reportable Events shall have occurred with
respect to any Plan or a trustee shall be appointed by a United States district
court to administer any Plan, (ii) the PBGC or a plan administrator shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such person does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner, (iv) the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) the Borrower or any Subsidiary shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan or (vi) a termination of, withdrawal from, or
noncompliance with applicable law or plan terms with respect, to Foreign Plans
shall have occurred; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
     (l) (i) any Loan Document shall for any reason be asserted in writing by
the Borrower or any Subsidiary not to be a legal, valid and binding obligation
of any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are a substantial portion of the
assets of the Borrower and the Subsidiaries on a consolidated basis shall cease
to be, or shall be asserted in writing by the Borrower or any other Loan Party
not to be, a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in such assets, (iii) the Guarantees pursuant to the Collateral
Agreement by any Subsidiary Loan Party of any of the Obligations shall cease to
be in full force and effect (other than in accordance with the terms thereof),
or shall be asserted in writing by the Borrower or any Subsidiary Loan Party not
to be in effect or not to be legal, valid and binding obligations or (iv) the
Obligations of the Borrower or the Guarantees pursuant to the Security Documents
by the Borrower or the Subsidiary Loan Party shall be invalidated or otherwise
cease, or shall be asserted in writing by the Borrower or any Subsidiary Loan
Party to be invalid or to cease to be legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their terms;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, upon notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal

-102-



--------------------------------------------------------------------------------



 



of the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) if the Loans have been declared due and payable pursuant to clause
(ii) above, demand cash collateral pursuant to Section 2.05(j); and in any event
with respect to the Borrower described in paragraph (h) or (i) above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
          SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the
purposes of determining whether an Event of Default has occurred under clause
(h), (i) or (l) of Section 7.01, any reference in any such clause to any
Subsidiary shall be deemed not to include any Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have assets with a
value in excess of 5% of the Consolidated Total Assets or 5% of total revenues
of the Borrower and the Subsidiaries as of such date; provided that if it is
necessary to exclude more than one Subsidiary from clause (h), (i) or (l) of
Section 7.01 pursuant to this Section 7.02 in order to avoid an Event of Default
thereunder, all excluded Subsidiaries shall be considered to be a single
consolidated Subsidiary for purposes of determining whether the condition
specified above is satisfied.
ARTICLE VIII
THE AGENTS
          SECTION 8.01. Appointment. Each Lender hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          SECTION 8.02. Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
          SECTION 8.03. Exculpatory Provisions. Neither any Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or

-103-



--------------------------------------------------------------------------------



 



omitted to be taken by it or such person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
          SECTION 8.04. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          SECTION 8.05. Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own ap-

-104-



--------------------------------------------------------------------------------



 



praisal of and investigation into the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          SECTION 8.07. Indemnification. The Lenders agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), each in an amount
equal to its pro rata share (based on its Commitments hereunder (or if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its applicable outstanding Loans or
participations in L/C Disbursements, as applicable)) thereof, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
          SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          SECTION 8.09. Successor Administrative Agent. The Administrative Agent
may resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If

-105-



--------------------------------------------------------------------------------



 



no successor agent has accepted appointment as Administrative Agent by the date
that is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
          SECTION 8.10. Syndication Agent and Documentation Agent. Neither the
Syndication Agent nor the Documentation Agent shall have any duties or
responsibilities hereunder in its capacity as such.
          SECTION 8.11. Quebec Security. The Administrative Agent hereby agrees
to act as the fondé de pouvoir (holder of the power of attorney) for the Secured
Parties to the extent necessary or desirable for the purposes of this Agreement,
the Collateral Agreement and any hypothec or other security that may be granted
from time to time by Speechworks International Inc. or any other Loan Party for
the benefit of the Secured Parties under the laws of the Province of Quebec. By
becoming a Secured Party, each Secured Party accepts and confirms the
appointment of the Administrative Agent as fondé de pouvoir (holder of the power
of attorney) of such Secured Party. Notwithstanding the provisions of Section 32
of the Act respecting the Special Powers of Legal Persons (Quebec), the
Administrative Agent may acquire and be the holder of any debenture, bond or
other title of indebtedness that may be issued from time to time by Speechworks
International Inc. or any other Loan Party.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices.
          (a) Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
     (i) if to any Loan Party, to Chief Financial Officer, 1 Wayside Road,
Burlington, MA 01803, with a copy to Wilson Sonsini Goodrich & Rosati, 650 Page
Mill Road, Palo Alto, CA 94304, Attention of Andrew J. Hirsch (Telecopy No.
(650)-493-9300);
     (ii) if to the Administrative Agent, to UBS AG, Stamford Branch, 677
Washington Boulevard, Stamford, Connecticut 06901, Attention of Banking Products
Services — Agency Team (Telecopy No. (203) 719-4176), with a copy to Cahill
Gordon & Reindel LLP, 80 Pine Street, New York, NY 10005, Attention of Brian
Kelleher (Telecopy No. (212) 378-2521); and
     (iii) if to an Issuing Bank, to it at the address or telecopy number set
forth separately in writing.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic

-106-



--------------------------------------------------------------------------------



 



communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications.
          (c) All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.
          (d) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.
          SECTION 9.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Administrative Agent and each Lender and their respective
permitted successors and assigns.
          SECTION 9.04. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, express or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under

-107-



--------------------------------------------------------------------------------



 



this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
     (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 7.01(b), (c),
(h), or (i) has occurred and is continuing, any other person;
     (B) the Administrative Agent; and
     (C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
     Notwithstanding the foregoing or anything to the contrary set forth herein,
any assignment of any Loans to a Purchasing Borrower Party shall also be subject
to the requirements of Section 9.04(g).
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1.0 million in the case of Term Loans and (y) $2.5 million in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrower and the Administrative Agent otherwise consent; provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section

-108-



--------------------------------------------------------------------------------



 



9.04 shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with paragraph
(c) of this Section 9.04.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, the stated interest on and
principal amount of the Loans and Revolving L/C Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (b)(v).
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clause (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to such Participant may exist between such Lender
and such Participant. Subject to the foregoing provisions of this paragraph
(c)(i) and to paragraph (c)(ii) of this Section 9.04, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements of those Sections as if it were a Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04. Subject to the
foregoing provisions of this paragraph (c)(i), to the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant shall be subject to
Section 2.18(c) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

-109-



--------------------------------------------------------------------------------



 



          (d) Any Lender may at any time, without the consent of or notice to
the Administrative Agent or the Borrower, pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent. Each of the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
          (g) Notwithstanding anything else to the contrary contained in this
Agreement, (x) any Lender may, from time to time, assign all or a portion of its
Term Loans to any Purchasing Borrower Party and (y) any Purchasing Borrower
Party may, from time to time, purchase or prepay Term Loans, in each case on a
non pro rata basis through Dutch auction procedures to be agreed between the
Borrower and the Administrative Agent; provided that:
     (A) no Default or Event of Default has occurred or is continuing or would
result therefrom;
     (B) the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit G hereto (an “Affiliated Lender Assignment and Acceptance”) in lieu of
an Assignment and Acceptance;
     (C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments (including Extended Maturity Commitments),
Revolving Facility Loans (including Extended Maturity Loans that are Revolving
Facility Loans) and Incremental Revolving Commitments to any Purchasing Borrower
Party;
     (D) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder (it being understood that any gains or losses by any Purchasing
Borrower Party upon purchase or acquisition and cancellation of such Term Loans
shall not be taken into account in the calculation of Excess Cash Flow,
Consolidated Net Income and EBITDA);
     (E) no Purchasing Borrower Party may use proceeds from Revolving Facility
Loans or Swing Line Loans to purchase any Term Loans.

-110-



--------------------------------------------------------------------------------



 



          (h) If the Borrower wishes to replace the Loans or Commitments under
any Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders under such Facility to assign such Loans or Commitments
to the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.
          SECTION 9.05. Expenses; Indemnity.
          (a) The Borrower agrees to pay all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents and by the
Administrative Agent or Joint Lead Arrangers in connection with the syndication
of the Commitments or Loans or the administration of this Agreement (including
(i) expenses incurred in connection with due diligence and initial and ongoing
Collateral examination (after the 2011 Amendment Effective Date, to the extent
no Event of Default shall have occurred or be continuing, expenses referred to
in this clause (i) shall be subject to the Borrower’s reimbursement only with
the Borrower’s prior approval (such approval not to be unreasonably withheld)),
(ii) the reasonable fees, charges and disbursements of Cahill Gordon & Reindel
LLP, counsel for the Administrative Agent and the Joint Lead Arrangers and
(iii) the reasonable fees, charges and disbursements of one local counsel per
jurisdiction where Collateral is located or a Subsidiary Loan Party is
incorporated) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated) or
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, the Loans made hereunder or the Letters of Credit
issued hereunder.
          (b) The Borrower agrees to indemnify the Administrative Agent, the
Joint Lead Arrangers, each Issuing Bank, each Lender and each of their
respective directors, trustees, officers, employees, advisors and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a final, non-appealable judgment of a court
of competent jurisdiction to have

-111-



--------------------------------------------------------------------------------



 



resulted solely by reason of the gross negligence or willful misconduct of such
Indemnitee. Subject to and without limiting the generality of the foregoing
sentence, the Borrower agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel or consultant fees, charges
and disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any claim
related in any way to Environmental Laws and the Borrower or any Subsidiary, or
(B) any actual or alleged presence, Release or threatened Release of Hazardous
Materials at, under, on or from any Property; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. The Borrower shall not be liable for any settlement of any proceeding
referred to in this Section 9.05 effected without their written consent, but if
settled with such consent or if there shall be a final judgment for the
plaintiff, the Borrower shall indemnify the Indemnitees from and against any
loss or liability by reason of such settlement or judgment, subject to the
Borrower’s right in this Section 9.05 to claim an exemption from such indemnity
obligations. The Borrower shall not, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is or could have been a party and indemnity
could have been sought hereunder by such Indemnitee unless such settlement
(i) includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any Indemnitee. None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to the Sponsor, the
Borrower or any of their respective subsidiaries, Affiliates or stockholders or
any other person or entity for any consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
          (c) Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes.
          SECTION 9.06. Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of the Borrower or any Subsidiary against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.
          SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN

-112-



--------------------------------------------------------------------------------



 



OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendment.
          (a) No failure or delay of the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.
          (b) Except as provided in Section 2.21 with respect to an Incremental
Facility Amendment, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall
     (i) decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
Tranche 1 Revolving Facility Maturity Date or Tranche 2 Revolving Facility
Maturity Date, as applicable, without the prior written consent of each Lender
directly affected thereby; provided that any amendment to the financial covenant
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),
     (ii) increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitment of any Lender),
     (iii) extend or waive any Term Loan Installment Date or reduce the amount
due on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender adversely affected thereby,
     (iv) amend or modify the provisions of Section 2.18(b) or (c) or 2.10(d) of
this Agreement or Section 5.02 of the Collateral Agreement in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

-113-



--------------------------------------------------------------------------------



 



     (v) amend or modify the provisions of this Section 9.08 or the definition
of the terms “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender adversely affected thereby (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Loans and Commitments
are included on the Original Effective Date),
     (vi) release all or substantially all the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Collateral Agreement, unless, in the case of a Subsidiary
Loan Party, all or substantially all the Equity Interests of such Subsidiary
Loan Party is sold or otherwise disposed of in a transaction permitted by this
Agreement, without the prior written consent of each Lender,
     (vii) effect any waiver, amendment or modification of any Loan Document
that would alter the relative priorities of the rights of the Secured Parties in
the Collateral; or
     (viii) (1) amend, waive or otherwise modify Section 2.08(d) hereof or
(2) waive any Tranche 2 Revolving Lender Termination Event, in each case,
without the written consent of the Required Tranche 2 Revolving Lenders;
provided, however, that the amendments, modifications, waivers and consents
described in this clause (viii) shall not require the consent of any Lenders
other than the Required Tranche 2 Revolving Lenders;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.
          (c) Without the consent of the Syndication Agent, the Documentation
Agent or any Joint Lead Arranger or Lender or Issuing Bank, the Loan Parties and
the Administrative Agent may (in their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.
          (d) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any

-114-



--------------------------------------------------------------------------------



 



Lender or any Issuing Bank, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender or such Issuing
Bank, shall be limited to the Maximum Rate; provided that such excess amount
shall be paid to such Lender or such Issuing Bank on subsequent payment dates to
the extent not exceeding the legal limitation.
          SECTION 9.10. Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the

-115-



--------------------------------------------------------------------------------



 



parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or any Loan Party or their properties in the courts of any
jurisdiction.
          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to the Borrower and the other Loan Parties furnished to it
by or on behalf of the Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.16
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to the Borrower or any other Loan Party) and shall not reveal
the same other than to its directors, trustees, officers, employees, advisors
and Affiliates with a need to know or to any person that approves or administers
the Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except: (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of the reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledge under Section 9.04(d) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16) and (F) to
any direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).
          SECTION 9.17. Direct Website Communications.
          (a) Delivery. (i) Each Loan Party hereby agrees that it will provide
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to this
Agreement and any other Loan Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under

-116-



--------------------------------------------------------------------------------



 



this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent.
Information required to be delivered pursuant to this Agreement (to the extent
not made available as set forth above) shall be deemed to have been delivered to
the Administrative Agent on the date on which the Borrower provides written
notice to the Administrative Agent that such information has been posted on the
Borrower’s website on the Internet at www.nuance.com (to the extent such
information has been posted or is available as described in such notice). In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative Agent.
Nothing in this Section 9.17 shall prejudice the right of the Agents, the Joint
Lead Arrangers or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.
          (ii) The Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.
          (b) Posting. Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).
          (c) Platform. The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.
          SECTION 9.18. Release of Liens and Guarantees. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any of the Equity Interests of any Subsidiary Loan Party
or assets of any Loan Party to a person that is not (and is not required to
become) a Loan Party in a transaction not prohibited by Section 6.05, the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s ex-

-117-



--------------------------------------------------------------------------------



 



pense to release any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party in a transaction permitted by
Section 6.05 and as a result of which such Subsidiary Loan Party would cease to
be a Subsidiary, terminate such Subsidiary Loan Party’s obligations under its
Guarantee. In addition, the Administrative Agent agrees to take such actions as
are reasonably requested by the Borrower and at the Borrower’s expense to
terminate the Liens and security interests created by the Loan Documents when
all the Obligations are paid in full and all Letters of Credit and Commitments
are terminated. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of the
Borrower shall no longer be deemed to be made once such Equity Interests or
asset is so conveyed, sold, leased, assigned, transferred or disposed of.
          SECTION 9.19. USA Patriot Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
          SECTION 9.20. Dollar Equivalent Calculations. For purposes of this
Agreement, the Dollar Equivalent of the stated amount of each Letter of Credit
that is an Alternate Currency Letter of Credit shall be calculated on the date
when any such Letter of Credit is issued, on the first Business Day of each
month and at such other times as designated by the Administrative Agent. Such
Dollar Equivalent shall remain in effect until the same is recalculated by the
Administrative Agent as provided above and notice of such recalculation is
received by Borrower, it being understood that until such notice of such
recalculation is received, the Dollar Equivalent shall be that Dollar Equivalent
as last reported to Borrower by the Administrative Agent. The Administrative
Agent shall promptly notify Borrower and the Lenders of each such determination
of the Dollar Equivalent.
          SECTION 9.21. Judgment Currency.
          (a) Borrower’s obligation hereunder and under the other Loan Documents
to make payments in the applicable Approved Currency (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against Borrower in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Relevant
Currency Equivalent, and in the case of other currencies, the rate of exchange
(as quoted by the Administrative Agent or if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which

-118-



--------------------------------------------------------------------------------



 



could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
          (c) For purposes of determining the Relevant Currency Equivalent or
any other rate of exchange for this Section 9.21, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

-119-



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Amended and Restated Credit Agreement dated
as of [ ], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Nuance Communications, Inc., a Delaware
corporation (“Borrower”), the several Lenders from time to time parties thereto,
UBS AG, Stamford Branch, as administrative agent (in such capacity, the
“Administrative Agent”), Citicorp North America, Inc., as syndication agent,
Credit Suisse Securities (USA) LLC, as documentation agent, Citigroup Global
Markets Inc. and UBS Securities LLC, as joint lead arrangers, Credit Suisse
Securities (USA) LLC and Banc of America Securities LLC, as co-arrangers, and
Citigroup Global Markets Inc., UBS Securities LLC and Credit Suisse Securities
(USA) LLC, as joint bookrunners. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the same meanings. The “Standard
Terms and Conditions” set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
          ___________________________ (the “Assignor”) and
___________________________ (the “Assignee”) agree as follows:
          1. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, subject to and
in accordance with the Standard Terms and Conditions and the Credit Agreement.
As of the Effective Date (as defined below), the interest (the “Assigned
Interest”) in and to the Assignor’s rights and obligations under the Credit
Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 (individually, an “Assigned Facility”;
collectively, the “Assigned Facilities”), in a principal amount and percentage
interest for each Assigned Facility as set forth on Schedule 1.
          2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than it has not created any adverse claim upon
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim; (ii) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower, any
of the Borrower’s Subsidiaries or any other obligor or the performance or
observance by the Borrower, any of the Borrower’s Subsidiaries or any other
obligor of any of their respective obligations under the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
hereto or thereto; (iii) attaches the Note(s), if any, held by it evidencing the
Assigned Facilities and requests that the Administrative Agent exchange such
Note(s) for a new Note or Notes payable to the Assignee (if requested by the
Assignee) and (if the Assignor has retained any interest in the Assigned
Facility) a new Note or Notes payable to the Assignor (if requested by the
Assignor) in the respective amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date); and (iv) represents and warrants that it is
legally authorized to enter into this Assignment and Acceptance.
          3. The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in subsection 5.04 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it will, independently and without reliance upon the Assignor,
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appro-

G-1



--------------------------------------------------------------------------------



 



priate at the time, continue to make its own credit decisions in taking or not
taking action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iv) appoints and
authorizes the Administrative Agent (and the applicable Collateral Agent) to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document finished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to subsection
2.17(f) of the Credit Agreement to deliver the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement, or such other documents as are
necessary to indicate that all such payments are subject to such tax at a rate
reduced by an applicable tax treaty.
          4. The effective date of this Assignment and Acceptance shall be the
date as set forth in Schedule 1 hereof (the “Effective Date”). Following the
execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to subsection 9.04(b) of the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
          5. Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
          6. From and after the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
          7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

                ASSIGNEE   ASSIGNOR
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:

G-2



--------------------------------------------------------------------------------



 



Accepted and Consented to:

          NUANCE COMMUNICATIONS, INC.
    By:         Name:         Title:        

          UBS AG, STAMFORD BRANCH, as
Administrative Agent
    By:         Name:         Title:        

          By:         Name:         Title:        

G-3



--------------------------------------------------------------------------------



 



SCHEDULE
TO THE
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE
Name of Assignor:
Name of Assignee:
Effective Date of Assignment:

                  Commitment or Loan Percentages Assigned         (to at least
fifteen decimals) Commitments or Loans   Principal   (shown as a percentage of
aggregate Assigned   Amount Assigned   principal amount of all Lenders)     $  
%

G-4



--------------------------------------------------------------------------------



 



ANNEX 1 TO AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iii) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(iv) it has received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest and (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York.

G-5